                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ERIN BAUER in her individual capacity
and as administratrix of the ESTATE OF
PAUL BAUER,
                                         Case No. 2:20-cv-00215-PP
     Plaintiff,

v.

ARMSLIST, LLC and JONATHAN
GIBBON,

     Defendants.


BRIEF IN SUPPORT OF DEFENDANT ARMSLIST LLC'S MOTION TO DISMISS
    FOR FAILURE TO STATE A CLAIM UNDER FED. R. CIV. P. 12(b)(6)




        Case 2:20-cv-00215-PP Filed 06/08/20 Page 1 of 84 Document 8
                                          TABLE OF CONTENTS

I.     INTRODUCTION ........................................................................................................ 1

II.    FACTUAL AND PROCEDURAL BACKGROUND ................................................. 3

       A. Congress Enacted Section 230 of the CDA in 1998 to Encourage Internet

            Speech ..................................................................................................................... 3

       B. Since 1998, State and Federal Courts have broadly agreed that Section 230

            Immunizes Websites from Claims like Plaintiff’s. ................................................ 4

       C. Despite Roughly 20 Years of Settled Law, Plaintiff Alleges Third-Party Content

            Renders Defendants Liable. ................................................................................... 7

III.   PLAINTIFF’S CLAIMS AGAINST ARMSLIST SHOULD BE DISMISSED ......... 8

       A. The CDA Immunizes Interactive Computer Services Like Armslist From Liability

            For Materials Posted By Third Parties. .................................................................. 8

                    1. Plaintiff’s SAC treats Armslist as the publisher or speaker of information

                       provided by another information content provider. ................................. 10

                    2. Armslist did not create or develop content. ............................................ 13

                    3. Plaintiff improperly alleges liability for conduct expressly permitted by

                       47 U.S.C. § 230(s)(2). .............................................................................. 17

       B. Plaintiff’s Claims Must Also Be Dismissed Because She Fails to Allege

            Sufficient Facts Establishing Duty or Negligence. .............................................. 19

IV.    CONCLUSION ........................................................................................................... 21




       Case 2:20-cv-00215-PP Filed 06/08/20 Page 2 of 84 Document 8
                                          TABLE OF AUTHORITIES

 Cases:                                                                                                               Pages:

Barnes v. Yahoo!, Inc.

       570 F.3d 1096 (9th Cir. 2009) ............................................................................. 12, 13, 17

Batzel v. Smith

       333 F.3d 1018 (9th Cir. 2003). .......................................................................................... 3

Chi. Lawyers' Comm. For Civil Rights Under Law, Inc. v. Craiglist, Inc.

       519 F.3d 666 (7th Cir. 2008) ................................................................. 5, 6, 12, 15, 17, 18

Cohen v. Facebook, Inc.

       252 F. Supp.3d 140 (E.D. N.Y. 2017) ............................................................................. 18

Daniel v. Armslist, LLC, et al.

       386 Wis.2d 449 (2019) ...................................................................... 1, 5, 6, 12, 16, 17, 18

Dart v. Craigslist, Inc.

       665 F.Supp.2d 961 (N.D. Ill. 2009) ...................................... 5, 6, 10, 11, 12, 14, 15, 16-17

Dryoff v. Ultimate Software Grp., Inc.

       934 F.3d 1093 (9th Cir. 2019) ......................................................................................... 16

Fair Hous. Council of San Fernando Valley v. Roommates.com, LLC

       521 F.3d 1157 (9th Cir. 2008) ..................................................................................... 5, 13

Force v. Facebook

       934 F.3d 53 (2d. Cir. 2019) ...................................................................................... 3, 4, 19

FTC v. Accusearch, Inc.

       570 F.3d 1187 (10th Cir. 2009) ......................................................................................... 5




           Case 2:20-cv-00215-PP Filed 06/08/20 Page 3 of 84 Document 8
Gibson v. Craigslist, Inc.

       No. 08 Civ. 7735 (RMB), 2009 U.S. Dist. LEXIS 53246

       (S.D.N.Y. June 15, 2009) ......................................................................................... 6, 9, 11

Goddard v. Google, Inc.

       640 F. Supp.2d 1193 (N.D. Cal. 2009) ................................................................ 5, 7, 9, 16

Gregerson v. Vilana Financial, Inc.

       2008 U.S. Dist. LEXIS 11727 (D. Minn. Feb. 15, 2008) .......................................... 12, 17

Hornback v. Archdiocese of Milwaukee

       313 Wis.2d 294 (2008) .................................................................................................... 20

Huon v. Denton

       841 F.3d 733 (7th Cir. 2016) ............................................................................................. 5

J.S. v. Vill. Voice Media Holdings, LLC

       359 P.3d 714 (Wash. 2015) ................................................................................................ 5

Jane Doe No. 1 v. Backpage.com, LLC

       817 F.3d 12 (1st Cir. 2016) .............................................................................................. 13

Jankee v. Clark County

       235 Wis. 2d 700 (2000) ................................................................................................... 20

Jones v. Dirty World Entm’t Recordings LLC

       755 F.3d 398 (6th Cir. 2014) ................................................................................... 4, 5, 16

Kimzey v. Yelp! Inc.

       836 F.3d 1263 (9th Cir. 2016) ......................................................................................... 16

Klayman v. Zuckerberg

       753 F.3d 1354 (D.C. Cir. 2014) ......................................................................................... 9




           Case 2:20-cv-00215-PP Filed 06/08/20 Page 4 of 84 Document 8
Lemmon v. Snap, Inc.

        2020 U.S. Dist. LEXIS 34671 (C.D. Cal. Feb. 25, 2020) ................................................ 16

MA. v. Vill. Voice Media Holdings, LLC

        809 F.Supp.2d 1041 (E.D. Mo. 2011) ................................................................ 6, 7, 12, 17

Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.

        591 F.3d 250 (4th Cir. 2009) ........................................................................................... 10

Nieman v. Versuslaw, Inc.

        2012 U.S. Dist. LEXIS 109066 (C.D. Ill. June 13, 2012), report and recommendation

        adopted, 2012 U.S. Dist. LEXIS 109069 (C.D. Ill. Aug. 3, 2012) .................................... 9

Stayart v. Yahoo! Inc.

        651 F. Supp. 2d 873 (E.D. Wis. 2009) ......................................................................... 8, 10

Stokinger, et al. v. Armslist, LLC, et al.

        2020 Mass. Super. LEXIS 69 (Mar. 13, 2020) ...................................................... 1, 6, 12, 17

Thomas v. Brinks

        2020 U.S. Dist. LEXIS 13638 (Jan. 28, 2020) ................................................................ 19

U.S. v. Lacey

        2020 U.S. Dist. LEXIS 2645 (D. Ariz. Jan. 8, 2020) ........................................................ 5

Universal Communication Systems, Inc. v. Lycos, Inc.

        478 F.3d 413 (1st Cir. 2007) .............................................................................. 7, 9, 12, 17

Venture Assocs. Corp. v. Zenith Data Sys. Corp.

        987 F.2d 429 (7th Cir. 1993) ...................................................................................... 15-16

Vesely v. Armslist, LLC

        752 F.3d 658 (7th Cir. 2014) ........................................................................................... 20




            Case 2:20-cv-00215-PP Filed 06/08/20 Page 5 of 84 Document 8
Zeran v. Am. Online, Inc.

         129 F.3d 327 (4th Cir. 1997) ......................................................................................... 3, 8



Rules:

Communications Decency Act, 47 U.S.C. 230(c)(1) ................................................................ 1, 3

Communications Decency Act, 47 U.S.C. 230(c)(2) ............................................................. 17-18

Communications Decency Act, 47 U.S.C. 230(f)(3) .................................................................... 4

Communications Decency Act, 47 U.S.C. 230(b) ........................................................................ 9




             Case 2:20-cv-00215-PP Filed 06/08/20 Page 6 of 84 Document 8
         Defendant Armslist, LLC moves to dismiss Plaintiff Erin Bauer’s Second Amended

Complaint (“SAC”) under Fed. R. Civ. P. 12(b)(6) because the Communications Decency Act

(“CDA”) requires dismissal and, in the alternative, Plaintiff’s claims fail under any applicable

state law.

                                          I.       INTRODUCTION

         Plaintiff claims Mr. Gibbon and Armslist, LLC—which operates Armslist.com, a bulletin

board service that allows users to post ads regarding firearms and sporting equipment—are

responsible for the shooting death of Plaintiff’s husband, Chicago Police Department

Commander Paul Bauer. Plaintiff does not claim either Defendant participated directly in

Commander Bauer’s shooting. Instead, Plaintiff claims Defendants enticed users of

Armslist.com seeking “private seller” transactions, which do not necessarily require background

checks under federal firearm transfer laws, to use the website. The SAC is full of allegations that

Defendants were reckless, negligent, or intentional in designing and operating the website to

court users seeking to avoid background check requirements. SAC, ¶¶ 1, 12, 19, 147, 183, 186.

         Courts have repeatedly held claims like Plaintiff’s must be dismissed—indeed, multiple

courts have ruled as such specifically regarding Armslist1. Settled law requires dismissal under

Section 230 of the CDA, which states “[n]o provider or user of an interactive computer service

shall be treated as the publisher or speaker of any information provided by another information

content provider.” 47 U.S.C. 230(c)(1). The Supreme Court of the United States has indirectly

weighed on the issue by denying certiorari from a plaintiff in the Daniel v. Armslist, LLC, et al.



1
 Daniel v. Armslist, LLC, et al., 386 Wis.2d 449, 484 (2019) cert denied 140 S.Ct. 562 (2019); Stokinger, et al. v.
Armslist, LLC, et al., Superior Court of Suffolk, Massachusetts, No. 1884CV03236-F, *5 (Mar. 13, 2020)
(dismissing claim under § 230 that “Armslist.com’s design and operational features facilitate illegal firearms sales
and encourage illegal firearms trafficking because Armslist.com makes it easy for prospective buyers to local private
sellers by using a filter feature…”).


                                      Motion to Dismiss Armslist, LLC 1
             Case 2:20-cv-00215-PP Filed 06/08/20 Page 7 of 84 Document 8
case bringing virtually identical claims against Armslist2 as those alleged here. There, the

Wisconsin Supreme Court held the CDA barred wrongful death claims against Armslist because

“all of [plaintiff’s] claims for relief require Armslist to be treated as the publisher or speaker of

information posted by third parties on armslist.com.” 386 Wis.2d at 484.

           The Court should reach the same conclusion both under the CDA and under governing

state law. Plaintiff’s theory is not that Armslist or Mr. Gibbon pulled the trigger. Nor is her

theory that Defendant sold the gun that caused Commander Bauer’s death. Indeed, it cannot be

because, as the SAC concedes, Armslist does not take part in any transactions arranged by

persons using the Armslist.com website. Plaintiff’s theory isn’t even that a person who used

Armslist.com to buy a gun shot Plaintiff’s husband. No—Plaintiff claims two non-parties to the

lawsuit transferred a gun in 2017 that had been advertised on Armslist.com. The purchaser then

allegedly sold the gun into the “broader criminal market” near Chicago, Illinois, where sometime

later in February 2018 a man named Shomari Legghette (not a party) bought the gun and

tragically killed Commander Bauer.

           Plaintiff’s theory of liability inherently relies on claims barred by the CDA because

Plaintiff relies on conduct by users of Armslist.com to assign liability to Defendants; to the

extent Plaintiff attempts to plead around Section 230, she claims Defendants helped website

users conduct illicit transactions through website design and content. In support, Plaintiff

misleadingly alleges that Armslist.com hosts “stores” created by users unlicensed to sell

firearms. But the “stores” nomenclature exists only in the SAC. Id. at ¶¶ 6-8, 16, 53-55, 58, 63,

65, 74, 154(a), 204, 210. Armslist.com does not contain any such feature. Nor has either

Defendant developed any such feature for Armslist. Indeed, Plaintiff attempts to skirt the


2
    Plaintiff in the Daniel case was represented by many of the same counsel representing Plaintiff.


                                         Motion to Dismiss Armslist, LLC 2
               Case 2:20-cv-00215-PP Filed 06/08/20 Page 8 of 84 Document 8
boundary of bad faith by never directly alleging Armslist.com hosts such “stores”—every

instance of that allegation appears in scare quotes. If such a feature actually existed, rest assured

it would appear as a direct allegation in the SAC with a screenshot, as Plaintiff has alleged other

putatively offensive website features3.

         But when stripped of conclusory legal assertions and misdirection, the features Plaintiff

claims as “content” are nothing more than neutral features courts have repeatedly held do not

abrogate Section 230 protections. The Court can and should dismiss with prejudice for this

reason alone. However, if the Court does not, Plaintiff’s SAC must still be dismissed with

prejudice under governing state law.

                    II.       FACTUAL AND PROCEDURAL BACKGROUND.

A.       Congress Enacted Section 230 Of The CDA In 1998 To Encourage Internet Speech.

         “Section 230 was enacted, in part, to maintain the robust nature of internet

communication, and accordingly, to keep government interference in the medium to a

minimum.” Batzel v. Smith, 333 F.3d 1018, 1027 (9th Cir. 2003). “Congress considered the

weight of the speech interests implicated and chose to immunize service providers to avoid any

such restrictive effect.” Zeran v. Am. Online, Inc., 129 F.3d 327, 331 (4th Cir. 1997); see also

Force v. Facebook, 934 F.3d 53, 63 (2d. Cir. 2019). To facilitate Congress’ goals, Section

230(c) provides protections for “interactive service providers” by, inter alia, stating “[n]o

provider or user of an interactive computer service shall be treated as the publisher or speaker of

any information provided by another information content provider.” 47 U.S.C. § 230(c)(1).

“Interactive computer service” means “any information service, system, or access software

provider that providers or enables computer access by multiple users to a computer server…” Id.


3
  As such, the Court need not look beyond the four corners of the pleading to ascertain that Plaintiff’s allegation
regarding the existence of “stores” to be misleading.


                                       Motion to Dismiss Armslist, LLC 3
             Case 2:20-cv-00215-PP Filed 06/08/20 Page 9 of 84 Document 8
at § 230(f)(2). “[I]nformation content provider…means any person or entity that is responsible,

in whole or in part, for the creation or development of information provided through the Internet

or any other interactive computer service.” Id. at § 230(f)(3). Since Section 230 was enacted,

courts have broadly agreed that “interactive computer service” generally includes websites akin

to Armslist.com, and “information content provider” generally includes users who post content

on such websites.

B.     Since 1998, State And Federal Courts Have Broadly Agreed That Section 230

       Immunizes Websites From Claims Like Plaintiff’s.

       Following its enactment, “the Circuits [have come to] general agreement that the text of

Section 230(c)(1) should be construed broadly in favor of immunity.” Force, 934 F.3d at 64.

While immunity under Section 230 may be compromised if an interactive computer service

develops content giving rise to a claim, the level of “development” required is significant. Id.

(“Plaintiffs’ suggestion that publishers must have no role in organizing or distributing third-party

content in order to avoid ‘develop[ing]’ that content is both ungrounded in the text of Section

230 and contrary to its purpose”); Jones v. Dirty World Entm’t Recordings LLC, 755 F.3d 398,

409 (“An overly inclusive interpretation of ‘development’ in § 230(f)(3) would posit that a

website operator is responsible for the development of content created by a third party merely by

displaying or allowing access to it” and “[o]ur recognition that the CDA affords immunity

forecloses this overbroad reading of ‘development’”).

       For “development” to abrogate Section 230 immunity, the interactive computer service

must make a “material contribution” to the alleged unlawful conduct—i.e., a website has no

immunity under Section 230 “if it contributes materially to the alleged illegality of the conduct.”

Id. at 410 (citing Fair Hous. Council of San Fernando Valley v. Roommates.com, LLC, 521 F.3d




                                 Motion to Dismiss Armslist, LLC 4
          Case 2:20-cv-00215-PP Filed 06/08/20 Page 10 of 84 Document 8
1157, 1167-68 (9th Cir. 2008)). A website’s “neutral tools” that are not themselves illegal, but

which a user may use unlawfully or illicitly, does not constitute “development” for purposes of

breaching Section 230 immunity. See, e.g., Daniel v. Armslist, LLC, et al., 386 Wis.2d 449, 484

473 (2019) (“A ‘neutral tool’ in the CDA context is a feature provided by an interactive

service provider that can ‘be utilized for proper or improper purposes’”) (citing

Roommates.com, LLC, 521 F.3d at 1172 and Goddard v. Google, Inc., 640 F. Supp.2d 1193,

1197-98 (N.D. Cal. 2009); see also Jones v. Dirty World Entm’t Recordings LLC, 755 F.3d

398, 411 (6th Cir. 2014) (“…providing neutral tools to carry out what may be unlawful or

illicit searches does not amount to ‘development’ for purposes of the immunity exception”

of Section 230) (emph. original). For example, passively allowing content written by a website

user does not constitute development. E.g., Chi. Lawyers' Comm. For Civil Rights Under Law,

Inc. v. Craigslist, Inc., 519 F.3d 666, 671-72 (7th Cir. 2008). Likewise, creating an ‘erotic

services’ section with 21 categories of sexual preference failed to confer liability on Craigslist

for claims that prostitution was a foreseeable result. Dart v. Craigslist, Inc., 665 F.Supp.2d 961,

967-68 (N.D. Ill. 2009) ; see also; Chi. Lawyers' Comm., 519 F.3d at 671-72 (dismissing

discrimination claim against Craiglist based on third party postings, stating "given §

230(c)(l) [plaintiff] cannot sue the messenger just because the message reveals a third party's

plans to engage in unlawful discrimination")4.


4
  Courts that failed to apply Section 230 immunity analyzed claims under more permissive state court pleading
standards, dealt with clear content development by an interactive computer service, criminal prosecutions, or other
factors taking the alleged misconduct out of 230’s ambit. E.g., Huon v. Denton, 841 F.3d 733, 742 (7th Cir. 2016)
(“A company can…be liable for creating and posting, inducing another to post, or otherwise actively participating in
the posting of a defamatory statement…” where among other things defendant’s employees allegedly authored
defamatory comments); U.S. v. Lacey, 2020 U.S. Dist. LEXIS 2645, *20-21 (D. Ariz. Jan. 8, 2020) (rejection
criminal defendants’ Section 230 defense); J.S. v. Vill. Voice Media Holdings, LLC, 359 P.3d 714 (Wash. 2015)
(declining to dismiss under Section 230 under Washington state’s pleading standard); FTC v. Accusearch, Inc., 570
F.3d 1187, 1201 (10th Cir. 2009) (holding Accusearch was information content provider without Section 230
protections because it paid researchers to acquire confidential telephone records protected by the
Telecommunications Act).


                                      Motion to Dismiss Armslist, LLC 5
           Case 2:20-cv-00215-PP Filed 06/08/20 Page 11 of 84 Document 8
        Courts applying the CDA statute consistently hold that claims like Plaintiff’s fail as a

matter of law. E.g., Daniel, 386 Wis.2d at 484 (affirming dismissal under § 230 of the CDA

because it “prohibit[s] claims that treat Armslist, an interactive computer service provider, as the

publisher or speaker of information posted by a third party on its website); Stokinger, et al. v.

Armslist, LLC, et al., 2020 Mass. Super. LEXIS 69, *5 (Mar. 13, 2020) (dismissing claim under

§ 230 that “Armslist.com’s design and operational features facilitate illegal firearms sales and

encourage illegal firearms trafficking because Armslist.com makes it easy for prospective buyers

to local private sellers by using a filter feature…”); see also Gibson v. Craigslist, Inc., 2009 U.S.

Dist. LEXIS 53246, *10-12 (S.D.N.Y. June 15, 2009) (CDA barred tort claims of the estate of

murder victim where firearm was advertised on Craigslist and purchased in a subsequent private

transaction); Dart, 665 F.Supp.2d at 967-68 (CDA barred tort claims against Craigslist relating

to prostitution facilitated by Craigslist's "Adult Services" section because such claims "treat the

defendant as the publisher of' prostitution-related postings); MA. v. Vill. Voice Media Holdings,

LLC, 809 F.Supp.2d 1041, 1049-52 (E.D. Mo. 2011) (CDA barred claims against owner of

website relating to child sex trafficking postings on website created by third-party, noting

"however horrific the consequences to [sex trafficking victim] of [third party's] posted ads were,

the ads were created by [third party]"); Chi. Lawyers' Comm., 519 F.3d at 671-72.

        Courts have likewise held, repeatedly, that an interactive computer service’s alleged bad

faith or knowledge of illegal conduct by does not breach Section 230 immunity. E.g., Daniel,

386 Wis.2d at 475 (rejecting argument Armslist intended to facilitate illegal gun sales) (citing,

among others, Chi. Lawyers’ Comm., 519 F.3d at 670). Public policy favoring free operation of

electronic bulletin boards is so strong that "even if a service provider knows that third parties are

posting illegal content, the service provider's failure to intervene is immunized." Vill. Voice, 809



                                 Motion to Dismiss Armslist, LLC 6
          Case 2:20-cv-00215-PP Filed 06/08/20 Page 12 of 84 Document 8
F.Supp.2d at 1049-52; see also Universal Communication Systems, Inc. v. Lycos, Inc., 478 F.3d

413, 420 (1st Cir. 2007) ("[i]t is... well established that notice of the unlawful nature of the

information provided is not enough to make it the service provider's own speech"). Further, "the

fact that a website elicits online content for profit is immaterial" to determining a bulletin board's

liability. Goddard, 2008 WL 5245490 at *10; see also Vill. Voice, 809 F.Supp.2d at 1051.

C.     Despite Roughly 20 Years Of Settled Law, Plaintiff Alleges Third-Party Content

       Renders Defendants Liable.

      Though Plaintiff does not address Section 230 expressly in the SAC, she plainly attempts

to plead around it. For example, she alleges “the Armslist Defendants produced content such as

computer code, website features and statements of policy which assisted and encouraged illegal

firearms transactions.” SAC, ¶ 21. Plaintiff also alleges Armslist “materially contributed to the

illegal firearms transactions” and “acted collaboratively with [Armslist.com’s] unlawful users to

make them co-authors…” Id. Of course, every website includes “content such as computer

code, website feature and statements of policy,” and the claim that creating such routine website

equals “produc[ing] content” to abrogate Section 230 immunity has no legal support. Plaintiff

fails to allege specific facts showing Armslist “materially contributed” to any firearm transaction

or “acted collaboratively” with any user, lawful or otherwise—instead making conclusory

allegations that it has done so. Instead, Plaintiff’s theory appears to be Armslist.com is liable to

her because it allegedly defaults to “private seller” tag when users create “for sale” or “want to

buy” postings and do not have an established account. Id. at ¶ 57(c)-(k). And because “private

sellers” are exempt in some instances from the background check and record-keeping

requirements, Plaintiff seems to allege that by allegedly defaulting to a “private seller” tag,

Armslist has signaled to criminals to use its website. E.g. id. at ¶¶ 47-50.



                                 Motion to Dismiss Armslist, LLC 7
          Case 2:20-cv-00215-PP Filed 06/08/20 Page 13 of 84 Document 8
       But private seller transactions are not inherently unlawful. Facilitating private seller

transactions, even if it were a goal of Defendants, cannot support Plaintiff’s claims.5

     III.      PLAINTIFF’S CLAIMS AGAINST ARMSLIST SHOULD BE DISMISSED.

A.          The CDA Immunizes Interactive Computer Services Like Armslist From Liability
            For Materials Posted By Third Parties.

            Armslist.com, like many internet businesses, enjoys broad immunity for content posted

by its users. The immunity results from specific policy decisions made by Congress.

Specifically, the CDA "represents a legislative judgment to effectively immunize providers of

interactive computer services from civil liability in tort with respect to material… created by

others." Stayart v. Yahoo! Inc., 651 F. Supp. 2d 873, 884 (E.D. Wis. 2009) (quotations omitted).

As this Court explained in Stayart:

                  Congress' purpose in providing the § 230 immunity was thus evident.
                  Interactive computer services have millions of users. The amount of
                  information communicated via interactive computer services is therefore
                  staggering. The specter of tort liability in an area of such prolific speech
                  would have an obvious chilling effect. It would be impossible for service
                  providers to screen each of their millions of postings for possible problems.
                  Faced with potential liability for each message republished by their
                  services, interactive computer services providers might choose to severely
                  restrict the number and type of messages posted. Congress considered the
                  weight of the speech interests implicated and chose to immunize service
                  providers to avoid any such restrictive effect.

Id. (quoting Zeran, 129 F.3d at 331). The policy concerns behind the CDA were similarly

explained by the Seventh Circuit in Chicago Lawyers:

                  [S]creening, [of web postings] though lawful, is hard... An online service
                  could hire a staff to vet the postings, but that would be expensive and may
                  well be futile: if postings had to be reviewed before being put online, long
                  delay could make the service much less useful, and if the vetting came only
                  after the material was online the buyers and sellers might already have
                  made their deals. Every month more than 30 million notices are posted to
                  the Craigslist system. Fewer than 30 people, all based in California, operate

5
  Defendants dispute the accuracy and method of the studies cited by Plaintiff in the SAC. Defendants also reject
the notion that a significant number of posts on Armslist.com culminate in illegal firearm transfers.


                                      Motion to Dismiss Armslist, LLC 8
              Case 2:20-cv-00215-PP Filed 06/08/20 Page 14 of 84 Document 8
                the system, which offers classifieds and forums for 450 cities. It would be
                necessary to increase that staff (and the expense that users must bear)
                substantially to conduct the sort of editorial review that the [plaintiff]
                demands-and even then errors would be frequent.

519 F.3d at 668-696; see also, 47 U.S.C. § 230(b).

         Given Congressional policy to protect websites and internet bulletin boards, under the

CDA “the only relevant inquiry is whether the interactive service provider 'creates' or

'develops' that content.” Goddard, 2008 WL 5245490 at *10-11. If it does not, the website

cannot be liable. Id.

         “The [CDA] mandates dismissal [of the SAC] if (i) [the Defendant] is a ‘provider or

user of an interactive computer service,’ (ii) the information for which [Plaintiff] seeks to

hold [Defendant] liable was 'information provided by another information content provider,'

and (iii) the complaint seeks to hold [Defendant] liable as the 'publisher or speaker' of that

information.” Klayman v. Zuckerberg, 753 F.3d 1354, 1357 (D.C. Cir. 2014) (dismissing assault

claim against Facebook). Knowledge that others use a website for illegal or tortious purposes

does not affect Section 230 immunity. Lycos, Inc., 478 F.3d at 420.

         The Court may dismiss pursuant to 47 U.S.C. § 230 under Rule 12(b)(6). Gibson, 2009

U.S. Dist. LEXIS 53246, *3, n.1; Nieman v. Versuslaw, Inc., 2012 U.S. Dist. LEXIS 109066, *4-6

(C.D. Ill. June 13, 2012) report and recommendation adopted 2012 U.S. Dist. LEXIS (C.D. Ill.

Aug. 3, 2012); Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir.

2009).


6 This rationale applies with equal force to Armslist. As with Craigslist, "if postings [on Armslist.com] had to be
reviewed before being put online, long delay could make the service much less useful, and if the vetting came only
after the material was online the buyers and sellers might already have made their deals." Further "[i]t would be
necessary to increase [Armslist's] staff (and the expense that users must bear) substantially to conduct the sort of
editorial review that the [plaintiff] demands-and even then errors would be frequent." Preventing such a chilling
effect on internet speech is why the CDA exists.



                                      Motion to Dismiss Armslist, LLC 9
            Case 2:20-cv-00215-PP Filed 06/08/20 Page 15 of 84 Document 8
         1.       Plaintiffs' SAC treats Armslist as the publisher or speaker of information
                  provided by another information content provider.7

         Deprived of hyperbole and legal conclusions, Plaintiff’s theory against Defendants begins

chronologically with a post on Armslist.com by Caldwell to advertise a firearm for sale. SAC, ¶¶

13-16. Absent Caldwell’s post, there would be no connection between Commander Bauer’s

death and Defendants. Id. ¶¶ 133-36, 140-42. Plaintiff does not, and cannot, allege Armslist had

any input into the original content of Caldwell’s post other than the assertion that an alleged

default “private party” tag constitutes authoring content. Id. ¶¶ 13, 57(f). Plaintiff also does not

claim Armslist was (or could have been) aware Jones purchased the gun from Caldwell in

response to the advertisement. Id. at ¶ 15. Indeed, Plaintiff alleges Caldwell and Jones

communicated via telephone to discuss firearm sales without involving Armslist at all. Id. at ¶

125. Plaintiff instead claims Defendants should have been generally aware that “prohibited

purchasers”—those barred from purchasing firearms—were drawn to user posts ceated on the

website and, presumably, Defendants allegedly were put on notice of the specific post alleged in

the SAC. Id., at ¶¶ 153, 159.

         The CDA bars precisely such theories. For example, in Dart, the Northern District of

Illinois—applying Seventh Circuit precedent—dismissed a nuisance claim against Craiglist

under the CDA. 665 F. Supp.2d at 967- 68. The Dart plaintiff alleged "[i]t was foreseeable to

Defendant that prostitution would be a likely result where it created a section named 'erotic

services' and designated twenty-one categories based on sexual preference." Id. at 967. That is



7. The SAC alleges Armslist is a provider of an interactive computer service within the meaning of the CDA. See,
e.g., SAC at ¶¶ 2, 8, 11, 16; 47 U.S.C. § 230(f)(2) (CDA) (an "interactive computer service" is "any information
service, system, or access software provider that provides or enables computer access by multiple users to a computer
server"); Stayart, 651 F. Supp. 2d at 1357-58 ("Consistent with the Congressional policy in favor of the expansive
application of CDA immunity, the definition of interactive computer service is construed broadly"). It is equally
apparent from the Complaint that Caldwell, not Armslist or its owners, created the post on the website. SAC, ¶ 13.



                                      Motion to Dismiss Armslist, LLC 10
              Case 2:20-cv-00215-PP Filed 06/08/20 Page 16 of 84 Document 8
virtually identical to what Plaintiffs are alleging here (though in the firearms context): "[t]he

Armslist Defendants knew, or should have known, that their irresponsible design policy, and

content choices8 would create and supply a criminal market in firearms…the Armslist

Defendants have come to know with certainty that their website repeatedly and continuously

arms criminals and causes deaths and injuries to members of the public.” SAC, ¶ 9.

          A plaintiff cannot avoid application of the CDA by artful pleading. For example, the Dart

court noted the complaint "carefully avoids using the word 'publish,"' but allegations like the

preceding should "be construed to allege 'negligent publishing."' 665 F. Supp.2d at 967. The

court then held “[a] claim against an online service provider for negligently publishing

harmful information created by its users treats the defendant as the 'publisher' of that

information" and so is barred by the CDA. Id. at 967-68. The same result should follow

here.

           For example, in Gibson v. Craigslist, Inc., the Southern District of New York applied

this same reasoning to dismiss a claim against Craigslist for publishing an advertisement

selling a handgun used to shoot the plaintiff—the precise claim here. 2009 U.S. Dist. LEXIS

53246, *10-11. The Gibson court explained "[i]t is clear that Plaintiff's claims are directed

toward Craigslist as a 'publisher' of third-party content and Section 230 specifically

proscribes liability in such circumstances." Id. at *12 (quotations omitted).

           To the extent Plaintiff contends she is trying to hold Armslist liable for its website

design rather than for the content of Caldwell’s post, that is a distinction without a

difference. The alleged "design flaw" in Armslist.com is that “prohibited purchasers,”




8
    As noted below, Plaintiff’s allegations that Armslist develops content is faulty as a matter of controlling law.


                                         Motion to Dismiss Armslist, LLC 11
              Case 2:20-cv-00215-PP Filed 06/08/20 Page 17 of 84 Document 8
including Legghette, allegedly viewed postings by private sellers despite allegedly being

barred from purchasing firearms. See, e.g., SAC, ¶ 16. If this exception to the CDA existed,

it would swallow the rule. Every CDA case can be reframed this way. For example, in Dart,

the plaintiffs could have argued that Craigslist should have censored the prostitution

postings completely, since prostitution is illegal, and everyone is a prohibited purchaser.

Craiglist was not liable. Nor is Armslist.

       Settled law supports this conclusion. See, e.g., Daniel, 386 Wis.2d at 484 (affirming

dismissal under § 230 of the CDA because it “prohibit[s] claims that treat Armslist, an

interactive computer service provider, as the publisher or speaker of information posted by a

third party on its website); Stokinger, et al., 2020 Mass. Super. LEXIS at *5; Vill. Voice, 809

F.Supp.2d at 1049-52; Chi. Lawyers' Comm., 519 F.3d at 671-72; Lycos, Inc., 478 F.3d at

421-22; Barnes v. Yahoo!, 570 F.3d 1096, 1102-03 (9th Cir. 2009) (dismissing negligent

undertaking claim based on failure to remove explicit content because "removing content is

something publishers do, and to impose liability on the basis of such conduct necessarily

involves treating the liable party of the content it failed to remove"); Gregerson v. Vilana

Financial, Inc., 2008 U.S. Dist. LEXIS at *23-25 (D. Minn. Feb. 15, 2008) (claims for

deceptive trade practices, interference with contractual and business relationships, and

invasion of privacy by appropriation were barred by CDA to the extent based on content

posted by users).

       In sum, "what matters is not the name of the cause of action-defamation versus

negligence versus intentional infliction of emotional distress-what matters is whether the

cause of action inherently requires the court to treat the defendant as the 'publisher or

speaker' of content provided by another... If it does, section 230(c)(l) precludes liability."



                               Motion to Dismiss Armslist, LLC 12
          Case 2:20-cv-00215-PP Filed 06/08/20 Page 18 of 84 Document 8
Barnes, 570 F.3d at 1101-02 (9th Cir. 2009); See also Jane Doe No. 1 v. Backpage.com, LLC,

817 F.3d 12, 21 (1st Cir. 2016) (“Whatever Backpage’s motivations, those motivations do not

alter the fact that the complaint premises liability on the decisions that Backpage is making as a

publisher with respect to third-party content”). That is the case here. Plaintiffs' claims should

be dismissed.

         2.       Armslist did not create or develop content.

         Plaintiff attempts to skirt the CDA be alleging Defendants developed content on

Armslist.com giving rise to her claims here. E.g., SAC, ¶¶ 20-21, 51-57. Plaintiff’s theory

hinges on Defendants’ putative awareness that “prohibited purchasers” would be attracted to

posts tagged “private party” because of the alleged likelihood transactions arising from such

posts would not require a background check. Id. at ¶¶ 16-32-33. Plaintiff also alleges “private

party” is a tag applied by default to posts made on the website. Id. at ¶ 57(f). Finally, Plaintiff

repeatedly refers to “stores”—the SAC’s allegations include scare quotes—to suggest

Armslist.com includes such “stores” as a feature. It does not, and such “stores” are solely a

figment of the SAC. E.g., SAC, ¶¶ 5-69.

         Plaintiff’s allegations appear intended to invoke the Ninth Circuit's holding in Fair

Housing Council of San Fernando Valley v. Roommates.com, LLC, 521 F.3d 1157 (9th Cir.

2008). In Roomates.com, the Ninth Circuit held the CDA did not bar a discrimination claim

against a website helping users find roommates where the website asked users to provide

information about themselves (e.g., race, family status, sexual orientation) that was illegal to

consider in deciding whether to rent to or live with someone else. The Court explained:

                 [T]he part of the profile that is alleged to offend the Fair Housing

9
 Plaintiff’s attempt to mislead the Court regarding the existence of a “stores” feature seems designed to mislead the
Court into rejecting Section 230 immunity.


                                      Motion to Dismiss Armslist, LLC 13
              Case 2:20-cv-00215-PP Filed 06/08/20 Page 19 of 84 Document 8
              Act and state housing discrimination laws-the information about sex,
              family status and sexual orientation-is provided by subscribers in
              response to Roommate's questions, which they cannot refuse to
              answer if they want to use defendant's services. By requiring
              subscribers to provide the information as a condition of accessing its
              service, and by providing a limited set of prepopulated answers,
              Roommate becomes much more than a passive transmitter of
              information provided by others; it becomes the developer, at least in
              part, of that information. And section 230 provides immunity only if
              the interactive computer service does not "creat[e] or develop[]" the
              information "in whole or in part."

Id. at 1166 (emph. added). The Roommates.com holding relied on the website soliciting

information that could only be used for unlawful purposes, so that asking the questions

themselves was illegal. Id. ("The [Fair Housing Act] makes it unlawful to ask certain

discriminatory questions for a very good reason: Unlawful questions solicit (a.k.a.

"develop") unlawful answers"). The court also stressed that it was always illegal to ask for

the information Roommates.com was seeking, whether online or in person. Id. at 1164 ("[A]

real estate broker may not inquire as to the race of a prospective buyer, and an employer

may not inquire as to the religion of a prospective employee. If such questions are unlawful

when posed face-to-face or by telephone, they don't magically become lawful when asked

electronically online").

       Roommates.com does not support liability here. Dart helps illustrate why. There, the

court rejected an argument—relying on Roommates.com—that hosting an "Adult Services"

section on Craiglist "cause[d] or induce[d] its users to post unlawful ads." 665 F. Supp.2d at

969. The court based its holding on the fact that "[t]he phrase 'adult,' even in conjunction

with 'services,' is not unlawful in itself nor does it necessarily call for unlawful content." Id.

It concluded that if Craiglist "caused" the prostitution ads "it is only 'in the sense that no one

could post unlawful content if Craigslist did not offer a forum.' Section 230(c)(1) would



                                Motion to Dismiss Armslist, LLC 14
          Case 2:20-cv-00215-PP Filed 06/08/20 Page 20 of 84 Document 8
serve little if any purpose if companies like Craigslist were found liable under state law for

"causing" or "inducing" users to post unlawful content in this fashion." Id. at 968 (quoting

Chi. Lawyers' Comm., 519 F.3d at 671). The Dart court also noted that Craiglist "repeatedly

warn[ed] users not to post" illegal content, so that "[w]hile we accept as true for the

purposes of this motion plaintiffs allegation that users routinely flout Craigslist's guidelines,

it is not because Craigslist has caused them to do so." 665 F. Supp.2d at 969.

         Here, “private seller” status is not inherently illegal. Plaintiff appears to concede as

much, however obliquely. E.g., SAC, ¶ 30. Neither buying a gun from a private seller nor

stating a preference for doing the same is against the law. Like Craiglist, Armslist does not

solicit information from its users that can only be used unlawfully, nor does it ask questions

that are illegal to ask. And like Craigslist, Armslist admonishes users to obey the law.

Before viewing the website, each user is required to agree, among other things, that: (1) the

user will not "use Armslist.com for any illegal purpose;" (2) the user "understand[s] that

ARMSLIST DOES NOT become involved in transactions between parties and does not

certify, investigate, or in any way guarantee the legal capacity of any party to transact;" and

(3) if the user is "at all unsure about firearm sales or transfers, [he or she] will contact the

Bureau of Alcohol, Tobacco, Firearms, and Explosive at 1-800-ATF-GUNS and visit the

ATF website at http://www.atf.gov." See Gibbon Decl., ¶ 17, Exh. 110. As with Craigslist, if

Armslist.com's users ignore these terms "it is not because [Armslist] has caused them to do



10
  Plaintiff refers to the terms of use in her complaint, see SAC, ¶ 57, and inasmuch as the terms reflect document
beyond the SAC upon which Plaintiff relies, it is fair game for a motion to dismiss under Rule 12(b)(6). Venture
Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993) (“Documents that a defendant attaches to
a motion to dismiss are considered part of the pleadings if they are referred to in the plaintiff’s complaint and are
central to her claim”). Specifically, Plaintiff claims the terms of use demonstrate Defendants tried o “explicitly and
repeatedly assure their unlawful users they [Defendants] will exercise no oversight regarding illegal conduct” on the
website. SAC, ¶¶ 57 (n)-(p). Mr. Gibbon’s declaration was filed contemporaneously with his separate Motion to
Dismiss.


                                      Motion to Dismiss Armslist, LLC 15
           Case 2:20-cv-00215-PP Filed 06/08/20 Page 21 of 84 Document 8
so." Roommates.com does not change the general rule that websites like Craigslist and

Armslist cannot be held liable for content posted to them by their users. Roommates.com

simply clarifies a website can be liable for content the website generates that is illegal.

Because that is not what happened here, the CDA bars Plaintiffs' claims against Defendants.

       Further, the “private seller” tag on which Plaintiff hinges her claims is precisely the

sort of “neutral tool” that cannot breach Section 230 immunity. E.g., Daniel, 386 Wis.2d at

473 (“…the CDA immunizes interactive computer service providers form liability

when…neutral tools are used for unlawful purposes…This is true even when an interactive

computer service knows, or should know, that its neutral tools are being used for illegal

purposes”); see also Dryoff v. Ultimate Software Grp., Inc., 934 F.3d 1093, 1099-1100 (9th

Cir. 2019) (“[A] website does not become a developer of content when it provides neutral

tools that a user exploits…”); Kimzey v. Yelp! Inc., 836 F.3d 1263, 1270 (9th Cir. 2016)

(“…[T]he star-rating system is best characterized as the kind of ‘neutral tool[] operating on

‘voluntary inputs’ that we determined did not amount to content development or

creation…”); Jones, 755 F.3d at 411 (6th Cir. 2014); Lemmon v. Snap, Inc., 2020 U.S. Dist.

LEXIS 34671, *13-14 (C.D. Cal. Feb. 25, 2020) (court need not accept allegation that

neutral tool constitutes “content”); Goddard, 2008 U.S. Dist. LEXIS at *9 (“[P]roviding

third parties with neutral tools to create web content is considered to be squarely within the

protections of § 230”); Dart, 665 F. Supp.2d at 969 (“The word-search function is a ‘neutral

tool’…it does not cause or induce anyone to create, post, or search for illegal content”); Cf.

also Chi. Lawyers' Comm., 519 F.3d at 671-72 (dismissing discrimination claim against

Craiglist based on third party postings, stating "given § 230(c)(l) [plaintiff] cannot sue the

messenger just because the message reveals a third party's plans to engage in unlawful




                               Motion to Dismiss Armslist, LLC 16
         Case 2:20-cv-00215-PP Filed 06/08/20 Page 22 of 84 Document 8
discrimination").

       Plaintiff also alleges Defendants are liable for Commander Bauer’s death because

they were on notice Armslist.com was, allegedly, being used by “prohibited purchasers” to

find “private sellers” of firearms. SAC, ¶¶ 153, 159. Putative knowledge that website users

have, or are, using an otherwise neutral feature of the website cannot affect Section 230

immunity. See, e.g., Daniel, 386 Wis.2d at 484; Stokinger, et al. v. Armslist, LLC, et al.,

Superior Court of Suffolk, Massachusetts, 2020 Mass. Super. LEXIS 69, *5; Vill. Voice Media

Holdings, LLC, 809 F.Supp.2d at 1049-52; Chicago Lawyers', 519 F.3d at 671-72; Lycos,

Inc., 478 F.3d at 421-22; Barnes, 570 F.3d at 1102-03; Gregerson, 2008 U.S. Dist. LEXIS at

*23-25.

       3.       Plaintiff Improperly Alleges Liability For Conduct Expressly Permitted
                By 47 U.S.C. § 230(c)(2).

       The portions of the CDA discussed supra pertain to immunity for speech by users of

an “interactive computer service,” like a website. However, the CDA also confers immunity

for certain activities undertaken by an interactive computer service to the content from

“information content providers.” Specially,

       …No provider or user of an interactive computer service shall be held liable on
       account of—

               (A) any action voluntarily taken in good faith to restrict access to or
                   availability of material that the provider or user considers to be
                   obscene, lewd, lascivious, filthy, excessively violent, harassing, or
                   otherwise objectionable, whether or not such material is
                   constitutionally protected; or

               (B) any action taken to enable or make available to information content
                   providers or others the technical means to restrict access to material
                   described in paragraph 1.

47 U.S.C. § 230(c)(2) (emph. added). In effect, Plaintiff alleges Defendants have developed


                               Motion to Dismiss Armslist, LLC 17
            Case 2:20-cv-00215-PP Filed 06/08/20 Page 23 of 84 Document 8
content, precluding Section 230 immunity, for “action[s] voluntarily taken in good faith to

restrict access…material” they consider “otherwise objectionable” and actions “taken

to…restrict access to material described in paragraph 1” of the Section 230(c). See, e.g.,

SAC, ¶ 57(a)-(z). Specifically, she claims Armslist allegedly does not allow users to flag

“illegal” posts (id. at ¶ 57(l)) and allegedly defaults to “private seller” when users do not

create an account (id. at ¶ 57(t)) and allegedly permits searches by “private seller.” Id. at ¶

57(a). Plaintiff also selectively refers to Armslist.com’s terms of use and FAQ page to

allege Armslist “chose to provide…assurances to give unlawful users even more confidence

that they will face minimal risk of identification…” Id. at ¶ 57(n)-(s). Plaintiff’s allegations

mischaracterize Armslist’s terms of use and also demonstrate a fundamental

misunderstanding of the governing law—the CDA. Cf. Gibbon Decl., Exh. A. Congress

created Section 230(c)(2)—“Protection for ‘Good Samaritan Block and Screening of

Offensive Material”—to incentivize interactive computer services like Armslist.com to

police themselves, and that is precisely the purpose of the measures, processes, and

procedures Plaintiff alleges to show liability. E.g., Daniel, 386 Wis.2d at 475 (“lack of a

‘flag’ option for illegal activity, failing to require users to create an account, failure to create

restrictions on who may post or view advertisements, and failing to provide sufficient legal

guidance to sellers—are voluntary precautions that the CDA permits but does not require”)

(citing Cohen v. Facebook, Inc., 252 F. Supp.3d 140, 158 (E.D. N.Y. 2017) and Chi. Lawyers’

Comm., 518 F.3d at 670); see also Force, 934 F.3d at 54 (noting legislative goal behind Section

230(c)(2) to reverse case law “that by making good-faith efforts to remove offensive material

Prodigy became liable for any actionable material it did not remove”)11. Plaintiff’s allegations


11
  The Supreme Court of the United States recently denied a cert petition from the Circuit Court’s ruling in Force.
206 L. Ed. 2d 936 (2020); https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/19-


                                     Motion to Dismiss Armslist, LLC 18
           Case 2:20-cv-00215-PP Filed 06/08/20 Page 24 of 84 Document 8
on this score reflect a misguided attempt to generate liability for “content” that is not content

for purposes of Section 230(c)(1), i.e., Armslist’s terms of use, FAQ, etc.—demonstrating

an implicit acknowledgment she has not, and cannot, pin liability to Armslist for content

developed by its users.

B.         Plaintiff’s Claims Must Also Be Dismissed Because She Fails To Allege Sufficient
           Facts Establishing Duty Or Negligence.

           Defendants maintain the CDA provides ample basis to dismiss the CDA with

prejudice. Indeed, there is no longer any controversy that websites like Armslist.com, and

specifically Armslist.com, benefit for the immunity granted by Section 230. But if the Court

disagrees, it must still dismiss the SAC with prejudice because Plaintiff has failed to allege

sufficient facts to state a claim under the controlling law of Illinois or, alternatively,

Wisconsin.

           As argued at length in Defendants’ Motion to Dismiss under Fed. R. Civ. P. 12(b)(2)

and (6), which Armslist, LLC, incorporates by reference as if fully stated herein,

Wisconsin’s choice of law analysis compels applying Illinois law here because Illinois has

more significant contacts to the alleged tort and because Wisconsin’s choice of law

“significant contacts” and “influencing factors” analyses compel this result. Thomas v.

Brinks, 2020 U.S. Dist. LEXIS 13638, *4-10 (Jan. 28, 2020) (“We decline to rule that under the

general duty of ordinary care recognized in Wisconsin, an employer may be found negligent for

failing to warn unforeseen third parties of a dangerous former employee”). While the firearm

used to kill Commander Bauer was allegedly sold in Wisconsin, the alleged shooter,

Commander Bauer, and Plaintiff each appear to be Illinois citizens or residents. SAC, ¶¶ 16,




859.html


                                 Motion to Dismiss Armslist, LLC 19
             Case 2:20-cv-00215-PP Filed 06/08/20 Page 25 of 84 Document 8
24, 133, 137, 140-41. The alleged shooting happened in Chicago, too. Id.at ¶¶ 140-41.

Illinois law should apply here if the CDA does not. Applying Illinois law, Seventh Circuit

Court of Appeals in Vesely v. Armslist, LLC, affirmed dismissal of wrongful death claims

against Armslist after an alleged user of the website used it to locate and purchase a gun,

then kill the plaintiff’s sister. 752 F.3d 658, 660 (7th Cir. 2014). Plaintiff’s allegations in the

present case, stripped of hyperbole and conclusory statements of legal principles, are not

legally distinct from the Vesely case—and the Court should dismiss with prejudice for the

same reasons12 identified by the Court of Appeals.

        But even under Wisconsin law, Plaintiff’s claims fail. She has failed to allege facts

showing a duty or negligence by any Defendant. Under Wisconsin law, Armslist had no

duty to intervene or warn of a stranger’s criminal acts (i.e., those of Caldwell, Jones, and

Legghette) where no special relationship existed among Defendants, Plaintiff, Commander

Bauer, or non-parties Caldwell, Jones, and Legghette. E.g., Jankee v. Clark County, 235

Wis. 2d 700, 755 (2000); Hornback v. Archdiocese of Milwaukee, 313 Wis.2d 294, 311

(2008). Further, Armslist could not have plausibly foreseen the specific alleged facts

surrounding Caldwell’s alleged sale of a gun to Jones, alleged but undefined intermediate

sales in Illinois, or Legghette’s alleged purchase and use of the gun to shoot Commander

Bauer. E.g. Hornback, 313 Wis.2d at 320. Neither Defendant could plausibly foresee this

chain of events in the specific context of the tort alleged here, and Wisconsin public policy

factors compel dismissal for this reason, too. See id. And while the SAC should be

dismissed for these fundamental defects, each Count also omits critical factual allegations



12
  See Vesely, 762 F.3d at 666 ([S]imply enabling consumers to use a legal service is far removed from encouraging
them to commit an illegal act…Armslist permitted [seller] to place an advertisement on its website and nothing
more. It did not invite [seller] or [purchaser] to break the law”).


                                    Motion to Dismiss Armslist, LLC 20
           Case 2:20-cv-00215-PP Filed 06/08/20 Page 26 of 84 Document 8
under Wisconsin law compelling dismissal. See Defendants’ Motion to Dismiss as to Mr.

Gibbon, p. 10-25. In short, no matter which potentially applicable state law the Court

applies, Plaintiff has failed to plead facts supporting here claims. The Court should dismiss

with prejudice for this independent reason if it does not dismiss under the CDA.


                                     IV.    CONCLUSION.

        Plaintiff has sued Armslist, and its member Jonathan Gibbon, on the theory both are

liable for the shooting death of Commander Bauer. Plaintiff claims a stranger to this case bought

the gun allegedly used in the shooting after an unspecified number of strangers in Wisconsin and

Illinois bought and sold the gun—without using Armslist.com—after an Armslist.com user sold

the gun in Wisconsin. That tenuous connection alone suffices to dismiss the SAC with prejudice

under both Illinois and Wisconsin law. However, the Court can and should dismiss for a more

compelling reason: Plaintiff’s claims are precisely the claims barred by Section 230 of the CDA.

The United States Supreme Court removed any possible doubt by denying certiorari—filed by

some of the same lawyers representing Plaintiff here—from the Supreme Court of Wisconsin’s

ruling in Daniel v. Armslist, LLC, et al.

This 8th day of June, 2020.                  /s/Timothy L. Moore
                                             Timothy L. Moore, Esq.
                                             Admitted pro hac vice
                                             Attorney for Armslist, LLC and Jonathan Gibbon
                                             FISHERBROYLES, LLP
                                             811 Mason Street
                                             San Francisco, CA 94108
                                             T: (619) 678-1588
                                             F: (619) 275-7479
                                             timothy.moore@fisherbroyles.com




                                Motion to Dismiss Armslist, LLC 21
          Case 2:20-cv-00215-PP Filed 06/08/20 Page 27 of 84 Document 8
               MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                      INDEX OF ATTACHED AUTHORITIES
Gibson v. Craigslist, Inc.,
U.S. Dist. LEXIS 53246 (S.D.N.Y. June 15, 2009)

Gregerson v. Vilana Financial, Inc.,
2008 U.S. Dist. LEXIS 11727 (D. Minn. Feb. 15, 2008)

Lemmon v. Snap, Inc.,
2020 U.S. Dist. LEXIS 34671 (C.D. Cal. Feb. 25, 2020)

Nieman v. Versuslaw, Inc.,
2012 U.S. Dist. LEXIS 109066 (C.D. Ill. June 13, 2012), report and recommendation
adopted, 2012 U.S. Dist. LEXIS 109069 (C.D. Ill. Aug. 3, 2012)

Stokinger, et al. v. Armslist, LLC, et al.,
2020 Mass. Super. LEXIS 69 (Mar. 13, 2020)

Thomas v. Brinks,
2020 U.S. Dist. LEXIS 13638 (Jan. 28, 2020)

U.S. v. Lacey,
2020 U.S. Dist. LEXIS 2645 (D. Ariz. Jan. 8, 2020)




        Case 2:20-cv-00215-PP Filed 06/08/20 Page 28 of 84 Document 8
     Positive
As of: June 8, 2020 9:54 PM Z


                                        Gibson v. Craigslist, Inc.
                          United States District Court for the Southern District of New York
                                   June 15, 2009, Decided; June 15, 2009, Filed
                                                 08 Civ. 7735 (RMB)

Reporter
2009 U.S. Dist. LEXIS 53246 *; 2009 WL 1704355


GIBSON, Plaintiff, - against - CRAIGSLIST, INC.,
                                                            I. Background
Defendant.
                                                            On September 4, 2008, Calvin Gibson ("Plaintiff" or
                                                            "Gibson") filed an amended complaint ("Amended
                                                            Complaint") against Craigslist, Inc. ("Defendant" or
Core Terms                                                  "Craigslist") alleging, among other things, that "in or
                                                            around July 2008, an individual, whose identity is
amended complaint, provider, website, Craigslist,           unknown, advertised to sell handguns on [D]efendant's
interactive, computer service, advertisement, publisher,    internet website," www.craigslist.org, and that "on July
immunity, monitor, quotations, sanctions, Reply             14, 2008, at approximately 8:00 a.m., in the City of New
                                                            York, Plaintiff was shot several times by Jesus Ortiz with
                                                            a handgun which Mr. Ortiz "purchase[d] from [that
                                                            unknown] individual who advertised its sale [on]
Counsel: [*1] For Calvin Gibson, Plaintiff: Paul            [D]efendant's internet website." (Am. Compl. PP 14, 19.)
Benjamin Dalnoky, LEAD ATTORNEY, Paul B. Dalnoky,           Plaintiff asserts that Defendant breached its "duty of
New York, NY.                                               care to [e]nsure that inherently hazardous objects, such
                                                            as handguns, did not come into the hands of . . .
                                                            individual[s], [*2] such as Mr. Ortiz," and seeks, among
For Craigslist, Inc., Defendant: Justin Nolan Kinney,
                                                            other relief, "compensatory damages in the amount of [$
LEAD ATTORNEY, Coughlin Duffy LLP (NYC), New
                                                            10 million]," punitive damages, and the "appointment of
York, NY; Elizabeth L. McDougall-Tural, PRO HAC
                                                            a Federal monitor." (Am. Compl. P 17, p.5; see also id.
VICE, Perkins Coie LLP(Seattle), Seattle, WA.
                                                            PP 10, 18, 20.)

                                                            On November 6, 2008, Defendant moved pursuant to
                                                            Rule 12(b)(6) of the Federal Rules of Civil Procedure
Judges: RICHARD M. BERMAN, United States District           ("Fed. R. Civ. P.") to dismiss the Amended Complaint,
Judge.                                                      arguing, among other things, that: (1) dismissal of the
                                                            Amended Complaint under Section 230 of the
                                                            Communications Decency Act of 1996 ("CDA"), 47
                                                            U.S.C. § 230, et seq., pursuant to Rule 12(b)(6) "is
Opinion by: RICHARD M. BERMAN                               proper and warranted"; 1 and (2) Plaintiff's claims fail



                                                            1 An Affirmative defense, [*3] such as Section 230 immunity,
Opinion
                                                            is generally addressed on a Rule 12(c) motion for judgment on
                                                            the pleadings or a Rule 56 motion for summary judgment, see
                                                            Novak v. Overture Servs., Inc., 309 F. Supp. 2d 446, 452
                                                            (E.D.N.Y. Mar. 25, 2004), but some courts have held that it is
DECISION & ORDER                                            proper to evaluate a Section 230 immunity defense "in the
                                                            context of a 12(b)(6) motion" where the necessary facts are

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 29 of 84 Document 8
                                                                                                            Page 2 of 4
                                             2009 U.S. Dist. LEXIS 53246, *3

because "Section 230 of the CDA provides an absolute           12(b)(6), the Court must accept as true the factual
bar to any cause of action that would make an                  allegations in the complaint, and draw all reasonable
interactive service provider, like [C]raigslist, liable for    inferences in favor of the plaintiff." Murawski v. Pataki,
third-party content posted on the Internet through its         514 F. Supp. 2d 577, 582 (S.D.N.Y. 2007). At the same
service." (Def. Mot. to Dismiss, dated Nov. 6, 2008            time, "a plaintiff's obligation to provide the grounds of
("Def. Mot."), at 4; Def. Reply in Further Supp. of             [*5] his entitlement to relief requires more than labels
Plaintiff's Mot. to Dismiss, dated Dec. 2, 2008 ("Def.         and conclusions, and a formulaic recitation of the
Reply"), at 2; see also Hearing Tr., dated May 21, 2009        elements of a cause of action will not do." Bell Atlantic v.
("Hearing Tr."); Ltr. from Justin N. Kinney to Hon.            Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.
Richard M. Berman, dated May 21, 2009 ("Def. May 21,           Ed. 2d 929 (2007) (internal quotations and citation
2009 Ltr.").)                                                  omitted); see also Ashcroft v. Iqbal, 129 S. Ct. 1937,
                                                               173 L. Ed. 2d 868, 2009 WL 1361536, *12 (2009). The
On November 19, 2008, Plaintiff filed an opposition            complaint must plead enough facts to state a claim for
arguing, among other things, that: (1) Section 230 of the      relief that is plausible on its face. See Atlantic Recording
CDA provides an affirmative defense and "an affirmative        Corp. v. Project Playlist, Inc., 603 F. Supp. 2d 690, 699
defense is generally not fodder for a Rule 12(b)(6)            (S.D.N.Y. 2009).
motion"; and (2) Section 230 "does not provide blanket
immunity to interactive computer services." (Pl. Opp'n to      "A motion to dismiss under [Fed. R. Civ. P.] 12(c) is
Def. Mot. to Dismiss, dated Nov. 18, 2008 ("Pl. Opp'n"),       governed by the same standard as a motion under [Fed.
at 4, 5 (internal quotations and citation omitted); see        R. Civ. P.] 12(b)(6)." In re Ades and Berg Group
also id. at 7; [*4] Ltr. from Paul B. Dalnoky to Hon.          Investors, 550 F.3d 240, 243 n.4 (2d Cir. 2008).
Richard M. Berman, dated May 22, 2009 ("Pl. May 22,
2009 Ltr."), at 1.) Plaintiff also seeks an order, pursuant
to Fed. R. Civ. P. 11, compelling "[D]efendant to pay          III. Analysis
sanctions in the form of costs and reasonable attorney's
fees for [its] meritless motion." (Pl. Opp'n at 12.)           (1) Fed. R. Civ. P. 12(b)(6)

On December 2, 2008, Defendant filed a reply arguing,          Defendant argues that Fed. R. Civ. P. 12(b)(6) is the
among other things, that there are no grounds for Fed.         "appropriate vehicle" to seek dismissal of the Amended
R. Civ. P. 11 sanctions against Defendant because              Complaint because, among other reasons, any
"[t]here is ample precedent . . . acknowledging the            discovery regarding Defendant's efforts to stop the
breadth of Section 230's protection and its application to     selling of illegal goods on its website is "irrelevant to
claims such as those asserted by the [P]laintiff." (Def.       [Defendant's] Section 230 protection and cannot provide
Reply at 9.)                                                   a basis to deny [Defendant's] motion." (Def. May 21,
                                                               2009 Ltr. at 1, 2; see also Def. Reply at 2-4.) Plaintiff
The parties waived        oral   argument.     (See   Case     counters, [*6] among other things, that "discovery
Management Plan.)                                              [should] be had to determine what efforts, if any,
                                                               [D]efendant made to stop the selling of illegal goods and
For the reasons set forth below, Defendant's motion            services on its website" and "there is no [Section 230]
to dismiss the Amended Complaint is granted and                defense . . . evident on the face of the [Amended]
Plaintiff's application for sanctions is denied.               [C]omplaint as the [Amended] [C]omplaint does not treat
                                                               the Defendant as a speaker or a publisher but as a
                                                               business." (Pl. Opp'n at 5 (internal quotations and
II. Legal Standard
                                                               citation omitted); Pl. May 22, 2008 Ltr. at 1.)

"When considering a motion to dismiss under Rule               A defendant may raise an affirmative defense in a pre-
                                                               answer Rule 12(b)(6) motion where, as here, the
apparent on the face of the complaint and the immunity         defense appears on the face of the complaint. See
available under the CDA precludes a plaintiff from stating a   Staehr v. Hartford Fin. Servs. Group, Inc., 547 F.3d 406,
claim. Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.,     426 (2d Cir. 2008); see also MCW, Inc. v.
564 F. Supp. 2d 544, 550 (E.D. Va. 2008); see also Doe v.
                                                               Badbusinessbureau.com LLC, No. 02 Civ. 2727, 2004
Bates, No. 05 Civ. 91, 2006 U.S. Dist. LEXIS 93348, 2006 WL
                                                               U.S. Dist. LEXIS 6678, 2004 WL 833595, at *7 (N.D.
3813758, at *9-10 (E.D. Tex. Dec. 27, 2006). As reflected
                                                               Tex. Apr. 19, 2004) ("The CDA, if applicable, is an
below, that is the position taken here.

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 30 of 84 Document 8
                                                                                                                   Page 3 of 4
                                            2009 U.S. Dist. LEXIS 53246, *6

appropriate ground for dismissal of the complaint under         that '[n]o cause of action may be brought and liability
Rule 12(b)(6) because the Act would preclude [plaintiff]        may be imposed under any State or local law that is
from establishing a set of facts that would entitle it to       inconsistent with this section.'" Murawski, 514 F. Supp.
relief."); Murawski, 514 F. Supp. 2d at 582-83, 591;            2d at 591 (quoting 47 U.S.C. §§ 230(c)(1), 230(e)(3))
Atlantic Recording, 603 F. Supp. 2d at 698-703. And,            (alterations in original); see also Blumenthal v. Drudge,
the Court concludes that it is proper and appropriate to        992 F. Supp. 44, 51 (D.D.C. 1998) [*9] (in enacting the
evaluate      Defendant's        Section    230     immunity    CDA, "Congress made a policy choice . . . not to deter
 [*7] defense in the context of Fed. R. Civ. P. 12(b)(6)        harmful online speech through the separate route of
because, as further explained below, (see infra pp. 5-8),       imposing tort liability on companies that serve as
the elements necessary to make a finding regarding              intermediaries for other parties' potentially injurious
Section 230 immunity are apparent from the face of the          messages."). 3
Amended Complaint, see Nemet Chevrolet, 564 F.
Supp. 2d at 550, and discovery into Defendant's efforts         Courts engage in a three part inquiry when determining
to prevent the sale of illegal goods and services on its        the availability of immunity under the CDA, i.e., "[i]
website "would [not] establish a set of facts that would        whether Defendant is a provider of an interactive
entitle Plaintiff[] to relief," Bates, 2006 U.S. Dist. LEXIS    computer service; [ii] if the postings at issue are
93348, 2006 WL 3813758, at *10. See also Global                 information provided by another information content
Royalties, Ltd. v. Xcentric Ventures, LLC, No. 07 Civ.          provider; and [iii] whether Plaintiff's claims seek to treat
956, 2007 U.S. Dist. LEXIS 77551, 2007 WL 2949002,              Defendant [*10] as a publisher or speaker of third party
at *2 (D. Ariz. Oct. 10, 2007) ("[G]iven the allegations,       content." Nemet Chevrolet, 564 F. Supp. 2d at 548.
the application of the CDA is a question of law and will        "Courts across the country have repeatedly held that the
not be affected by discovery."). 2                              CDA's grant of immunity should be construed broadly."
                                                                Atlantic Recording, 603 F. Supp. 2d at 699.
(2) Section 230
                                                                Plaintiff's claims against Defendant are barred by the
Defendant argues persuasively [*8] that it is entitled to       CDA because each prong of the Section 230 immunity
immunity under Section 230 of the CDA because,                  test is satisfied based upon the allegations in the
among other reasons, "[C]raigslist is a provider (and           Amended Complaint. See Nemet Chevrolet, 564 F.
user) of interactive computer services"; "[t]he alleged         Supp. 2d at 550; see also Murawski, 514 F. Supp. 2d at
handgun advertisement identified in the [Amended]               591; Myspace, 528 F.3d at 420; Green v. Am. Online
Complaint was provided by another information content           (AOL), 318 F.3d 465, 470-71 (3d Cir. 2003), cert.
provider, not [C]raigslist"; and "the [Amended] Complaint       denied, 540 U.S. 877, 124 S. Ct. 200, 157 L. Ed. 2d 140
on its face improperly seeks to treat [C]raigslist as the       (2003); Kruska v. Perverted Justice Found. Inc., No. 08
publisher or speaker of the alleged advertisement." (Def.       Civ. 54, 2008 U.S. Dist. LEXIS 109347, 2008 WL
Mot. at 9, 10, 11.) Plaintiff counters unpersuasively that      2705377, at *2-3 & n.1 (D. Ariz. July 9, 2008). First, the
he does not seek to hold Defendant liable as a speaker          Amended Complaint alleges that Defendant is "an
or in the role of a publisher but, rather, "as a business,      internet merchant," (Am. Compl. P 1), and Plaintiff does
plain and simple." (Pl. May 22, 2009 Ltr. at 1; see also        not appear to dispute that Craigslist is a provider of an
Pl. Opp'n at 7.)                                                interactive computer service. See Chicago Lawyers'
                                                                Comm. For Civil Rights Under Law, Inc. v. Craigslist,
Section 230 of the CDA provides clearly that "'[n]o
provider or user of an interactive computer service shall
be treated as a publisher or speaker of any information         3 "The  term 'interactive computer service' means any
provided by another information content provider,' and          information service, system, or access software provider that
                                                                provides or enables computer access by multiple users to a
                                                                computer server, including specifically a service or system that
2 Even  if the Court were to conclude that Defendant should     provides access to the Internet and such systems operated or
have moved pursuant to Rule 12(c), the Court could properly     services offered by libraries or educational institutions." 47
treat the instant Rule 12(b)(6) motion as a Rule 12(c) motion   U.S.C. § 230(f)(2).
for judgment on the pleadings, with the same result. See
Bates, 2006 U.S. Dist. LEXIS 93348, 2006 WL 3813758, at *9;     "The term 'information content provider' means any person or
see also Doe v. MySpace, Inc., 474 F. Supp. 2d 843, 850 n.5     entity that is responsible, in whole or in part, for the creation or
(W.D. Tex. 2007), aff'd, 528 F.3d 413 (5th Cir. 2008), cert.    development of information provided through the Internet or
denied, 129 S. Ct. 600, 172 L. Ed. 2d 456 (2008).               any other interactive computer service." Id. § 230(f)(3).

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 31 of 84 Document 8
                                                                                                        Page 4 of 4
                                          2009 U.S. Dist. LEXIS 53246, *10

Inc., 461 F. Supp. 2d 681, 698 (N.D. Ill. 2006) (internal    [through Section 230] any legal obligation of interactive
quotations and citation omitted), aff'd, 519 F.3d 666 (7th   computer service providers to attempt to identify or
Cir. 2008); see also Carafano v. Metrosplash.com Inc.,       monitor the sale of such products").
207 F. Supp. 2d 1055, 1065-66 (C.D. Cal. 2002),
 [*11] aff'd, 339 F.3d 1119 (9th Cir. 2003).
                                                             Fed. R. Civ. P. 11
Second, the Amended Complaint acknowledges that an
"unknown individual," not the Defendant, placed the          Defendant having prevailed on its motion, it is apparent
advertisement under a coded category on the Craigslist       that it violated no stricture of Fed. R. Civ. P. 11. See
website. (Am. Compl. P 15); see also Craigslist, 461 F.      Beyah v. Scully, No. 91 Civ. 2720, 1996 U.S. Dist.
Supp. 2d at 698 (housing notices posted on Craigslist's      LEXIS 2753, 1996 WL 103829, at *4 (S.D.N.Y. Mar. 11,
website "are 'information' that originates, not from         1996). Even assuming, arguendo, that Plaintiff's claims
Craigslist, but from 'another information content            were not barred by Section 230 of the CDA, Defendant's
provider,' namely the users of Craigslist's website")        motion cannot be called frivolous and Defendant "has
(quoting 47 U.S.C. § 230(f)(3)); Atlantic Recording, 603     every right to move for dismissal" at this time. Koch v.
F. Supp. 2d at 701-02.                                       CGM Group, Inc., No. TH 00-216--C M/H, 2001 U.S.
                                                             Dist. LEXIS 5558, 2001 WL 392523, at *4 (S.D. Ind.
Third, Plaintiff seeks to hold Defendant liable for its      Apr. 3, 2001). Plaintiff's application for sanctions is,
alleged failure to block, screen, or otherwise prevent the   accordingly, denied. See Murawski, 514 F. Supp. 2d at
dissemination of a third party's content, i.e., the gun      590.
advertisement in question, see Bates, 2006 U.S. Dist.
LEXIS 93348, 2006 WL 3813758, at *20, alleging,
among other things, that Defendant "failed to monitor,       IV. Conclusion and Order
regulate, properly maintain and police the merchandise
being bought and sold on its . . . website" and "is either   For the foregoing reasons, Defendant's motion to
unable or unwilling to allocate the necessary resources      dismiss [# 6] is granted and Plaintiff's application for
to monitor, police, maintain and properly supervise the      sanctions is denied. The Clerk of Court is respectfully
goods and services sold on its . . . website." (Am.          requested to close this case.
Compl. P 1, 20; see also Pl. Opp'n at 5.) It is clear that
                                                             SO ORDERED.
Plaintiff's claims are [*12] directed toward Craigslist as
a "publisher" of third party content and "Section 230        Dated: New York, New York
specifically proscribes liability in such circumstances."
Green, 318 F.3d at 471 (internal quotations and citation     June 15, 2009
omitted) see Myspace, 474 F. Supp. 2d at 849
("Plaintiffs argue this suit is based on MySpace's           /s/ Richard M. Berman
negligent failure to take reasonable safety measures to
keep young children off of its site and not based on         RICHARD M. BERMAN, U.S.D.J.
MySpace's editorial acts . . . . No matter how artfully
Plaintiffs seek to plead their claims, the Court views
                                                               End of Document
Plaintiffs' claims as directed toward MySpace in its
publishing, editorial, and/or screening capacities.");
Green, 318 F.3d at 470-71 (affirming dismissal of claim
that AOL "negligent[ly] fail[ed] to properly police its
network for content transmitted by its users" because
Section 230 bars "attempts to hold AOL liable for
decisions relating to the monitoring, screening, and
deletion of content from its network -- actions
quintessentially related to a publisher's role"); see also
Stoner v. eBay, Inc., No. 305666, 2000 WL 1705637, at
*3 (Cal. Super. Nov. 1, 2000) (rejecting plaintiff's
"contention . . . that eBay should be held responsible for
failing to monitor the products auctioned [*13] over its
service" because "Congress intended to remove

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 32 of 84 Document 8
     Caution
As of: June 8, 2020 10:15 PM Z


                                       Gregerson v. Vilana Fin., Inc.
                                 United States District Court for the District of Minnesota
                                 February 15, 2008, Decided; February 15, 2008, Filed
                                               Civil No. 06-1164 ADM/AJB

Reporter
2008 U.S. Dist. LEXIS 11727 *; 2008 WL 451060


Chris Gregerson, Plaintiff, v. Vilana Financial, Inc., a
                                                               Opinion by: ANN D. MONTGOMERY
Minnesota Corporation and Vilana Realty, Inc., a
Minnesota Corporation, Defendants.


                                                               Opinion
Subsequent History: Related proceeding at Gregerson
v. Vilana Fin., Inc., 2010 Minn. App. Unpub. LEXIS 1100
(Minn. Ct. App., Nov. 9, 2010)
                                                               FINDINGS OF FACT, CONCLUSIONS OF LAW, AND
                                                               ORDER FOR JUDGMENT


Prior History: Gregerson v. Vilana Fin., Inc., 2007 U.S.
Dist. LEXIS 64960 (D. Minn., Aug. 31, 2007)
                                                               I. INTRODUCTION

                                                               The above-titled matter was tried by consent of the
                                                               parties as a court trial before the undersigned United
Core Terms                                                     States District Judge beginning on November 5, 2007.
                                                               At issue were Plaintiff Chris Gregerson's ("Plaintiff")
website, Skyline, infringement, advertisement,                 claim of copyright infringement against Vilana Financial,
photograph, watermark, digital, comments, fair market          Inc., and Vilana Realty, Inc. ("Defendants") and
value, damages, statutory damages, posted, attorney's          Defendants' counterclaims of deceptive trade practices,
fees, appropriation, embedded, provider, counterclaims,        intentional interference with prospective contractual
printed, willful, contractual relationship, actual damage,     relation, and appropriation against Plaintiff. Having
estimates, entitles, license, picture, profits, copies,        previously determined in a prior order [Docket No. 108]
deceptive trade practices, Minneapolis, photography            that Defendants are liable to Plaintiff for copyright
                                                               infringement, the only issues for trial on Plaintiff's claim
                                                               related to damages. After two days of trial and hearing
                                                               the testimony of eight witnesses, the Court finds in favor
Counsel: [*1] Chris Gregerson, pro se.                         of Plaintiff and dismisses Defendants' counterclaims
                                                               with prejudice.
Boris Parker, Esq., Bassford Remele, Minneapolis, MN,
on behalf of Defendants.
                                                               II. FINDINGS OF FACT

                                                               1. Plaintiff is a photographer of stock images that he
                                                               licenses on a single-use basis and that can be
Judges: ANN D. MONTGOMERY, U.S. DISTRICT                       purchased [*2] as prints.
JUDGE.
                                                               2. Defendants are Minnesota corporations offering

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 33 of 84 Document 8
                                                                                                            Page 2 of 9
                                            2008 U.S. Dist. LEXIS 11727, *2

mortgage, financial, and real estate services. Andrew          address does not appear on the photo.
Vilenchik ("Vilenchik") is the principal shareholder of
both corporations.                                             9. After discovering the Qwest advertisement, Plaintiff
                                                               sent a letter to Defendants on June 6, 2005, demanding
3. Two photographs taken by Plaintiff, image 2981,             payment for the unauthorized use. Pl.'s Ex. 21. In
hereinafter referred to as the "Skyline" photograph, and       Plaintiff's letter he estimated that the fair market value
image 2258, hereinafter referred to as the "Kenwood"           for use of the Skyline photo in the Qwest advertisement
photograph are the basis of the infringement claim. The        was $ 1,816. Id. Plaintiff explained that his policy was to
Skyline photograph is a picture of the Minneapolis             triple the charge for unauthorized use of his
skyline taken by Plaintiff on January 8, 2004. The             photographs and that Defendants had until June 20,
Kenwood photograph is a picture of a home taken by             2005, to pay him treble damages of $ 5,448. Id. Plaintiff
Plaintiff on August 20, 2002.                                  further stated his policy would be to increase his fee to
                                                               ten times the normal fair market value bringing the fee
4. Plaintiff maintains a website where he publishes his        to $ 18,160 if Defendants failed to pay him by June 20,
photography, including the Skyline and Kenwood                 2005. Id.
photos. The website, cgstock.com: Phototour of
Minneapolis, can be accessed at two web addresses:             10. Plaintiff later discovered Defendants had used his
(1) http://www.phototour.minneapolis.mn.us; and (2)            photo on additional print and web advertisements. In
www.cgstock.com. Plaintiff uses the website to publish         each case the Skyline photo had been edited to remove
his photographs and as a medium for his stock                  the watermark with Plaintiff's web address. Plaintiff
photography business. Persons interested in using              discovered that Defendants used his Skyline photo in an
Plaintiff's photographs may license them according to          advertisement published in Zerkalo, a Russian-language
the terms and prices set forth on the website.                 newspaper with a press run of 5,000 copies of each
                                                               issue, and in the Zerkalo website. Pl.'s Exs. 12, 13.
5. On January 14, 2004, Plaintiff published the Skyline        Defendants used the Skyline photo in a [*5] one-fourth
photo on his website. Plaintiff published the Kenwood          page advertisement that appeared in six different issues
 [*3] photo on his website on November 23, 2002. The           of the newspaper. Defendants used the Skyline photo in
website, the exclusive source for both photos, included        two advertisements that appeared on the Zerkalo
the following notice: "Copyright © 2004 Chris                  website. One advertisement was a one-fourth page
Gregerson" underneath the Skyline photo. Pl.'s Ex. 1.          advertisement that appeared on the website's
Plaintiff published the following notice underneath the        homepage for six months. The other advertisement was
Kenwood photograph: "Copyright © 2002 Chris                    a one-eighth page advertisement that also appeared on
Gregerson." Pl.'s Ex. 2.                                       the website's homepage for six months. Plaintiff also
                                                               discovered that Defendants used his Skyline photo in a
6. The posted photos had been edited by Plaintiff to           one-eighth page online advertisement appearing on the
include a visible watermark with the following website:        website www.bestredyp.com. Pl.'s Ex. 15. This was a
www.phototour.minneapolis.mn.us      and     a   digital       non-homepage advertisement that ran for one year.
watermark. Pl.'s Exs. 1-4.
                                                               11. In the course of discovery of the original
7. A digital watermark is a digital code that is               infringement claims, Plaintiff discovered that Defendants
imperceptible to the eye but is readable by computers          used his Kenwood photo in a tri-fold brochure that also
and software. Plaintiff used the software utility "exiftool"   includes the Skyline photo. Pl.'s Ex. 17. Plaintiff
to extract the digital files embedded in his images. For       estimates that Defendants printed 30,000 copies of the
each image, the embedded data included the copyright           brochure displaying the Kenwood photo while
notice. Pl.'s Exs. 3, 4.                                       Defendants contend that they printed only 1,000 copies.
8. In May 2005, Plaintiff discovered the unauthorized          12. Defendants contend there was no willful
use of his Skyline photo by Defendants in a Vilana             infringement of Plaintiff's copyright, because they
Financial advertisement printed on the inside cover of         believed they validly licensed the Skyline and Kenwood
the 2005-06 Qwest Dex phone book. Pl.'s Ex. 5. Plaintiff       photos from an individual named "Michael Zubitskiy"
testified that Qwest printed approximately 500,000              [*6] ("Zubitskiy"). Vilenchik testified he met Zubitskiy in
copies of the phone book containing Defendants'                the sauna at the gym in early March 2004 and in that
advertisement. The image in the Qwest advertisement is         initial meeting commissioned Zubitskiy to take
cropped so that the watermark [*4] with Plaintiff's web

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 34 of 84 Document 8
                                                                                                                Page 3 of 9
                                               2008 U.S. Dist. LEXIS 11727, *6

photographs of buildings in Minneapolis. Vilenchik                  2900. Dep. Tr. at 24. What would make this phone
claims he did not speak with or hear from Zubitskiy until           number particularly easy to recall eludes the Court. In
Zubitskiy called to tell him that he was ready to present           another contradiction, Vilenchik stated in his deposition
the pictures he had taken. Vilenchik testified that after           that at Zubitskiy's request he paid cash, Dep. Tr. 28, but
Zubitskiy called him, Zubitskiy came to his office and              at trial he testified that he paid cash because
produced a CD containing digital images of the Skyline              Defendants did not have a company checkbook at the
and Kenwood photos. Vilenchik says he agreed to pay                 time of payment. Additionally, Vilenchik testified at trial
Zubitskiy for the photos and memorialized the                       that Zubitskiy took the photos in March, yet the
agreement in writing. Under the terms of the written                conditions depicted in the Kenwood photograph show it
agreement dated March 19, 2004 (hereinafter, the                    was taken during the late spring or summer.
3/19/04 Agreement), Zubitskiy agreed to sell
Defendants the photos for $ 850. Pl.'s Ex. 28. According            15. Vilenchik's credibility was further undermined
to the agreement, "[a]ll photos and images will become              through the character testimony of several witnesses
an intellectual property of Vilana Financial and cannot             during trial. Michael Walker, who worked for Defendants
be resold." Id. The agreement is signed by Zubitskiy and            and had both business and personal contacts with
notarized by Vladimir Kazaryan ("Kazaryan"). Id.                    Vilenchik, testified that Vilenchik has a reputation of
                                                                    being honest only when it serves him. Similarly, Vladimir
13. The Court finds there is no credible evidence to                Sivriver, [*9] who has worked and socialized with
support a belief that "Zubitskiy" 1 exists or was the               Vilenchik, testified that Vilenchik has a reputation for
source of the controverted photos. It is highly                     being highly deceptive and saying one thing and then
implausible that after a brief meeting [*7] in the sauna            doing another. Kazaryan also testified to Vilenchik's
at the gym at which Zubitskiy did not provide contact               reputation for being dishonest. Kazaryan, who has both
information, references, or examples of his work,                   a professional and personal relationship with Vilenchik,
Defendants commissioned Zubitskiy to perform the                    echoed Sivriver's testimony stating that Vilenchik has a
photography service. Defendants ask the Court to                    bad reputation and is known for saying one thing and
believe that Zubitskiy arrived at Defendants' office with           then doing something different. Kazaryan believes
the exact type of photos Defendants needed in the                   Vilenchik exaggerates the truth.
correct format and image resolution without so much as
a phone call in the interim. Further undermining                    16. The testimony of Kazaryan is additional evidence
Defendants' story is the fact no contact information for            that Zubitskiy is fictional and the 3/19/04 Agreement is
Zubitskiy was included on the 3/19/04 Agreement                     fraudulent. Kazaryan initially testified that he did not
presented by Defendants and, despite Plaintiff's                    remember notarizing the 3/19/04 Agreement but later
discovery requests, Defendants have failed to provide               testified that he remembered some portion of it. When
any information regarding the whereabouts or existence              Kazaryan was asked whether Zubitskiy was present
of Zubitskiy. Despite Vilenchik's contention that the CD            when he notarized his signature on the 3/19/04
Zubitskiy provided contained several photos in addition             Agreement, Kazaryan replied "apparently, yeah."
to the Skyline and Kenwood photos, Vilenchik did not                Further, when notified that the Commissioner of
remember what images the other photographs                          Commerce was prepared to formally investigate
contained, nor the specific number of photographs on                whether Kazaryan fraudulently notarized the 3/19/04
the CD.                                                             Agreement, Kazaryan voluntarily agreed to surrender
                                                                    his notary seal. Although both Kazaryan and Vilenchik
14. Vilenchik's testimony [*8] was inconsistent and full            testified to the existence of [*10] Zubitskiy, the Court
of contradictions. Vilenchik explained that although he             finds their testimony lacking credibility.
was in the sauna, he was able to give Zubitskiy his
contact information without the benefit of paper and pen            17. Defendants did not procure the Skyline and
because his cell phone number was easy to recall.                   Kenwood photos from Zubitskiy, rather, they unlawfully
However, Vilenchik's deposition testimony was that                  procured them from Plaintiff's website.
Zubitskiy called him at the following number: 612-963-
                                                                    18. After Defendants refused to pay Plaintiff the amount
                                                                    requested in his June 6, 2005, letter, Plaintiff posted on
1 Whether   the change in spelling of "Zubitskiy" in the 3/19/04    his website an essay about the dispute and a picture of
Agreement to "Zubitsky" in Defendants' Proposed Findings of         Vilenchik. Plaintiff has continued to use his website as a
Fact is intentional or a typographical error will not be resolved   forum for discussing his dispute with Defendants. In
here, but it is curious nonetheless.

                  Case 2:20-cv-00215-PP Filed 06/08/20
                                           Timothy Moore Page 35 of 84 Document 8
                                                                                                              Page 4 of 9
                                           2008 U.S. Dist. LEXIS 11727, *10

addition to posting essays regarding the dispute,              2d Am. Compl [Docket No. 119]. Plaintiff asserts
Plaintiff has maintained a comment section in which            Defendants' willful infringement of his copyright for the
visitors to his website may post commentary. The               Kenwood photo entitles him to statutory damages up to
comments posted on Plaintiff's website included                $ 150,000 under 17 U.S.C. § 504(c)(2). Plaintiff asserts
criticism of Defendants by Plaintiff, comments posted by       that Defendants' willful removal of the electronic and
visitors to the website, and comments by Vilenchik.            visible watermarks from his photos is a violation of 17
                                                               U.S.C. § 1202, thus entitling him to damages under 17
19. Plaintiff's website comments include a detailed            U.S.C. § 1203. Plaintiff also seeks his costs and
description and chronology of all the events relating to       attorney's fees under 17 U.S.C. § 505.
this litigation in an essay originally titled "Vilana
Financial/Andrew Vilenchik Sued for Copyright Violation,
Suspected of Fraud and Forgery." Plaintiff requests: "If       1. Actual Damages for the Skyline Photo
you have any information to share, you can email me at
chris@cgstock.com. You can also post a comment on              Plaintiff claims the fair market value for all uses of his
this page, keeping in mind [*11] profanity and libel are       Skyline photo by Defendants is $ 4,462. Plaintiff,
not allowed." Defs.' Ex. 5(A). Plaintiff also made the         however, seeks ten times that amount because he
following comment:                                             published a policy of charging ten times the fair market
                                                               value for unauthorized uses not paid for within ten days.
    If you are currently considering obtaining a               Pl.'s Proposed Findings and Conclusions P 47 [Docket
    mortgage through Vilana Financial, Inc. I would            No. 149].
    encourage you to consider finding a mortgage
    elsewhere. If you are a customer of Vilana Financial       17 U.S.C. § 504(b), however, does not provide for a
    and believe you have been a victim of illegal,             tenfold increase of punitive damages on the basis
    fraudulent, or predatory loan practices, you can file      Plaintiff seeks. Section 504(b) entitles the injured party
    a complaint with the Minnesota Department of               to actual damages to compensate for the injury resulting
    Commerce, market assurance division . . . .                from the infringement but also entitles the [*13] injured
                                                               party to the infringer's profits deriving from the
    Id.                                                        infringement. "By stripping the infringer not only of the
                                                               licensing fee but also of the profit generated as a result
20. Visitors to Plaintiff's website posted numerous
                                                               of the use of the infringed item, the law makes clear that
comments in response to Plaintiff's essay. Id. While
                                                               there is no gain to be made from taking someone else's
many of the comments related to the legal issues
                                                               intellectual property without their consent." Walker v.
involved in the litigation, many comments expressed
                                                               Forbes, Inc., 28 F.3d 409, 412 (4th Cir. 1994). The
personal opinions about Vilenchik and his businesses.
                                                               Supreme Court has made very clear that the purpose
Id. These comments included accusations that Vilenchik
                                                               behind the measure of damages set forth in § 504(b) is
was affiliated with the Russian mafia, that his secretary
                                                               "to provide just compensation for the wrong, not to
was his girlfriend and a prostitute, and that Vilenchik is a
                                                               impose a penalty by giving to the copyright proprietor
thief. Id.
                                                               profits which are not attributable to the infringement."
21. Vilenchik also posted a comment on Plaintiff's             Sheldon v. Metro-Goldwyn Pictures Corp., 309 U.S.
website. Id. In his comment, he denies intentionally           390, 399, 60 S. Ct. 681, 84 L. Ed. 825 (1940).
using Plaintiff's photo without authorization, offers his
opinion regarding the litigation, and denies any               Plaintiff could have sought the profits Defendants
wrongdoing. Id.                                                derived from the infringement as damages but chose
                                                               not to do so. Although Plaintiff included a request for
                                                               this type of damage award in his First Amended
III. CONCLUSIONS OF LAW                                        Complaint [Docket No. 76], he abandoned his claim for
                                                               profits in his Second Amended Complaint and did not
                                                               pursue this theory of relief at trial. Accordingly, Plaintiff's
                                                               damages are limited to actual damages--that is, the fair
A. Plaintiff's Damages                                         market value of Defendants' uses of [*14] the Skyline
                                                               photo. To award Plaintiff ten times the fair market value
Plaintiff [*12] seeks actual damages for Defendants'           of his pricing policy, would be to "impose a penalty by
use of his Skyline photo under 17 U.S.C. § 504(b). Pl.'s       giving to the copyright proprietor profits which are not

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 36 of 84 Document 8
                                                                                                               Page 5 of 9
                                            2008 U.S. Dist. LEXIS 11727, *14

attributable to the infringement." Sheldon, 309 U.S. at          punitive purposes, a plaintiff may recover statutory
399.                                                             damages whether or not there is adequate evidence of
                                                                 the actual damages suffered by plaintiff or of the profits
Plaintiff estimates the fair market value of all of              reaped by defendant . . . in order to sanction and
Defendants' uses of his Skyline photo to be $ 4,462;             vindicate the statutory policy of discouraging
Defendants estimate the fair market value to be $ 1,756.         infringement." Los Angeles News Serv. v. Reuters TV
At trial, Plaintiff testified regarding his calculation of the   Int'l, 149 F.3d 987, 996 (9th Cir. 1998) (internal
fair market value of Defendants' uses of the Skyline             quotations and citations omitted).
photo. Pl.'s Ex. 24. Plaintiff obtained price quotes from
four other stock photography websites based on a                 The standard for determining whether the infringer's
license for "rights-managed photos (usage fees                   conduct was willful is "whether the defendant had
calculated on a case-by-case basis) for nonexclusive             knowledge that its conduct represented infringement or
use of a photo similar to [the Skyline photo]." Id. In           perhaps recklessly disregarded that possibility." Hamil
obtaining the price quotes, Plaintiff took into account the      Am., Inc. v. GFI, 193 F.3d 92, 97 (2d Cir. 1999). "[E]ven
various factors that impact the licensing fee such as the        in the absence of evidence establishing the infringer's
size of the image relative to the publication, the               actual knowledge of infringement, a plaintiff can still
placement of the advertisement, and the number of                prove willfulness by proffering circumstantial evidence
copies printed or the amount of time the advertisement           that gives rise to an inference of willful conduct." Island
ran. Plaintiff determined the total fair market value each       Software & Computer Serv. v. Microsoft Corp., 413 F.3d
stock photography website would charge for all of                257, 264 (2d Cir. 2005).
Defendants' uses and determined that [*15] fair market
value was the average of those estimates: $ 4,462. Id.           By March 2004, when Defendants contend [*17] they
                                                                 procured the photos from Zubitskiy, Plaintiff had
Defendants do not explain their calculation of the fair          obtained a copyright for both photos and Plaintiff's
market value of their uses of the Skyline photo;                 website contained content informing visitors that the
however, they assert that their $ 1,756 estimate is              photos were copyright protected. Having found that
consistent with the $ 1,816 demanded by Plaintiff in his         Defendants did not purchase Plaintiff's photos from
June 6, 2005, letter. Plaintiff's letter, however, sought        Zubitskiy and that Plaintiff's website was the sole source
payment for Defendants' use of the Skyline photo in only         for the Skyline and Kenwood photos, the Court
the Qwest advertisement and does not reflect the fair            concludes that Defendants obtained the photos from
market value of Defendants' additional uses of the               Plaintiff's website and thus, willfully infringed Plaintiff's
Skyline Photo.                                                   copyright. In so finding, the Court awards Plaintiff $
                                                                 10,000 in statutory damages. This amount serves the
The Court awards Plaintiff $ 4,462 in actual damages             interests of justice in acknowledging both the need to
under 17 U.S.C. § 504 for Defendants' infringing uses of         compensate Plaintiff and deter Defendants from future
the Skyline photo.                                               infringement. By unlawfully obtaining Plaintiff's photos
                                                                 from his website, where it was clear both that use of
                                                                 Plaintiff's photos was only available for a fee and that
2. Statutory Damages for the Kenwood Photo                       the photos were copyright protected, Defendants
                                                                 flagrantly disregarded Plaintiff's rights as a copyright
Plaintiff seeks damages for Defendants' use of the               owner.
Kenwood photo under 17 U.S.C. § 504(c)(2). Section
504(c)(2) provides that "[i]n a case where the copyright
owner sustains the burden of proving, and the court              3. Damages for Removal of Copyright Management
finds, that infringement was committed willfully, the court      Information
in its discretion may increase the award of statutory
damages to a sum of not more than $ 150,000." In                 Plaintiff asserts that Defendants' willful removal of the
determining the proper measure of statutory damages,             digital and visible watermarks from his photos is a
the Court considers what is just in a particular case, the       violation of 17 U.S.C. § 1202, thus entitling him to
nature of the copyright, and the [*16] circumstances of          damages [*18] under 17 U.S.C. § 1203. 17 U.S.C. §
the infringement. Peer Int'l Corp. v. Pausa Records, Inc.,       1202(b)(1), provides that "[n]o person shall, without the
909 F.2d 1332, 1336 (9th Cir. 1990). "Because awards             authority of the copyright owner or the law intentionally
of statutory damages serve both compensatory and                 remove or alter any copyright management information."

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 37 of 84 Document 8
                                                                                                               Page 6 of 9
                                            2008 U.S. Dist. LEXIS 11727, *18

17 U.S.C. § 1202(c) defines copyright management                produce the original version of the Skyline photo used
information as "information conveyed in connection with         by Defendants in their various advertisements, Plaintiff
copies . . . , including in digital form" and provides a list   was unable to determine whether Defendants removed
of such information including "the name of, and other           the digitally embedded watermark. Defendants,
identifying information about, the copyright owner of the       however, cannot benefit from this failure to produce.
work, including the information set forth in a notice of        "Where relevant evidence is within the control of a party
copyright," § 1202(c)(3), and "[i]dentifying numbers or         to whose interest it would naturally be to produce it and
symbols referring to such information or links to such          he fails so to do, without satisfactory explanation, and
information," § 1202(c)(7).                                     produces no evidence or weaker evidence, an inference
                                                                is justifiable that it would be unfavorable to him." Goldie
The text of § 1202 defines copyright management                 v. Cox, 130 F.2d 695, 719 (8th Cir. 1942). The Court
information broadly and specifically includes information       infers from Defendants' failure to produce the original
conveyed in digital form. Accordingly, while it is              electronic image used in its advertisements that the
uncertain whether the visible watermark providing               original image would have demonstrated that
Plaintiff's website qualifies under § 1202(c)(7), Plaintiff's   Defendants removed or altered Plaintiff's digitally
digitally embedded watermark does meet the definition           embedded watermark in violation of § 1202(b)(1).
set forth in § 1202(c)(3). The digitally embedded
watermark, "(c) Chris Gregerson 2003" on the Skyline            17 U.S.C. § 1203 provides that this Court may award
photo and "(c) Chris Gregerson 2002" on the Kenwood             Plaintiff damages upon finding that Defendants violated
photo, includes Plaintiff's name and the [*19] notice of        § 1202. Plaintiff elected to recover statutory damages
copyright. The plain text of § 1202(c)(3) unambiguously         for Defendants' violation of § 1202 under §
defines copyright management information to include             1203(c)(3)(B). Pl.'s 2d Am. Compl. Under §
protection for a digitally embedded watermark.                  1203(c)(3)(B), Plaintiff may recover "statutory damages
However, even if the Court were to conclude that §              for each violation of section 1202 in the sum of not less
1202(c)'s     definition    of   copyright    management        than $ 2,500 or more than $ 25,000." The Court awards
information was ambiguous and were to look to the               Plaintiff $ 5,000 for Defendants' willful removal of the
legislative history and intent underlying § 1202(c), there      digitally embedded watermark in the Skyline photo.
is further support that a digitally embedded watermark
constitutes copyright management information. In IQ
Group, Limited. v. Wiesner Publishing, LLC, 409 F.              4. Attorney's Fees
Supp. 2d 587, 596 (D.N.J. 2006), Judge Joseph A.
Greenaway, Jr., of the United States District Court for         Finally, Plaintiff seeks reasonable attorney's fees, costs,
the District of New Jersey, engages in a lengthy                and disbursements under 17 U.S.C. § 505. No court has
evaluation of legislative history and intent and concludes      specifically addressed [*22] whether a pro se litigant
that "Congress viewed a digital watermark as an                 may recover attorney's fees and costs under § 505;
example of copyright management information."                   however, there is a general principle that pro se litigants
                                                                are not entitled to attorney's fees otherwise authorized
Defendants failed to produce the original Skyline photo         by fee-shifting statutes. See, e.g., Bond v. Blum, 317
used in the Qwest advertisement as requested in                 F.3d 385, 398-99 (4th Cir. 2003); Gonzalez v. Kangas,
Plaintiff's first request for production. Plaintiff submitted   814 F.2d 1411 (9th Cir. 1987); Smith v. De Bartoli, 769
his first request for production before discovering that        F.2d 451 (7th Cir. 1985); Owens-El v. Robinson, 694
Defendants had also used his Kenwood photo and it               F.2d 941 (3d Cir. 1982); see also McDermott v. Royal,
does not appear that he submitted a request that                123 Fed. Appx. 241, 242 (8th Cir. 2004) (stating that "a
Defendants produce the original Kenwood photo                   pro se litigant is not entitled to attorneys fees under
 [*20] used in the tri-fold brochure. 2 By failing to

                                                                Interrogatories, Second Request for Production of Documents
                                                                and Request for Admissions, Plaintiff's Exhibit 32, does not
2 Plaintiff
          testified at trial that he included in his Second     reveal such a request and Plaintiff did not offer into evidence
Interrogatories, Second Request for Production, and Second      the Second Interrogatories, Second Request for Production of
Request for Admissions, a request that Defendants produce       Documents and Request for Admissions he submitted to
the copies of his photos used by Defendants and the             Defendants. Accordingly, there is no evidence of record that
advertisements including the Kenwood photo in digital form. A   Plaintiff requested the digital copy of the Kenwood photo as
review [*21] of Defendants' Answers to Plaintiff's Second       possessed by Defendants and used in Defendants' brochure.

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 38 of 84 Document 8
                                                                                                              Page 7 of 9
                                           2008 U.S. Dist. LEXIS 11727, *22

section 1988"); White v. Armontrout, 29 F.3d 357, 361-         provided by another information content provider." §
362 (8th Cir. 1994) (stating that a litigant was not           230(c)(1). Section 230 defines "information content
entitled to attorney's fees because of his pro se status);     provider" as "any person or entity that is responsible, in
McMillan v. Chief Judge, Circuit Court of Greene               whole or in part, for the creation or development of
County, 711 F.2d 108, 109 (8th Cir. 1983) (stating             information provided through the Internet or any other
"Because the plaintiffs brought this action pro se and in      interactive computer service." § 230(f)(3). Accordingly,
forma pauperis, however, they did not incur any [costs         Plaintiff is not liable for the third-party comments posted
and attorney's fees]"). Accordingly, Plaintiff's request for   on his website. 3
attorney's fees is denied.
                                                               Plaintiff is liable for only his own comments on his
                                                               website. See Universal Commun. Sys., 478 F.3d at 419
B. Defendants' Counterclaims                                   (stating "immunity only applies when the information that
                                                               forms the basis for the state law claims has been
Defendants assert counterclaims of deceptive trade             provided by 'another information content provider.' Thus
practices, interference with contractual and business          an interactive computer service provider remains liable
relationships, and invasion [*23] of privacy by                for its own speech") (internal citations omitted); see also
appropriation of Defendants' name and Vilenchik's              Faegre & Benson, 367 F. Supp. 2d at 1249 (stating that
likeness. All of Defendants' claims arise from the             § 230 "immunizes web site operators from liability
comments made by Plaintiff on his website, the                 unless they themselves post the defamatory
comments made by visitors to his website, and Plaintiff's      comments"). Defendants' counterclaims will be analyzed
use of Defendants' name and Vilenchik's picture on his         by a review of Plaintiff's comments.
website.

As it relates to all of the individual counterclaims,          1. Deceptive Trade Practices
Plaintiff contends that he is not liable for the comments
made by third parties under the Communications                 Minn. Stat. § 325D.44, subd. 1, states in relevant part:
Decency Act ("CDA"), 47 U.S.C. § 230(c). Section 230
provides that "[n]o provider or user of an interactive              A person engages in a deceptive trade practice
computer service shall be treated as the publisher or               when, in the course of business, vocation, or
speaker of any information provided by another                      occupation, the person: (8) disparages the goods,
information content provider," § 230(c)(1), and that "[n]o          services, or business of another by false or
cause of action may be brought and no liability may be              misleading representation of fact; . . . or (13)
imposed under any State or local law that is inconsistent           engages in any [*26] other conduct which similarly
with this section," § 230(e)(3). Although the Eighth                creates a likelihood of confusion or of
Circuit has yet to address the application of § 230, "[t]he         misunderstanding.
majority of federal circuits have interpreted the CDA to       Defendants assert that by entitling Defendants' essay
establish broad 'federal immunity to any cause of action       with the words "Suspected of Fraud and Forgery" and
that would make service providers liable for information       by making the following comment, Plaintiff suggested
originating with a third-party user of the service.'"          that Defendants engaged in fraud, illegal activity, and
Almeida v. Amazon.com, Inc., 456 F.3d 1316, 1321               predatory lending practices:
(11th Cir. 2006) [*24] (quoting Zeran v. Am. Online,
Inc., 129 F.3d 327, 331 (4th Cir. 1997)); see also                  If you are currently considering obtaining a
Perfect 10, Inc. v. CCBill LLC, 488 F.3d 1102 (9th Cir.             mortgage through Vilana Financial, Inc. I would
2007); Universal Commun. Sys. v. Lycos, Inc., 478 F.3d              encourage you to consider finding a mortgage
413 (1st Cir. 2007).

Plaintiff, as an operator of a website where users can         3 Section  230 immunity extends even after Plaintiff was made
post comments, is a provider of an interactive computer        aware of Defendants' objections to the comments posted by
service. See Universal Commun. Sys., 478 F.3d at 419;          third parties. Universal Commun. Sys., 478 F.3d at 420 ("It is,
Carafano v. Metrosplash.com Inc., 339 F.3d 1119, 1123          by now, well established [*25] that notice of the unlawful
(9th Cir. 2003); Faegre & Benson, LLP v. Purdy, 367 F.         nature of the information provided is not enough to make it the
                                                               service provider's own speech. . . . Section 230 immunity
Supp. 2d 1238, 1249 (D. Minn. 2005). The third-party
                                                               applies even after notice of the potentially unlawful nature of
comments posted on Plaintiff's website are "information
                                                               the third-party content.").

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 39 of 84 Document 8
                                                                                                         Page 8 of 9
                                          2008 U.S. Dist. LEXIS 11727, *25

    elsewhere. If you are a customer of Vilana Financial      one 'appropriates to his own use or benefit the name or
    and believe you have been a victim of illegal,            likeness of another.'" Lake v. Wal-Mart Stores, Inc., 582
    fraudulent, or predatory loan practices, you can file     N.W.2d 231, 233 (Minn. 1998). The Restatement
    a complaint with the Minnesota Department of              describes the ways in which an individual can invade
    Commerce, market assurance division . . . .               another's privacy:
                                                                   The common form of invasion of privacy under the
Defs.' Ex. 5(A). Because this statement is not a false or          rule here stated is the appropriation and use of the
misleading representation of fact, but rather a statement          plaintiff's name or likeness to advertise the
of opinion, the question is whether Plaintiff's comment            defendant's business or product, or for some similar
created a likelihood of confusion or misunderstanding              commercial purpose. Apart from statute, however,
regarding Defendants' goods or services. The Court                 the rule stated is not limited to commercial
finds that because this statement is so clearly a                  appropriation. It applies also when the defendant
statement regarding Plaintiff's opinion, and Plaintiff does        makes use of the plaintiff's name or likeness for his
not represent to have any knowledge regarding                      own purposes and benefit, even though the use is
Defendants' goods or services, Plaintiff's statement did           not a commercial one, and even though the benefit
 [*27] not create any confusion or misunderstanding                sought to be obtained is not a pecuniary one.
regarding Defendants' goods or services. Similarly, the
statement that Defendants were suspected of fraud and         Restatement (Second) of Torts § 652C cmt. b.
forgery was a true statement of fact reflecting Plaintiff's   Defendants [*29] contend that Plaintiff's postings
belief that Defendants fabricated Zubitskiy and forged        regarding the dispute caused the website to experience
his signature on the 3/19/04 Agreement, which was also        increased traffic constituting a benefit to Plaintiff.
fraudulently notarized. Accordingly, Plaintiff did not        Defendants, however, failed to prove that Plaintiff's
engage in deceptive trade practices in violation of Minn.     website experienced any increase in traffic whatsoever.
Stat. § 325D.44, subd. 1.                                     Even assuming they had, Defendants presented no
                                                              evidence demonstrating a causal connection between
                                                              Plaintiff's use of Defendants' name and Vilenchik's
2. Interference with Contractual Relationship                 picture and an increase in traffic to Plaintiff's website.
                                                              Accordingly, Defendants failed to prove that Plaintiff
One is not liable for intentionally interfering with an       appropriated their name and likeness for his benefit.
existing or prospective contractual relationship where
that person has made a truthful representation.
Sorenson v. Chevrolet Motor Co., 171 Minn. 260, 214           IV. CONCLUSION
N.W. 754, 757 (Minn. 1927) (finding that a salesman
who made a truthful representation did not tortiously         Based on the foregoing, and all the files, records and
interfere with a contractual relation); Glass Serv. Co.,      proceedings herein, IT IS HEREBY ORDERED that:
Inc. v. State Farm Mut. Auto. Ins. Co., 530 N.W.2d 867,
                                                              1. The Court finds in favor of Plaintiff Chris Gregerson
871 (Minn. Ct. App. 1995) (stating that there is no
                                                              and awards him $ 4,462 in actual damages for
liability for tortious interference with prospective
                                                              Defendants' infringement of the Skyline photograph, $
contractual relation "on the part of one who merely gives
                                                              10,000 in statutory damages for Defendants'
truthful information to another").
                                                              infringement of the Kenwood photograph, and $ 5,000
Defendants did not identify any specific comments by          for Defendants' removal of Plaintiff's copyright
Plaintiff that were false. [*28] Accordingly, Defendants      management information.
have not shown that Plaintiff is liable for interference
                                                              2. Plaintiff's claim for attorney's fees and costs is
with existing or prospective contractual relationships.
                                                              DENIED.

                                                              3. Defendants' counterclaims against Plaintiff are
3. Appropriation                                              DISMISSED WITH PREJUDICE.

Defendants contend that Plaintiff is liable for invasion of
privacy by appropriation of Defendants' name and              LET JUDGMENT BE ENTERED ACCORDINGLY.
Vilenchik's photograph on his website. "Appropriation
protects an individual's identity and is committed when       BY THE COURT:

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 40 of 84 Document 8
                                                                                  Page 9 of 9
                                  2008 U.S. Dist. LEXIS 11727, *29

s/ [*30] Ann D. Montgomery

ANN D. MONTGOMERY

U.S. DISTRICT JUDGE

Dated: February 15, 2008.


  End of Document




                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 41 of 84 Document 8
     Caution
As of: June 8, 2020 10:16 PM Z


                                           Lemmon v. Snap, Inc.
                           United States District Court for the Central District of California
                                 February 25, 2020, Decided; February 25, 2020, Filed
                                          Case No. CV 19-4504-MWF (KSx)

Reporter
2020 U.S. Dist. LEXIS 34671 *; __ F. Supp. 3d __; 2020 WL 913643


Carly Lemmon, et al. v. Snap, Inc.
                                                             Opinion


Core Terms                                                   Proceedings (In Chambers): ORDER RE: MOTION
                                                             TO DISMISS FIRST AMENDED COMPLAINT [50]
users, Speed, website, Roommate, driving, subscribers,
capture, rewards, notice, notification, mobile,              Before the Court is Defendant Snap Inc.'s ("Snap")
recommendation, passengers, crash, video                     Motion to Dismiss the First Amended Complaint (the
                                                             "Motion"), filed on December 16, 2019. (Docket No. 50).
                                                             On January 13, 2020, Plaintiffs Carly Lemmon, et al.
                                                             filed an Opposition. (Docket No. 56). On January 27,
Counsel: [*1] For Carly Lemmon, as surviving parents         2020, Defendant filed a Reply. [*2] (Docket No. 57).
of Hunter Morby (deceased), Michael Morby, as
surviving parents of Hunter Morby (deceased),                The Court has read and considered the papers filed in
Samantha Brown, as surviving parents of Landen Brown         connection with the Motion, and held a hearing on
(deceased), Marlo Brown, as surviving parents of             February 10, 2020.
Landen Brown (deceased), Plaintiffs: Thomas Michael
Dempsey, LEAD ATTORNEY, Law Offices of Thomas                For the reasons discussed below, the Motion is
M Dempsey, Beverly Hills, CA USA; Darryl Dwayne              GRANTED without leave toamend. Plaintiff's claim is
Adams, Michael L Neff, PRO HAC VICE, Law Office of           barred under the Communications Decency Act
Michael L Neff PC, Atlanta, GA USA; Naveen                   because the Speed Filter is a content neutral tool.
Ramachandrappa, PRO HAC VICE, Bondurant Mixson
and Elmore LLP, Atlanta, GA USA.
                                                             I. BACKGROUND

For Snap, Inc., doing busniess in California as              Plaintiffs commenced this action on May 23, 2019.
Snapchat, Inc., Defendant: Jonathan H Blavin,                (Complaint (Docket No. 1)). Plaintiffs filed a First
Rosemarie T Ring, LEAD ATTORNEYS, John B Major,              Amended Complaint ("FAC") on November 18, 2019.
Munger Tolles and Olson LLP, San Francisco, CA USA.          (Docket No. 47).

                                                             The FAC alleges the following facts, which the Court
                                                             takes as true and construes in the light most favorable
Judges: Honorable MICHAEL W. FITZGERALD, United              to Plaintiffs. See, e.g., Schueneman v. Arena Pharms.,
States District Judge.                                       Inc., 840 F.3d 698, 704 (9th Cir. 2016) (restating
                                                             generally-accepted principle that "[o]rdinarily, when we
                                                             review a motion to dismiss under Federal Rule of Civil
                                                             Procedure 12(b)(6), we accept a plaintiff's allegations as
Opinion by: MICHAEL W. FITZGERALD                            true 'and construe them in the light most favorable' to
                                                             the plaintiff") (quoting Zucco Partners, LLC v. Digimarc

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 42 of 84 Document 8
                                                                                                        Page 2 of 8
                                             2020 U.S. Dist. LEXIS 34671, *2

Corp., 552 F.3d 981, 989 (9th Cir. 2009)).                   as the Speed Filter. (Id.). Snapchat users can then
                                                             share, on social media, that mobile photo or video with
On May 28, 2017, seventeen-year-old Jason Davis was          their real-life speed as a "Snap," which is Snapchat's
driving on Cranberry Road in Walworth County,                messaging product. (Id. ¶ 26).
Wisconsin. (Id. ¶ 63). Seventeen-year-old Hunter Morby
and twenty-year-old Landen Brown were passengers in          Snap rewards, in unknown, variable, and changing
the vehicle. (Id. ¶¶ 6, 64). The car crashed into a tree,    ways, users who consume Snapchat in excessive and
and all three boys were killed. (Id. ¶¶ 6, 70). Plaintiffs   dangerous [*5] ways. (Id. ¶ 27). Such rewards include
allege [*3] that Defendant's Speed Filter prompted the       trophies, streaks, and social recognition. (Id.). Snap
boys to drive at such dangerous speed. (Id. ¶¶ 7, 8).        knows or should know that its design has created
                                                             extreme and addictive behaviors by its largely teenage
Prior to the accident at issue, one or more of the boys      and young-adult users, and indeed, has purposefully
had downloaded Snapchat to their mobile phones. (Id. ¶       designed its products to encourage such behavior. (Id.).
65). At some point before the accident, twenty-year-old      All of the achievements and trophies in Snapchat are
Brown opened his Snapchat app. (Id. ¶ 66). Shortly           unknown to users, and users do not even know about
before 7:00 p.m., the car began accelerating to a speed      the achievement until they unlock it. (Id. ¶ 28). The fun
significantly above the speed limit, and one "Snap"          of figuring out what you might win is Snapchat's appeal.
captured the boys' speed at 123 miles per hour. (Id. ¶       (Id. ¶ 29). In other words, even if Snap does not actually
69). "[W]ithin minutes" of the 123-MPH-Snap, the car         reward its teenage and young-adult users any prizes or
ran off the road and crashed into a tree. (Id. ¶ 70).        rewards or trophies for recording a 100-MPH-Snap,
Walworth County Sheriff investigators estimated the          Snap's users do not know that. (Id. ¶ 31). Many of them
speed of the vehicle to be 113 miles per hour at the time    believe that they will be rewarded by recording a 100-
of the crash. (Id. ¶ 72). Plaintiffs allege that Snapchat    MPH or faster Snap, or at the very least, they want to
was a critical cause of the accident. (Id. ¶ 19).            find out if they will be so rewarded. (Id.).

Carly Lemmon and Michael Morby are residents of              Snap knew or should have known that, prior to May 28,
Wisconsin and the parents of Hunter Morby. (Id. ¶ 17).       2017, many of its users were drivers of, or passengers
They assert claims for wrongful death as the surviving       in, cars driven at speeds of 100 m.p.h. or more because
parents of Hunter Morby. (Id.). Michael Morby also           they wanted to use Snapchat to capture a mobile photo
asserts, as administrator of the estate, claims for his      or video showing them hitting 100 m.p.h. and then share
son's personal injuries. (Id.).                              the Snap with their friends. [*6] (Id. ¶ 33). Plaintiffs
                                                             allege that this is a game for Snap and many of its
Samantha Brown and Marlo Brown are residents of
                                                             users, the vast majority of whom are teenagers and
Wisconsin and the parents of Landen Brown. (Id. ¶
                                                             young adults. (Id. ¶ 34). Specifically, Plaintiffs provide
18). [*4] They assert claims for wrongful death as the
                                                             the following explanation of the game: "Go as fast as
surviving parents of Landen Brown. (Id.). Marlo Brown
                                                             you can until you hit 100 m.p.h., Snap a photo or video,
also asserts, as administrator of the estate, claims for
                                                             and then share the 100-MPH-Snap on Snapchat." (Id.).
his son's personal injuries. (Id.).
                                                             Regardless of whether Snap intended to encourage
Snap is a corporation headquartered in California. (Id. ¶
                                                             dangerous speeding, Snap knew or should have known
20). It is a social media company that supplies
                                                             that it was, in fact, encouraging dangerous speeding,
consumers with products focused on mobile photos and
                                                             either by users while drivers or passengers. (Id. ¶ 39).
videos. (Id. ¶ 24). Snap's products allow users to create,
                                                             Even if Snap may not have intended for its product to
upload, post, send, receive, share, and store digital
                                                             tell users to "go faster," Plaintiffs allege that this is
content. (Id.). Snap's primary social media product is its
                                                             nonetheless the exact message its users receive. (Id. ¶
mobile application, Snapchat, which in turn has
                                                             40). Plaintiffs provide four illustrative examples of why
numerous products and features contained within it.
                                                             Snap did realize or should have realized that it was
(Id.).
                                                             affecting the driving behavior of its users. (Id. ¶ 41).
For some time before May 28, 2017, Snap created and
                                                             First, before September 2015, a petition on
distributed, within the Snapchat app, a feature that
                                                             www.change.org called on Snapchat to address its role
allows users to record their real-life speed, including as
                                                             in encouraging dangerous speeding. (Id. ¶ 44).
a driver or passenger, and overlay that speed onto a
mobile photo or video. (Id. ¶ 25). This feature is known     Second, on September 10, 2015, Wentworth Maynard

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 43 of 84 Document 8
                                                                                                             Page 3 of 8
                                            2020 U.S. Dist. LEXIS 34671, *6

was catastrophically injured in Clayton County, Georgia,       868 (2009). "To survive a motion to dismiss, a complaint
in a motor vehicle collision involving Snapchat. (Id.          must contain sufficient factual matter . . . to 'state a
¶ [*7] 20). On that day, Christal McGee was driving in         claim to relief that is plausible on its face.'" Iqbal, 556
Georgia with three other passengers. (Id. ¶ 46). McGee         U.S. at 678 (quoting Twombly, 550 U.S. at 570). The
was going approximately 107 m.p.h. when she impacted           Court must disregard allegations that are legal
Maynard's car. (Id. ¶ 54). Maynard claims Snapchat             conclusions, even when disguised as facts. See id. at
facilitated McGee's excessive speeding because McGee           681 ("It is the conclusory nature of respondent's
was motivated to drive at an excessive speed to obtain         allegations, rather than their extravagantly fanciful
recognition and to share her experience through                nature, that disentitles them to the presumption of
Snapchat. (Id. ¶ 53).                                          truth."); Eclectic Properties E., LLC v. Marcus &
                                                               Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014).
Third, in December 2015, a news report documented              "Although 'a well-pleaded complaint may proceed even
that three young women near Philadelphia,                      if it strikes a savvy judge that actual proof is improbable,'
Pennsylvania, were encouraged by Snapchat to drive at          plaintiffs must include sufficient 'factual enhancement' to
excessive speeds, and as a result, they crashed into a         cross 'the [*9] line between possibility and plausibility.'"
parked tractor-trailer. (Id. ¶ 57). All three died. (Id.).     Eclectic Properties, 751 F.3d at 995 (quoting Twombly,
According to the news report, the victims' families say        550 U.S. at 556-57) (internal citations omitted).
that Snapchat was used on the night of the car crash.
(Id. ¶ 58).                                                    The Court must then determine whether, based on the
                                                               allegations that remain and all reasonable inferences
Fourth, in October 2016, a news report documented that         that may be drawn therefrom, the Complaint alleges a
two young people were driving near Tampa, Florida,             plausible claim for relief. See Iqbal, 556 U.S. at 679;
and using Snapchat. (Id. ¶ 60). The couple tracked their       U.S. ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc.,
speed to over 115 m.p.h. (Id.). The couple lost control of     637 F.3d 1047, 1054 (9th Cir. 2011). "Determining
their car and hit a minivan. (Id.). Five people died as a      whether a complaint states a plausible claim for relief is
result of that car crash. (Id.).                               'a context-specific task that requires the reviewing court
                                                               to draw on its judicial experience and common sense.'"
Despite its knowledge of the danger of its product in
                                                               Ebner v. Fresh, Inc., 838 F.3d 958, 2016 WL 5389307,
encouraging driving at excessive speeds, Snap did not
                                                               at *2 (9th Cir., 2016) (as amended) (quoting Iqbal, 556
remove or restrict [*8] access to Snapchat while
                                                               U.S. at 679). Where the facts as pleaded in the
traveling at dangerous speeds or otherwise properly
address the danger it created. (Id. ¶ 75).                     Complaint indicate that there are two alternative
                                                               explanations, only one of which would result in liability,
Furthermore, Snap's warnings disclaimers are                   "plaintiffs cannot offer allegations that are merely
inadequate, unreasonable, and ineffective. (Id. ¶¶ 77-         consistent with their favored explanation but are also
79).                                                           consistent with the alternative explanation. Something
                                                               more is needed, such as facts tending to exclude the
Based on the following allegations, Plaintiffs bring a         possibility that the alternative explanation is true, in
claim for negligence and seeks punitive damages. (Id.          order to render plaintiffs' allegations plausible." Id. at
¶¶ 80-87).                                                     996-97; see also Somers, 729 F.3d at 960.


II. LEGAL STANDARD                                             III. DISCUSSION

"Dismissal under Rule 12(b)(6) is proper when the
complaint either (1) lacks a cognizable legal theory or
(2) fails to allege sufficient facts to support a cognizable   A. Request for Judicial Notice
legal theory." Somers v. Apple, Inc., 729 F.3d 953, 959
(9th Cir. 2013).                                               Along with its Motion, Defendant filed a Request for
                                                               Judicial Notice ("RJN") on December 16, 2019. (Docket
In ruling on the Motion under Rule 12(b)(6), the Court         No. 51). On January 13, 2020, Plaintiffs [*10] filed an
follows Bell Atlantic Corp. v. Twombly, 550 U.S. 544,          Opposition. (Docket No. 56). On January 27, 2020,
127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007), and Ashcroft        Defendant filed a Reply. (Docket No. 58).
v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 44 of 84 Document 8
                                                                                                            Page 4 of 8
                                          2020 U.S. Dist. LEXIS 34671, *10

Under Rule 12(d) of the Federal Rules of Civil                Defendant argues that Plaintiffs' claim fails because it is
Procedure, if the Court considers matters outside the         barred by the Communications Decency Act ("CDA").
pleadings in ruling on a motion to dismiss that motion        (Mot. at 19-25).
must be converted into one for summary judgment. Fed.
R. Civ. P. 12(d). As a general rule, "a district court may    CDA provides that "[n]o provider . . . of an interactive
not consider any material beyond the pleadings in ruling      computer service shall be treated as the publisher or
on a Rule 12(b)(6) motion." Lee v. City of Los Angeles,       speaker of any information provided by another
250 F.3d 668, 688 (9th Cir. 2001). An exception to this       information content provider." 47 U.S.C. § 230(c)(1)
general rule exists for (1) materials that are attached to    (emphasis added). "The prototypical service qualifying
or necessarily relied upon in the complaint, and (2)          for [CDA] immunity is an online messaging board (or
matters of public record. Id. at 688-89.                      bulletin board) on which Internet subscribers post
                                                              comments and respond to comments posted by others."
In the RJN, Defendant requests that the Court take            Kimzey v. Yelp! Inc., 836 F.3d 1263, 1266 (9th Cir.
judicial notice of six documents. (See RJN at 1).             2016) (internal quotations omitted).

The first three documents relate to warnings and terms        The Ninth Circuit provides a three-prong test for Section
of service: (1) Snapchat's pop-up warning that appeared       230 immunity. Barnes v. Yahoo!, Inc., 570 F.3d 1096,
on or before May 28, 2017, when a user first opened the       1100 (9th Cir. 2009). Immunity from liability exists for
Speed Filter (Docket No. 33-1); (2) Snapchat's pop-up         "(1) provider or user of an interactive computer service
warning that appeared on or before May 28, 2017, when         (2) whom a plaintiff seeks to treat, under a state law
a user exceeded 15 m.p.h. while using the Speed Filter        cause of action, as a publisher or speaker (3) of
(Docket No. 33-2); and (3) Snap's Terms of Service in         information provided by another information content
effect on or before May 28, 2017 (Docket No. 33-3). The       provider." Id. at 1100-01. "When a plaintiff cannot allege
Court has previously taken judicial notice of the three       enough facts to overcome Section 230 immunity, a
documents because they were incorporated by                   plaintiff's claims should be dismissed." Dyroff v. Ultimate
reference in Plaintiff's Complaint. [*11] (See Docket No.     Software Grp., Inc., 934 F.3d 1093, 1097 (9th Cir.
44 at 6-8). For the reasons stated in the Court's prior       2019).
order, the Court determines that the three documents
are incorporated by reference in Plaintiff's FAC.             As before, Plaintiffs appear to concede that the first two
                                                              prongs apply and only challenge the third prong. They
The next three documents are several articles that are        argue that they are not seeking to hold Defendant liable
quoted or referenced in the FAC. (Docket Nos. 53-1, 53-       for another's content, but rather Defendant's [*13] own
2, 53-3). Defendant asserts that Plaintiffs repeatedly        content, namely the Speed Filter. (Opp. at 22).
refer to these articles and rely on them to support their     Therefore, Plaintiffs argue that the Court need not look
argument that Defendant is liable for the accident here.      at whether the Speed Filter is a "neutral tool." (Id. at 23).
(RJN at 4). Therefore, Defendant argues that the three        In response, Defendant argues that Speed Filter is not
articles are subject to judicial notice. (Id.).               "content in and of [itself]," but is a content-neutral tool
                                                              that facilitates the communication and content of others.
In response, Plaintiffs do not dispute that they cited to
                                                              (Reply at 19).
the three articles. (Opp. to RJN at 1). Instead, they
assert that there is no basis or reason for taking judicial   As a preliminary matter, the Court rejects Plaintiffs'
notice of the articles because the Court is not deciding      argument that the Court need not examine whether the
facts on a motion to dismiss. (Id.). The Court agrees         Speed Filter is a neutral tool in light of the Ninth Circuit's
with Plaintiffs with respect to these three articles;         decision in Dyroff. There, the plaintiff similarly argued
because the Court need not rely on the three articles in      that the CDA did not apply to her claims because she
ruling on this Motion, the request for judicial notice with   was trying to hold the defendant website liable for its
respect to the three articles is denied as moot.              own "content" — namely, the recommendation and
                                                              notification functions. 934 F.3d at 1096. The Ninth
Therefore, the RJN is GRANTED in part with respect to
                                                              Circuit rejected the plaintiff's argument because it
the terms of use and warnings and DENIED in part with
                                                              determined that the defendant "did not create content
respect to the three articles.
                                                              on [the website], in whole or in part." Id. (emphasis
                                                              added). Instead, the court held that the defendant's
                                                              "functions, including recommendations and notifications,
B. Communications Decency Act [*12]

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 45 of 84 Document 8
                                                                                                           Page 5 of 8
                                          2020 U.S. Dist. LEXIS 34671, *13

were content-neutral tools used to facilitate                 not provide any specific guidance as to what the
communications." Id. (emphasis added). In other words,        comments should contain, and did not urge
the Court cannot simply presume that the Speed Filter         subscribers [*16] to input discriminatory preferences,
is "content" because Plaintiffs [*14] allege that it is;      the Ninth Circuit determined that Roommate was not
rather, the Court must determine whether the Speed            responsible, in whole or in part, for the development of
Filter is a "content-neutral tool" or "content."              this function. Id. at 1173-74.

In Fair Housing Council of San Fernando Valley v.             In Dyroff, the Ninth Circuit further elaborated on this
Roommates.Com, LLC (Roommates), the Ninth Circuit             standard. There, the plaintiff brought an action against
explained that a website operator does not become             an operator of the "Experience Project" website after her
liable as an "information content provider" merely by         son died from a heroin overdose. 934 F.3d at 1094. The
"augmenting the content [of online material] generally."      website allowed users to register anonymously,
521 F.3d 1157, 1167-68 (9th Cir. 2008) (en banc).             recommended users to join certain groups based on the
Rather, the website must contribute "materially . . . to      content of their posts and other attributes, and sent
its alleged unlawfulness." Id. at 1167-68 (emphasis           email notifications when a user posted content to a
added). A website does not so "contribute" when it            group. Id. The plaintiff's son posted in a "heroin-related
merely provides third parties with "neutral tools" to         group" regarding where to purchase heroin, received an
create web content, even if the website knows that the        email notification regarding his post, and ultimately
third parties are using such tools to create illegal          connected off the site to purchase heroin from a contact
content. See, e.g., id. at 1169; id. at 1169, n. 24 (noting   he made on the site. Id. at 1095.
that where a plaintiff brings a claim "based on a website
operator's passive acquiescence in the misconduct of its      The plaintiff argued that the CDA did not apply because
users," the website operator generally will be immune         she was trying to hold the website operator liable for its
"even if the users committed their misconduct using           own "content" — namely, the recommendation and
tools of general availability provided by the website         notification functions. Id. at 1096. Specifically, the
operator").                                                   plaintiff alleged that these features:

With this backdrop, the Ninth Circuit examined whether            (1) allowed users to traffic anonymously in illegal,
CDA immunity applied to three "functions" performed by            deadly narcotics and to create groups dedicated to
the defendant Roommate, which operated a website                  their sale and use; (2) steered [*17] users to
designed to match people [*15] renting out spare                  additional groups dedicated to the sale and use of
rooms with people looking for a place to live. Id. at 1161,       narcotics; (3) sent users alerts to posts within
1164-74. First, Roommate posed questions about sex,               groups that were dedicated to the sale and use of
family status, and sexual orientation to prospective              narcotics; (4) permitted users to remain active
subscribers, and the subscribers were required to                 accountholders despite evidence that they openly
answer these questions as a condition of using                    engaged in drug trafficking and that law
Roommate's service. Id. at 1164. The Ninth Circuit held           enforcement had undertaken related investigations;
that CDA immunity did not apply to this function                  and (5) demonstrated antipathy toward law
because Roommate created the questions and choice                 enforcement efforts to stop illegal activity on
of answers and forced subscribers to answer them. Id.             Experience Project.
Second, Roommate developed and displayed the
subscribers' discriminatory preferences. Id. at 1165.         Id. at 1095.
Although Roommate's subscribers provided the
                                                              The Ninth Circuit disagreed with the plaintiff. It held that
information at issue, Roommate developed, in part, the
                                                              the website operator was "immune from liability under
information because it required subscribers to provide
                                                              the     CDA     because      its   functions,      including
the information as a condition of accessing its services
                                                              recommendations and notifications, were content-
and provided a limited set of pre-populated answers
                                                              neutral tools used to facilitate communications." Id. at
through drop-down menus. Id. at 1166. The Ninth Circuit
                                                              1096. In reaching this determination, the Circuit
therefore concluded that CDA immunity also did not
                                                              reasoned that the functions "most resemble the
apply to this function. Id. Third, Roommate published
                                                              'Additional Comments' features in Roommates.com in
the subscribers' discriminatory statements displayed in
                                                              that Experience Project users . . . were not required to
the "Additional Comments" section. Id. at 1173.
                                                              disclose that they were looking for heroin or other illegal
Because Roommate presented "a blank text box," did

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 46 of 84 Document 8
                                                                                                          Page 6 of 8
                                          2020 U.S. Dist. LEXIS 34671, *17

drugs." Id. at 1099. "The recommendation and                 translation of information that comes from the scam
notification functions helped facilitate this user-to-user   locksmiths' webpages — in particular, exact street
communication, but it did not materially contribute, as      addresses — into map pinpoints" does not take the
Plaintiff argues, to the alleged unlawfulness of the         defendants beyond the scope of section 230 immunity;
content." Id. In other words, [*18] because the              "[t]he underlying information is entirely provided by the
"[p]laintiff cannot and does not plead that Ultimate         third party, and the choice of presentation does not itself
Software required users to post specific content,            convert the search engine into an information content
madesuggestions regarding the content of potential           provider").
user posts, or contributed to makingunlawful or
objectionable user posts[,] Ultimate Software [was]          The Court concludes that the Speed Filter is a neutral
entitled to immunity under the plain terms of Section 230    tool, which can be utilized for both proper and improper
and case law as a publisher of third-party content." Id.     purposes. [*20] The Speed Filter is essentially a
(emphasis added).                                            speedometer tool, which allows Defendant's users to
                                                             capture and share their speeds with others. The Speed
Applying this standard, district courts have held that the   Filter can be used at low or high speeds, and Defendant
CDA does not protect website operators when "it              does not require any user to Snap a high speed. While
created the tortious content." Anthony v. Yahoo! Inc.,       Plaintiffs allege that some users believe that they will be
421 F. Supp. 2d 1257, 1262-63 (N.D. Cal. 2006)               rewarded by recording a 100-MPH or faster Snap, they
(emphasis in original) (no CDA immunity where the            do not allege that Snap actually rewards its users for
defendant allegedly created false dating profiles to         doing so. In fact, when a user first opens the Speed
retain customers); Fraley v. Facebook, Inc., 830 F.          Filter, a warning appears on the app stating "Please, DO
Supp. 2d 785, 801 (N.D. Cal. 2011) (no CDA immunity          NOT Snap and drive." (RJN, Ex. A). When a user's
where the "[p]laintiffs allege[d] that Facebook create[d]    speed exceeds 15 m.p.h., another similar warning
content by deceptively mistranslating members' actions,      appears on the app. (RJN, Ex. B). While a user might
such as clicking on a 'Like' button on a company's page,     use the Speed Filter to Snap a high number, the
into the words 'Plaintiff likes [Brand],' and further        selection of this content (or number) appears to be
combining that text with Plaintiff's photograph, the         entirely left to the user, and based on the warnings,
company's logo, and the label 'Sponsored Story.'");          capturing the speed while driving is in fact discouraged
Opperman v. Path, Inc., 87 F. Supp. 3d 1018, 1044            by Defendant.
(N.D. Cal. 2014) (no CDA immunity where Plaintiffs
alleged that Apple's iOS Human Interface Guidelines          Plaintiffs argue that this case can be distinguished from
encouraged data theft and where the guidelines               other cases where CDA immunity applied because
contained "several suggestions that do, on their face,       Plaintiffs are not seeking to hold Defendant liable for
appear to encourage [*19] the practices Plaintiffs           "any user content." (Opp. at 22). Plaintiffs reiterated this
complain of in this case").                                  argument at the hearing. However, central to Plaintiffs'
                                                             claim is that the users are [*21] using the Speed Filter
In contrast, other courts have determined that CDA           to capture and share a 100-MPH or higher number
immunity applies where the website merely provides a         Snap, i.e., to create user content. (See, e.g., FAC ¶ 33
framework that could be utilized for proper or improper      ("Snap knew or should have known that, prior to May
purposes by the user. See, e.g., Carafano v.                 28, 2017, that many of its users have been driving, or
Metrosplash.com, Inc., 339 F.3d 1119, 1125 (9th Cir.         were passengers in, cars at speeds of 100 MPH or
2003) (CDA immunity applies to a dating website even         more because they want to use the Snapchat to
though some of the content was formulated in response        capture a mobile photo or video showing them hitting
to the website's questionnaire because "the selection        100 MPH and then share the Snap with their friends.);
of the content was left exclusively to the user")            id. ¶ 35 ("'[L]ooking at the speedometer in your car isn't
(emphasis added); Goddard v. Google, Inc., 640 F.            as much fun' as 'capturing the car accelerating on
Supp. 2d 1193, 1197 (N.D. Cal. 2009) (CDA immunity           camera and then sharing with all your friends.'")). The
applies where the plaintiff alleged that Google's            Court cannot ignore the fact that the content itself, the
suggestion tool, which used an algorithm to suggest          100-MPH-Snap (or other high-speed Snaps) is at the
specific keywords to advertisers, caused advertisers to      crux of Plaintiffs' claims. In other words, despite
post unlawful advertisements more frequently);               Plaintiffs' assertions to the contrary, it appears that
Marshall's Locksmith Serv. Inc. v. Google, LLC, 925          Plaintiffs are seeking to hold Defendant responsible for
F.3d 1263, 1269 (D.C. Cir. 2019) ("the defendants'           failing to regulate what the users post through the

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 47 of 84 Document 8
                                                                                                                 Page 7 of 8
                                              2020 U.S. Dist. LEXIS 34671, *21

Speed Filter; if the users were not motivated to capture           respect to Roommate's questions, answers and the
their high speeds for content, they would not speed.               resulting profile pages—immunity will be lost." Id.
                                                                   (emphasis added). "But in cases of enhancement by
Moreover, the Court cannot meaningfully distinguish the            implication ordevelopment by inference—such as with
situation here from other cases, which have similarly              respect to the 'Additional Comments' here—section 230
rejected the plaintiff's efforts to plead around the [*22]         must be interpreted to protect [*24] websites not merely
CDA requirement by alleging that the website's features            from ultimate liability, but from having to fight costly and
promoted the users to engage in illegal conduct. See,              protracted legal battles." Id. at 1174-75 (emphasis
e.g., Jane Doe No. 1 v. Backpage.com, LLC, 817 F.3d                added).
12, 22 (1st Cir. 2016) ("We hold that claims that a
website facilitates illegal conduct through its posting            Based on Plaintiffs' allegations, the Court cannot
rules necessarily treat the website as a publisher or              conclude that "it is very clear" that the Defendant
speaker of content provided by third parties and, thus,            "directly participated" in developing the alleged illegality.
are precluded by section 230(c)(1)."); see also                    For example, Plaintiffs do not allege that Defendant
Roommates, 521 F.3d at 1169 ("If an individual uses an             asked its users to capture a Snap with a high speed or
ordinary search engine to query for a 'white roommate,'            even suggested that they should do so. Instead,
the search engine has not contributed to any alleged               Plaintiffs' allegations appear to amount to "enhancement
unlawfulness in the individual's conduct; providing                by implication or development by inference" — that the
neutral tools to carry out what may be unlawful or illicit         Speed Filter impliedly suggested to users that they
searches does not amount to 'development' for                      should Snap a 100-MPH-Snap. However, in such a
purposes of the immunity exception.") (emphasis in                 close scenario, the Ninth Circuit has held that section
original).                                                         230 immunity applies.

Plaintiffs also argued that the harm here was not caused           The Court recognizes this outcome is inconsistent with
by any user content. (Opp. at 24). However, as                     the Georgia Court of Appeal's decision, which held that
Defendant notes, this fact is not determinative. For               CDA immunity does not apply to the Speed Filter. See
example, in Doe II v. MySpace Inc., the California Court           Maynard v. Snapchat, Inc., 346 Ga. App. 131, 816
of Appeal held that the "CDA applies even when the                 S.E.2d 77, 346 Ga. App. 131, 816 S.E. 2d 77 (Ga. Ct.
alleged harm actually resulted from conduct that                   App. 2018). However, because the Maynard court did
occurred outside of the information exchanged, whether             not examine or apply any of the Ninth Circuit case law
that information was actionable or not." 175 Cal. App.             relating to the application of CDA immunity to "neutral
4th 561, 573, 96 Cal. Rptr. 3d 148 (2009). Therefore,              tools," the Court does not find the holding in Maynard to
even though the plaintiffs there were harmed offline               be persuasive.
when they were sexually assaulted by [*23] people they
met through the website, the court held that CDA                   Because the Court concludes that CDA immunity
immunity applied. Similarly, the Court concludes that              applies, [*25] the Court need not examine whether
CDA immunity applies even if Plaintiffs here were                  Plaintiffs' claim should be dismissed on additional
harmed by the users' conduct of speeding.                          grounds.

The Court is also guided by the Ninth Circuit, which has
instructed courts to apply CDA broadly. "Websites are              IV. CONCLUSION
complicated enterprises, and there will always be close
cases where a clever lawyer could argue that                       For the reasons discussed above, Defendant's Motion is
something the website operator did encouraged the                  GRANTED. Ordinarily, the Court would grant leave to
illegality." Roommates, 521 F.3d at 1174 (emphasis in              amend, but here the facts relating to CDA immunity are
original). "Such close cases . . . must be resolved in             undisputed and any amendment would be futile.
favor of immunity, lest we cut the heart out of section            Accordingly, the Motion is GRANTED without leave to
230 by forcing websites to face death by ten thousand              amend, and the action is DISMISSED.
duck-bites, fighting off claims that they promoted or
                                                                   This Order shall constitute notice of entry of judgment
encouraged—or at least tacitly assented to—the
                                                                   pursuant to Federal Rule of Civil Procedure 58. The
illegality of third parties." Id. In other words, "[w]here it is
                                                                   Court ORDERS the Clerk to treat this Order, and its
very clear that the website directly participates in
                                                                   entry on the docket, as an entry of judgment. Local Rule
developing the alleged illegality—as it is clear here with
                                                                   58-6.

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 48 of 84 Document 8
                                                                                 Page 8 of 8
                                 2020 U.S. Dist. LEXIS 34671, *25

IT IS SO ORDERED.


 End of Document




               Case 2:20-cv-00215-PP Filed 06/08/20
                                        Timothy Moore Page 49 of 84 Document 8
     Positive
As of: June 8, 2020 9:56 PM Z


                                         Nieman v. Versuslaw, Inc.
                     United States District Court for the Central District of Illinois, Urbana Division
                                     June 13, 2012, Decided; June 13, 2012, Filed
                                                    Case No. 12-3104

Reporter
2012 U.S. Dist. LEXIS 109066 *; 2012 WL 3201935
                                                               ATTORNEY, GONZALES SAGGIO & HARLAN LLP,
                                                               Chicago, IL; Steven P Mandell, MANDELL MENKES
JASON NIEMAN, Plaintiff, v. VERSUSLAW, INC.,
                                                               LLC, Chicago, IL.
JOSEPH W. ACTON, YAHOO, INC., GOOGLE INC.,
and MICROSOFT, INC., Defendants.
                                                               For Google, Inc., Defendant: Jade R Lambert, LEAD
                                                               ATTORNEY, PERKINS COIE LLP, Chicago, IL; Steven
                                                               P Mandell, MANDELL MENKES LLC, Chicago, IL.
Subsequent History: Adopted by, Objection overruled
by, Motion granted by, Complaint dismissed at Nieman
v. Versuslaw, Inc., 2012 U.S. Dist. LEXIS 109069 (C.D.
Ill., Aug. 2, 2012)                                            Judges: DAVID G. BERNTHAL, UNITED STATES
                                                               MAGISTRATE JUDGE.



Core Terms
                                                               Opinion by: DAVID G. BERNTHAL
allegations, provider, interactive, Versuslaw, computer
service, immunity, publisher, motion to dismiss,
plaintiff's claim, brings, civil conspiracy, public record,
third party, Recommendation, documents, internet,              Opinion
Rights, user, prospective economic advantage, internet
service provider, unjust enrichment, search engine,
websites, links
                                                               REPORT AND RECOMMENDATION

                                                               In April 2012, Defendants filed a Notice of Removal
Counsel: [*1] Jason Lee Nieman, Plaintiff, Pro se,             (#1), bringing this case to this Court from the Circuit
Springfield, IL.                                               Court of Sangamon County. Plaintiff Jason Nieman,
                                                               acting pro se, brings suit against the following
                                                               defendants: Microsoft Corp., Versuslaw, Inc., Joseph W.
For Microsoft Corporation, Defendant: Steven P                 Acton, Yahoo! Inc., and Google, Inc. Plaintiff brings suit
Mandell, MANDELL MENKES LLC, Chicago, IL; Lynn U               for an alleged violation of his civil rights pursuant to §
Thorpe, GONZALES SAGGIO & HARLAN LLP,                          1981, in addition to other federal and state law claims.
Chicago, IL.                                                   The operative complaint in this litigation [*2] is Plaintiff's
                                                               Second Amended Complaint at Law (#1-5).
For Versuslaw, Inc., Joseph W. Acton, Defendants:
                                                               The Court now has pending before it several motions to
Steven P Mandell, LEAD ATTORNEY, Elizabeth Anne
                                                               dismiss. In this Report and Recommendation, the Court
Ferrari Morris, MANDELL MENKES LLC, Chicago, IL.
                                                               addresses the following motions: Defendant Google
                                                               Inc.'s 12(b)(6) Motion to Dismiss Plaintiff's Second
For Yahoo, Inc., Defendant: Lynn U Thorpe, LEAD                Amended Complaint (#16), Defendants' Microsoft

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 50 of 84 Document 8
                                                                                                               Page 2 of 6
                                            2012 U.S. Dist. LEXIS 109066, *2

Corporation and Yahoo!, Inc.'s Rule 12(b)(6) Motion to           browser searches of his name using search engines
Dismiss Counts III, VI, VII, VIII, IX and X of the Second        operated by Defendants, such as Google.com,
Amended Complaint (#18), Defendants Microsoft                    Yahoo.com, and Bing.com. Plaintiff alleges that
Corporation's and Yahoo!, Inc.'s Rule 12(c) Motion for           prospective employers have found documents related to
Judgment on the Pleadings on Counts III, IV, VIII, IX            his litigation against Nationwide through conducting
and X of the Second Amended Complaint (#22), and                 these searches, and have consequently disqualified him
Defendants Versuslaw, Inc.'s and Joseph W. Acton's               from candidacy for the positions to which he has
Motion to Dismiss Plaintiff's Second Amended                     applied. In summary, Plaintiff alleges that "Plaintiff has
Complaint at Law (#27). 1 Plaintiff has responded to             been effectively 'blacklisted' as to employment
each of these motions. 2 After reviewing the parties'            opportunities due to the ease at which these references
pleadings and memoranda, this Court recommends,                  appear pursuant to a simple name search, and due to
pursuant to its authority under 28 U.S.C. § 636(b)(1)(B),        the unlawful acts of third parties who then use such
that all of these motions (#16, 18, 22, and 27) be               information to unlawfully disqualify the Plaintiff's
GRANTED, and that Plaintiff's complaint be dismissed             candidacy." (#1-5, p. 10).
in its entirety with respect to all Defendants.

                                                                 II. Standard
I. Background
                                                                 Defendants' motions to dismiss seek dismissal under
The following background is taken from Plaintiff's               Fed. R. Civ. P. 12(b)(6). The purpose of a motion to
Second Amended Complaint at Law (#1-5). Plaintiff is             dismiss for failure to state a claim is to test the
an insurance claims industry professional. From                  sufficiency of the complaint, not to decide the merits of
November 2009 through March 2011, Plaintiff pursued              the case. [*5] Gibson v. City of Chi., 910 F.2d 1510,
litigation against his former employer, Nationwide               1520 (7th Cir. 1990). Dismissal is appropriate only if
Mutual Insurance Company (hereinafter "Nationwide"),             Plaintiff cannot demonstrate that he is plausibly entitled
and several related defendants. In approximately                 to relief under the facts he has alleged. Bell Atlantic
January 2009, Plaintiff discovered that certain Internet         Corp. v. Twombly, 550 U.S. 544, 546, 127 S. Ct. 1955,
websites were linking copies of information related to           167 L. Ed. 2d 929 (2007). Federal Rule of Civil
the litigation to his name, such that an internet browser        Procedure 8(a)(2) requires only "a short and plain
search for his name would provide results that                   statement of the claim showing that the pleader is
referenced the filings or rulings in his litigation against      entitled to relief." Fed. R. Civ. P. 8(a)(2). The complaint
Nationwide. Plaintiff alleges that these references were         must give fair notice of what the claim is and the
occurring by way of paid legal search websites such as           grounds upon which it rests. E.E.O.C. v. Concentra
Lexis/Nexis.com,       Justia.com,    Leagle.com,      and       Health Servs., Inc., 496 F.3d 773, 776-77 (7th Cir.
Versuslaw.com. Plaintiff alleges these entities "secure          2007). However, fair notice is not enough by itself; the
the case information and related documents by way of             allegations must show that it is plausible, rather than
sites such [*4] as PACER and then 'mirror' it on to the          merely speculative, that the plaintiff is entitled to relief.
internet by way of their sites and servers." (#1-5, p. 10,       Tamayo v. Blagojevich, 526 F.3d 1074, 1083 (7th Cir.
¶ 15).                                                           2008).

From January 2009 to present, Plaintiff has applied to           When considering a motion to dismiss for failure to state
various positions of employment. Plaintiff alleges that          a claim, the Court is limited to the allegations contained
these potential employers have completed internet                in the pleadings. Venture Assocs. Corp. v. Zenith Data
                                                                 Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993). The
                                                                 Court must treat all well-pleaded allegations in the
1 With  respect to (#22), Defendants moved to amend this         complaint as true, and draw all reasonable inferences in
motion, in Microsoft Corporation's and Yahoo!, Inc.'s Motion     the plaintiff's favor. McMillan v. Collection Prof'ls, Inc.,
[*3] to Correct Their Motion for Judgment on the Pleadings to    455 F.3d 754, 758 (7th Cir. 2006); [*6] see Bell Atl.
Add Count VI. (#35).                                             Corp. v. Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955,
2 Plaintiff's
                                                                 167 L. Ed. 2d 929 (requiring plausible grounds for
            responses to the various motions are in the record
                                                                 inferences if those inferences are to sustain a
as follows: Plaintiff responds to (#16) in (#26), Plaintiff
responds to (#18 and #22) in (#31), and Plaintiff responds to    complaint). In considering the plaintiff's factual
(#27) in (#33).                                                  allegations, the Court should not accept as adequate

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 51 of 84 Document 8
                                                                                                           Page 3 of 6
                                          2012 U.S. Dist. LEXIS 109066, *6

abstract recitations of the elements of a cause of action     concludes that Plaintiff has not stated a claim for which
or conclusory legal statements. Brooks v. Ross, 578           he is plausibly entitled to relief, given the First
F.3d 574, 581 (7th Cir. 2009). District courts, however,      Amendment protections applicable to this case.
are required to liberally construe complaints filed by pro
se litigants. Marshall v. Knight, 445 F.3d 965 (7th Cir.
2006) (citing Haines v. Kerner, 404 U.S. 519, 520, 92 S.      B. Section 230 of the Communications Decency Act
Ct. 594, 30 L. Ed. 2d 652 (1972)).
                                                              Section 230 of the CDA directs that "No provider or user
                                                              of an interactive computer service shall be treated as
III. Discussion                                               the publisher or speaker of any information provided by
                                                              another information content provider." 47 U.S.C. §
Plaintiff brings the following claims against all             230(c)(1). The statute provides broad immunity to
Defendants: claims under the Illinois Human Rights Act,       internet service providers as to any cause of action that
commercial misappropriation, violation of § 1981 of the       would make service providers liable for information
Civil Rights Act, violation of the Lanham Act, intentional    originating with a third-party user of the service. Almeida
interference with current and prospective economic            v. Amazon.com, Inc., 456 F.3d 1316, 1321 (11th Cir.
advantage, unjust enrichment / civil conspiracy, and          2006). In discussing the statute, the Fourth Circuit has
violations of the RICO Act. All of the Defendants argue       noted:
that Plaintiff's claims are barred by Section 230 of the           Faced with potential liability for each message
Communications Decency Act (hereinafter "the CDA").                republished by their services, interactive computer
Additionally, all the Defendants argue that, even apart            service providers might choose to severely restrict
from the question of immunity presented by the CDA,                the number and type of messages posted.
Plaintiff has [*7] failed to state a claim for which relief        Congress considered the weight of the speech
can be granted.                                                    interests implicated and chose to immunize service
                                                                   providers to avoid any such restrictive effect.
The Court will begin by addressing a basic point:
reproducing information obtained from judicial records        Zeran v. AOL, 129 F.3d 327, 331 (4th Cir. 1997).
maintained in connection with a public court proceeding        [*9] However, the Seventh Circuit has noted that the
cannot give rise to liability. Second, the Court will         statute itself does not refer specifically to "immunity,"
address the issue of Defendants' immunity under the           and that this statute does not operate as a general
CDA and whether Plaintiff otherwise fails to state a          prohibition of civil liability for web-site operators and
claim.                                                        other online content hosts. Chi. Lawyer's Comm. for
                                                              Civil Rights Under Law, Inc. v. Craigslist, Inc., 519 F.3d
                                                              666, 669 (7th Cir. 2008).
A. Privilege to Publish Matters Contained in the
Public Record                                                 Section 230 applies whenever three elements are
                                                              satisfied: (1) the defendant is a provider of an interactive
As the Court has already noted, Plaintiff's complaint is      computer service; (2) the plaintiff's claims seek to treat
based on the harm caused to him as a result of                the defendant as a "publisher or speaker" of allegedly
documents related to his litigation against Nationwide        harmful or unlawful information, and (3) the information
being readily accessible on the internet. The Court           at issue was "provided by another information content
notes that Plaintiff's previous litigation against            provider." See 47 U.S.C. § 230(c)(1).
Nationwide is a matter of public record. The First
Amendment creates a privilege to publish matters              In the following analysis, the Court will consider whether
contained in the public record, even in cases where           Plaintiff's claims are barred by § 230 or are otherwise
publication would offend the sensibilities of a reasonable    implausible claims. In so doing, the Court will distinguish
person. Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222,         between groups of Defendants, as Plaintiff has done in
1231-32 (7th Cir. 1993). The Seventh Circuit has further      his complaint. Plaintiff indicates that Defendant
noted that "the First Amendment greatly circumscribes         Versuslaw, Inc., and its owner, Defendant Joseph W.
the right of even a private figure to obtain damages for      Acton are more responsible for Plaintiff's injuries than
the publication of newsworthy facts about him, even           the "search engine defendants," Defendants Google,
when they [*8] are facts of a kind that people want very      Microsoft, and Yahoo. (#1-5, p. 3). Plaintiff [*10] alleges
much to conceal." Id. at 1232. This Court therefore           that paid legal search websites, such as

                  Case 2:20-cv-00215-PP Filed 06/08/20
                                           Timothy Moore Page 52 of 84 Document 8
                                                                                                         Page 4 of 6
                                         2012 U.S. Dist. LEXIS 109066, *10

Lexis/Nexis.com, Justia.com, and Versuslaw.com                   state law to the contrary, id. § 230(e)(3). The CDA
secured the documents related to his litigation against          defines an 'information content provider' as 'any
Nationwide and posted it online. At Plaintiff's request,         person or entity that is responsible, in whole or in
some entities removed the references that caused the             part, for the creation or development of information
litigation documents to turn up as results when querying         provided through the internet or any other
Plaintiff's name. However, Plaintiff alleges that                interactive computer service.' Id. at § 230(f)(3).
Defendant Versuslaw, Inc. and Defendant Acton did not            Read together, these provision bar plaintiffs from
comply with the request, and that "the only remaining            holding ISPs legally responsible for information that
offending links," found when Plaintiff's name is used as         third parties created and developed [citation
a query in a search engine, are attributable to these            omitted]. 'Congress thus established a general rule
Defendants. (#1-5, p. 14, ¶ 23). Plaintiff further alleges       that providers of interactive computer services are
that "Defendant Versuslaw, Inc. has paid the search              liable only for speech that is properly attributable to
Defendants (Google, Yahoo, and Microsoft) to increase            them.'       Nemet        Chevrolet,       Ltd.      v.
and/or maintain the prominence of the links as to the            Consumeraffairs.com, Inc., 591 F.3d 250, 254 (4th
Plaintiff's protected conduct in association with a simple       Cir. 2009).
search of his name." (#1-5, p. 11, ¶ 18). The Court is
mindful of these additional factual allegations against      Johnson v. Arden, 614 F.3d 785, 790-91 (8th Cir. 2010).
Defendant Versuslaw, Inc. and Defendant Acton.
                                                             Stated another way, an internet service provider
To begin an assessment of whether Plaintiff's claims are     qualifies for immunity so long as it does not also
barred by the CDA: The CDA defines an "interactive           function as an "information content provider" for the
computer service" to include "any information service,       portion of the statement or publication at issue.
system, or access [*11] software provider that provides      Carafano v. Metrosplash.com, Inc., 339 F.3d 1119,
or enables computer access by multiple users to a            1123 (9th Cir. 2003). [*13] Section 230 provides broad
computer server." 47 U.S.C. § 230(f)(2). This definition     immunity to internet service providers that publish
clearly encompasses search engines. See, e.g., Jurin v.      content provided primarily by third parties. Id.
Google Inc., 695 F.Supp.2d 1117, 1122-23 (E.D. Cal.
2010). In this case, the allegations against Defendants      In this case, Plaintiff has specifically alleged that the
Google, Yahoo, and Microsoft are based solely on             offensive search results giving rise to his claim against
Plaintiff's factual allegations concerning search results    Defendants Google, Yahoo, and Microsoft are links to
obtained when querying Plaintiff's name using search         copies of information related to his litigation against
engines operated by these defendants. Therefore, these       Nationwide. Plaintiff indicates that the links include
defendants are "interactive computer service" providers      attachments to rulings on general court matters. It is
under the statute. Additionally, a typical example of an     indisputable that Defendants Google, Yahoo, and
"interactive computer service" is a website, such as         Microsoft were not involved in the creation or
Defendant Versuslaw, which operates versuslaw.com.           development of these court rulings. Additionally, though
See Batzel v. Smith, 333 F.3d 1018, 1030-31 (9th Cir.        Plaintiff argues Defendant Versuslaw has greater
2003) (noting that Section 230 immunity may apply to         liability because it secured the documents related to his
providers and users of interactive computer services).       litigation against Nationwide and posted them online,
The Court concludes that all of defendants are internet      this would still be considered content provided primarily
service providers or users to whom Section 230 may           by third parties. See Carafano v. Metrosplash.com, Inc.,
apply.                                                       339 F.3d 1119, 1123 (9th Cir. 2003) (stating "so long as
                                                             a third party willingly provides the essential published
Second, the Eight Circuit has succinctly summarized          content, the interactive service provider receives full
how the CDA operates to ensure that internet service         immunity regardless of the specific editing or selection
providers are not held liable for content developed          process"). The Court concludes that the information at
primarily by third parties:                                  issue was "provided by another [*14] information
                                                             content provider." 47 U.S.C. § 230(c)(1).
    The CDA [*12] states that '[n]o provider or user of
    an interactive computer service shall be treated as      The only remaining issue is whether Plaintiff's specific
    the publisher or speaker of any information              claims seek to treat defendants as publishers. Plaintiff
    provided by another information content provider,'       brings claims federal claims under § 1981 of the Civil
    47 U.S.C. § 230(c)(1), and expressly preempts any        Rights Act, the Lanham Act, and the RICO Act. Plaintiff

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 53 of 84 Document 8
                                                                                                               Page 5 of 6
                                          2012 U.S. Dist. LEXIS 109066, *14

also brings state law claims under the Illinois Human          no liability where a person's identity is used for a non-
Rights Act, and he brings state law tort claims of             commercial purpose, including in any news or public
commercial misappropriation, intentional interference          affairs account. 765 ILCS 1075/35(b)(2). This exemption
with current and prospective economic advantage,               is applicable to this case, as Plaintiff's prior litigation is a
unjust enrichment, and civil conspiracy.                       matter of public interest and public record. The Court
                                                               concludes that any claim Plaintiff may have for
The Court will first address the federal claims. To begin,     defamation is barred by the CDA, and any privacy tort
the claims brought under § 1981 and RICO are, quite            he may claim against Defendants is similarly not
simply, not applicable to the facts as Plaintiff has pled.     actionable.
See Morris v. Office Max, Inc., 89 F.3d 411, 413 (7th
Cir. 1996) (setting forth elements of a § 1981 claim); see     Additionally, several of the state claims that Plaintiff has
also Midwest Grinding Co. v. Spitz, 976 F.2d 1016,             brought are not supported by his factual allegations.
1019 (7th Cir. 1992) (setting forth elements of a RICO         Specifically, Plaintiff brings a claim under [*17] the
claim). Plaintiff's civil rights claim is implausible, as      Illinois Human Rights Act, and also brings counts for
Plaintiff is not a member of a racial minority. Plaintiff's    intentional interference with current and prospective
RICO claim is also implausible, as Plaintiff's complaint is    economic advantage, for unjust enrichment, and for civil
devoid of allegations that could support a finding of an       conspiracy. To establish a prima facie case of retaliation
enterprise or a pattern of racketeering activity.              under IHRA, a plaintiff must show that he engaged in a
 [*15] Next, considering Plaintiff's claim under the           protected activity, and that as a result his employer
Lanham Act, the Seventh Circuit considered an                  committed an adverse act against him. Carter Coal Co.
analogous case in Stayart v. Yahoo! Inc., 623 F.3d 436         v. Human Rights Comm'n, 261 Ill.App.3d 1, 7, 633
(7th Cir. 2010), in which a plaintiff brought suit against     N.E.2d 202, 198 Ill. Dec. 740 (Ill. App. Ct. 1994). In this
Yahoo! Inc. based on search results obtained when              case, Defendants have no employment relationship with
using her name as a search query. In that case, the            Plaintiff. Similarly, Plaintiff's claim for interference with
Seventh Circuit did not reach the issues concerning the        prospective economic advantage must fail because the
CDA. Instead, the court held that the plaintiff lacked         facts, as Plaintiff has alleged them, indicate Plaintiff did
standing to bring suit under the Lanham Act because            not have any valid business relationship or expectancy.
she lacked a commercial interest in her name. Plaintiff's      See Small v. Sussman, 306 Ill.App.3d 639, 648, 713
case here is no different, as the Seventh Circuit's            N.E.2d 1216, 239 Ill. Dec. 366 (Ill. App. Ct. 1999)
reasoning reflects that one's interest in their professional   (stating elements of tortious interference with
reputation does not amount to a commercial interest in         prospective economic advantage). Plaintiff's Count IX
their name.                                                    for unjust enrichment and civil conspiracy is also
                                                               factually unsupported. These specific claims are most
Second, Defendants argue that Plaintiff's state claims         simply addressed by noting, as this Court has already
are barred by the CDA. Though Plaintiff nominally              discussed above, that providing online access to judicial
brings a variety of types of claims, ranging from claims       public records implicates First Amendment privileges,
under IHRA to civil conspiracy, the Court notes that the       and so these [*18] activities cannot form the basis of a
factual essence of Plaintiff's claims is actually more akin    tort for civil conspiracy or unjust enrichment.
to defamation and various privacy torts. Many circuit
courts have held that the CDA bars claims under any            As such, this Court concludes that the facts, as Plaintiff
state law theory to persons harmed by allegedly                has alleged them, indicate he does not have any viable
defamatory material, where the defendant is not a              claim against Defendants. Defendants enjoy a First
"publisher [*16] or speaker" as defined by the act.            Amendment privilege to publish matters of public record,
Johnson v. Arden, 614 F.3d 785, 791 (8th Cir. 2010)            any state law defamation or privacy claim would be
(summarizing holdings in five other circuit courts). While     barred by CDA, and the facts, as Plaintiff has alleged
the Seventh Circuit has not directly addressed the issue       them, do not support his other various statutory and
of the scope of the CDA with respect to state claims for       common law claims.
defamation, the Court is persuaded by the authority
from other circuits that such immunity for defendants is
appropriate in this case. Furthermore, with respect to         IV. Summary
Plaintiff's claim for commercial misappropriation, such a
                                                               For these reasons, the Court recommends that
claim is pre-empted by the Illinois Right of Publicity Act.
                                                               Defendants' various motions to dismiss (#16, 18, 22,
765 ILCS 1075/30(a). Under the statute, there can be

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 54 of 84 Document 8
                                                                                  Page 6 of 6
                                        2012 U.S. Dist. LEXIS 109066, *18

and 27) be GRANTED, and that Plaintiff's complaint be
dismissed in its entirety with respect to all Defendants.

The parties are advised that any objection to this
recommendation must be filed in writing with the clerk
within 14 days after being served with a copy of this
Report and Recommendation. See 28 U.S.C. §
636(b)(1). Failure to object will constitute a waiver of
objections on appeal. Video Views, Inc. v. Studio 21,
Ltd., 797 F.2d 538, 539 (7th Cir. 1986).

ENTERED this 13th day of June, 2012.

/s/ DAVID G. BERNTHAL

UNITED STATES MAGISTRATE JUDGE


  End of Document




                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 55 of 84 Document 8
     Caution
As of: June 8, 2020 9:57 PM Z


                                         Nieman v. Versuslaw, Inc.
                   United States District Court for the Central District of Illinois, Springfield Division
                                    August 2, 2012, Decided; August 3, 2012, Filed
                                                        No. 12-3104

Reporter
2012 U.S. Dist. LEXIS 109069 *; 40 Media L. Rep. 2191

                                                               For Versuslaw, Inc., Joseph W. Acton, Defendants:
JASON LEE NIEMAN, Plaintiff, v. VERSUSLAW, INC.,               Steven P Mandell, LEAD ATTORNEY, Elizabeth Anne
JOSEPH W. ACTON, YAHOO!, INC., GOOGLE INC.,                    Ferrari Morris, MANDELL MENKES LLC, Chicago, IL.
and MICROSOFT, CORP., Defendants.
                                                               For Yahoo, Inc., Defendant: Lynn U Thorpe, LEAD
                                                               ATTORNEY, GONZALES SAGGIO & HARLAN LLP,
                                                               Chicago, IL; Steven P Mandell, MANDELL MENKES
Subsequent History: Affirmed by Nieman v.
                                                               LLC, Chicago, IL.
Versuslaw, Inc., 2013 U.S. App. LEXIS 5549 (7th Cir.
Ill., Mar. 19, 2013)
                                                               For Google, Inc., Defendant: Jade R Lambert, LEAD
                                                               ATTORNEY, PERKINS COIE LLP, Chicago, IL; Steven
                                                               P Mandell, MANDELL MENKES LLC, Chicago, IL.
Prior History: Nieman v. Versuslaw, Inc., 2012 U.S.
Dist. LEXIS 109066 (C.D. Ill., June 13, 2012)

                                                               Judges: SUE E. MYERSCOUGH, UNITED STATES
                                                               DISTRICT JUDGE.
Core Terms
allegations, Recommendation, Pleadings, Lanham Act,
Publicity Act, expectancy, documents, motion for               Opinion by: SUE E. MYERSCOUGH
judgment, public record, unjust enrichment, interactive,
links, intellectual property, civil conspiracy, computer
service, former employer, provider, websites,
prospective economic advantage, intentional                    Opinion
interference, commercial interest, potential employer,
motion to dismiss, cause of action, third party,
misappropriation, immunity, notice                             SUE E. MYERSCOUGH, U.S. District Judge:

                                                               This matter is before the Court on the Report and
                                                               Recommendation (d/e 39) entered by Magistrate Judge
Counsel: [*1] Jason Lee Nieman, Plaintiff, Pro se,             David G. Bernthal on June 13, 2012. Plaintiff filed
Springfield, IL.                                               "Plaintiff's Objections to the Magistrate's Report and
                                                               Recommendation (In Favor of Dismissal of All Causes
For Microsoft Corporation, Defendant: Steven P                 In This Action)" (Objections) (d/e 40) on June 14, 2012.
Mandell, MANDELL MENKES LLC, Chicago, IL; Lynn U               See 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b).
Thorpe, GONZALES SAGGIO & HARLAN LLP,
Chicago, IL.                                                   The Report and Recommendation recommends
                                                               granting Defendants' various motions to dismiss (see


                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 56 of 84 Document 8
                                                                                                            Page 2 of 8
                                          2012 U.S. Dist. LEXIS 109069, *1

d/e [*2] 16, d/e 18, d/e 22, and d/e 27) and dismissing       Plaintiff applied for one or more positions of
Plaintiff's Second Amended Complaint in its entirety with     employment. Plaintiff believes that [*4] the potential
respect to all Defendants. This Court reviews de novo         employers have performed Internet browser searches
any part of the Report and Recommendation that has            by way of Google.com, Yahoo.com, or Bing.com, and
been properly objected to. 28 U.S.C. § 636(b)(1)(C). For      found documents related to litigation against his former
the reasons set forth below, the Court overrules              employer Nationwide. Plaintiff also believes that the
Plaintiff's Objections and adopts Judge Bernthal's            potential employers have used this information to
Report and Recommendation.                                    disqualify him from candidacy for the applied position or
                                                              have shared this information with others who have done
                                                              so. In other words, Plaintiff alleges he "has been
BACKGROUND                                                    effectively 'blacklisted' as to employment opportunities
                                                              due to the ease at which these references appear
                                                              pursuant to a simple name search, and due to the
A. Plaintiff's Second Amended Complaint
                                                              unlawful acts of third parties who then use such
                                                              information to unlawfully disqualify" his candidacy.
The operative complaint in this matter is Plaintiff's
Second Amended Complaint at Law (Second Amended
                                                              Plaintiff filed the Second Amended Complaint which
Complaint). The Second Amended Complaint brings
                                                              brings the following claims against Defendants: (1)
claims against the following Defendants: Microsoft Corp.
                                                              claims under the Illinois Human Rights Act; (2)
(Microsoft); Versuslaw, Inc. (Versuslaw); Yahoo!, Inc.
                                                              commercial misappropriation; (3) violation of § 1981 of
(Yahoo); Google, Inc. (Google); and Joseph W. Acton
                                                              the Civil Rights Act (42 U.S.C. § 1981); (4) violation of
(Acton). In the Second Amended Complaint Plaintiff
                                                              the Lanham Act; (5) intentional interference with current
brings suit for an alleged violation of 42 U.S.C. § 1981,
                                                              and prospective economic advantage; (6) unjust
in addition to several other federal and state law claims.
                                                              enrichment /civil conspiracy; and (7) violations of the
The claims arise from the following facts that Plaintiff
                                                              Racketeer Influenced and Corrupt Organizations Act
has alleged in his Second Amended Complaint.
                                                              (RICO).
Plaintiff is an insurance claims industry professional with   B. Defendants' Motions
over 20 years of experience. Between November 2009
and March 2011, Plaintiff was involved in litigation          Defendants [*5] have all brought Motions to Dismiss.
against his [*3] former employer, Nationwide Mutual           See d/e 16, d/e 18, and d/e 27. Additionally, Defendants
Insurance Company (Nationwide) and several related            Microsoft and Yahoo have brought a Motion for
defendants.                                                   Judgment on the Pleadings on Counts III, IV, VIII, IX,
                                                              and X of the Second Amended Complaint. 1 See d/e 22.
In approximately January 2009, Plaintiff discovered that
                                                              All of the Defendants argue that Plaintiff's claims are
certain Internet websites were linking copies of
                                                              barred by Section 230 of the Communications Decency
information related to the litigation to Plaintiff's name,
                                                              Act (CDA). All Defendants also argue that, even apart
such that a simple Internet browser search for his name
                                                              from the question of whether the CDA bars Plaintiff's
would provide immediate results that referenced one or
                                                              claims, Plaintiff has failed to state a claim for which relief
more of the filings or rulings in the active litigation.
                                                              can be granted.
According to Plaintiff, rather than linking his name to
significant rulings, such as appellate decisions or even      C. Judge Bernthal's Report and Recommendation and
trial court summary judgment rulings, the links included      Plaintiff's Objections Thereto
attachments to rulings on matters as common as a
stipulated motion to quash a subpoena. Plaintiff has          As stated, Judge Bernthal has recommended that
alleged that these references were occurring by way of        Defendants' Motions d/e 16,18, 22, and 27 be granted
paid legal search websites such as Lexis/Nexis.com,           for several reasons. First, Plaintiff's litigation against
Justia.com, Leagle.com, and Versuslaw.com (and/or its         Nationwide is a matter of public record and the First
related site, Findacase.com). These entities secure the
case information and related documents by way of sites        1 On  June 13, 2008, the same day Judge Bernthal issued the
such as PACER and then "mirror" them onto the Internet        Report and Recommendation, Microsoft and Yahoo filed a
by way of their sites and servers.                            Corrected Motion for Judgment on the Pleadings (d/e 38)
                                                              which included Count VI, which had been left out of the
Between January 2009 and the date of filing this action,      original Motion for Judgment on the Pleadings.

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 57 of 84 Document 8
                                                                                                             Page 3 of 8
                                            2012 U.S. Dist. LEXIS 109069, *5

Amendment creates a privilege to public matters                 judicial notice." All Amer. Inc. Co. v. Broeren Russo
contained in the public record. Second, Plaintiff's             Const., Inc., 112 F. Supp. 2d 723, 728 (C.D. Ill. 2000)
 [*6] claims are barred by § 230 of the CDA (47 U.S.C. §         [*8] (internal quotations omitted). Rule 12(c) permits
230(c)(1)). Finally, the facts as Plaintiff has alleged them    judgment based on the pleadings alone, which include
do not support Plaintiff's various statutory and common         the complaint, the answer, and any written instruments
law claims.                                                     attached as exhibits. Northern Indiana Gun & Outdoor
                                                                Shows, Inc. v. City of South Bend, 163 F.3d 449, 452
On June 14, 2012, Plaintiff filed his Objections to the         (7th Cir. 1998). The court may also "take judicial notice
Report and Recommendation. Plaintiff argues that: (1)           of documents that are part of the public record, including
the First Amendment does not protect Defendants, (2)            pleadings, orders, and transcripts from the prior
Section 230 of the CDA does not bar Plaintiff's claims,         proceedings." Hernandez ex rel. Gonzalez v. Tapia,
and (3) Judge Bernthal erred in concluding that Plaintiff       2010 U.S. Dist. LEXIS 132984, 2010 WL 5232942, at *3
failed to state any federal or state claims.                    (N.D. Ill. 2010). "A motion for judgment on the pleadings
                                                                is subject to the same standard as a Rule 12(b)(6)
                                                                motion to dismiss." Medeiros v. Client Services, Inc.,
ANALYSIS                                                        2010 U.S. Dist. LEXIS 84976, 2010 WL 3283050, at *1
                                                                (N.D. Ill. 2010), citing Pisciotta v. Old Nat'l Bancorp, 499
Under Rule 12(b)(6), dismissal is proper where a                F.3d 629, 633 (7th Cir. 2007).
complaint fails to state a claim upon which relief can be
granted. Fed.R.Civ.P. 12(b)(6). To state a claim upon
which relief can be granted, a complaint must provide a         1. Defendants' Motions to Dismiss Are Granted
"short and plain statement of the claim showing that the        Because Plaintiff Has Not Stated a Claim
pleader is entitled to relief." Fed.R.Civ.P. 8(a)(2). That
statement must be sufficient to provide the defendant
with "fair notice" of the claim and its basis. Tamayo v.
Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008); Bell          a. Counts I and III - Illinois Human Rights Act
Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct.
1955, 1964, 167 L.Ed.2d 929, 940 (2007). This means             Counts I and III are brought against Defendants and
that (1) "the complaint must describe the claim in              purport to allege violations of the Illinois Human Rights
sufficient detail to give the defendant [*7] 'fair notice of    Act (IHRA), specifically, 775 ILCS 5/6-101(A) and/or (B).
what the ... claim is and the grounds upon which it             In these Counts, Plaintiff alleges that he has given
rests'" and (2) its allegations must plausibly suggest that     Defendants notice that their actions, i.e., "publicizing the
the plaintiff has a right to relief, raising that possibility   Plaintiff's [*9] protected conduct without justification[,]
above a "speculative level." EEOC v. Concentra Health           acts to aid and/or abet those who would seek to retaliate
Services, Inc., 496 F.3d 773, 776 (7th Cir.2007). While         or discriminate against the Plaintiff for taking part in
detailed factual allegations are not needed, a "formulaic       protected employment activities, and that their
recitation of a cause of action's elements will not do."        continuing refusal to remove such references or links
Twombly, 550 U.S. at 555, 127 S.Ct. at 1965, 167                constitute retaliation as to his prior protected conduct."
L.Ed.2d at 940. Conclusory allegations are "not entitled
to be assumed true." Ashcroft v. Iqbal, 556 U.S. 662,           Section 6-101 of the IHRA provides that it is a civil rights
129 S.Ct. 1937, 1951, 173 L.Ed.2d 868, 885 (2009)               violation for a person, or two or more people to,
(citing Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L.          conspire to "retaliate against a person because he or
Ed. 2d 929 (2007)). "In ruling on Rule 12(b)(6) motions,        she has opposed that which he or she reasonably and
the court must treat all well-pleaded allegations as true       in good faith believes to be unlawful discrimination." 775
and draw all inferences in favor of the non-moving              ILCS 5/6-101(A)). It is also a violation of the IHRA to
party." In re marchFIRST Inc., 589 F.3d 901, 904 (7th           "[a]id, abet, compel or coerce a person to commit any
Cir. 2009) (citing Tamayo, 526 F.3d at 1081).                   violation of [the IHRA]." 775 ILCS 5/6-101(B)).

A motion for judgment on the pleadings is "designed to          The elements of a claim for retaliation under the IHRA
provide a means of disposing of cases when the                  are that (1) the employee was engaged in a protected
material facts are not in dispute and a judgment on the         activity; (2) the employer committed a material adverse
merits can be achieved by focusing on the content of            act against him; and (3) a causal nexus existed between
the pleadings and any facts of which the court will take        the protected activity and the adverse act. Hoffelt v. Ill.

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 58 of 84 Document 8
                                                                                                             Page 4 of 8
                                            2012 U.S. Dist. LEXIS 109069, *9

Dep't of Human Rights, 367 Ill. App. 3d 628, 634, 867           Here, Plaintiff has not stated a claim under the Right of
N.E.2d 14, 310 Ill. Dec. 701 (Ill. App. Ct. 2006). Plaintiff    Publicity [*12] Act. First, the exemption from liability for
has not stated a claim for any violation of the IHRA            using a person's identity for a non-commercial purpose,
where the allegations against Defendants [*10] are that         including in a news or public affairs account is
they provided links to public court documents involving         applicable here. Plaintiff's prior litigation is a matter of
litigation between Plaintiff and his former employer and        public record and public interest. Moreover, Plaintiff's
refused to remove the documents when requested by               identity is not being used for a "commercial purpose" as
Plaintiff. Here, the Second Amended Complaint does              defined by the Right of Publicity Act because his name
not allege that any of the Defendants are an employer           is used only to find documents related to his case, which
or potential employer of Plaintiff, nor does it allege that     are part of the public record. His name is not being held
any of the Defendants have committed a material                 out or used to entice anyone to buy a product. Under
adverse act against Plaintiff. The allegations, which are       Plaintiff's theory, every person who is involved in
assumed to be true for purposes of Defendants'                  litigation who has public court documents that can be
Motions, only establish that Defendants provided access         accessed for a fee on the Internet by doing a browser
to public information that potential employers used to          search or found by using Westlaw, Lexis, Versuslaw, or
deny Plaintiff employment. This is not sufficient to state      any other legal research site can state a claim under the
a claim under the IHRA.                                         Right of Publicity Act. This cannot be the case.


b. Counts II and IV - Commercial Misappropriation               c. Counts V and VI - 42 U.S.C. § 1981

Counts II and IV are state law claims for commercial            In Counts V and VI, Plaintiff attempts to allege a claim
misappropriation. These Counts allege that when                 under 42 U.S.C. § 1981. In order to state a claim of
Plaintiff's name is entered into one of the various             discrimination under § 1981, Plaintiff must allege that (1)
Defendants' (Google, Yahoo, or Microsoft) search                he is a member of a racial minority; (2) the defendants
engines, a link appears to one of Defendant Versuslaw's         had the intent to discriminate on the basis of race; and
websites. When the link is "triggered", the searching           (3) the discrimination [*13] concerned the making or
party is steered to a page where the searching party can        enforcing of a contract. Pourghoraishi v. Flying J, Inc.,
buy a copy of the document for $4.95. The Plaintiff             449 F.3d 751, 756 (7th Cir. 2006). Here, Plaintiff has
alleges this is "misappropriating his identity [*11] for        failed to allege any of these elements. Plaintiff's
commercial purposes."                                           allegations have nothing to do with discrimination based
                                                                on race. Nor do the allegations relate to the making or
First, the Court notes that the Right of Publicity Act,         enforcing of a contract. Therefore, Plaintiff has not
effective January 1, 1999, replaced the common-law tort         stated a claim under § 1981.
of appropriation of likeness. Maremont v. Susan
Fredman Design Group, Ltd., 772 F. Supp. 2d 967, 972
(N.D. Ill. 2011); see also 765 ILCS 1075/60. Section 30         d. Count VII - Lanham Act
of the Right of Publicity Act provides, "A person may not
use an individual's identity for commercial purposes            Count VII is a claim under the Lanham Act against all
during the individual's lifetime without having obtained        Defendants. Plaintiff alleges that he has a "substantial
previous written consent . . . ." 765 ILCS 1075/30(a).          property interest in his name" and "the commercial use
The Right of Publicity Act defines "commercial purpose"         of his name is only expected to grow in the future."
as "public use or holding out of an individual's identity (i)   Plaintiff further alleges Defendants Versuslaw and Acton
on or in connection with the offering for sale or sale of a     are attempting to associate Plaintiff with their for-profit
product, merchandise, goods, or services; (ii) for              website. Plaintiff accuses Defendants Google, Yahoo,
purposes of advertising or promoting products,                  and Microsoft of actively participating in "these unlawful
merchandise, goods, or services; or (iii) for the purpose       acts . . . by way of their paid search ranking and/or
of fundraising." 765 ILCS 1075/5. Moreover, section 35          AdWords mechanisms." While Plaintiff never actually
of the Right of Publicity Act states that the Act does not      states what violation of the Lanham Act he is attempting
apply to the use of an individual's identity for non-           to plead, the allegations and his filings in this matter
commercial purposes, including any news, public affairs,        make clear he is alleging a claim under section 43(a)
or sports broadcast or account, or any political                (15 U.S.C. § 1125(a)) of the Lanham Act. "Section 43(a)
campaign."                                                      of the Lanham [*14] Act provides two general theories

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 59 of 84 Document 8
                                                                                                              Page 5 of 8
                                           2012 U.S. Dist. LEXIS 109069, *14

of liability: (1) false representations regarding the origin,   "blacklisted" based upon the online availability of the
endorsement, or association of goods or services                documents related to his litigation against his former
through the wrongful use of another's distinctive mark,         employer. Plaintiff claims that Defendants should
name, trade dress, or other device ("false endorsement"         reasonably have been able to anticipate "these adverse
or "false association"); and (2) false representations in       employment actions."
advertising concerning the quality of services or goods
("false advertising")." Stayart v. Yahoo! Inc., 651 F.          Under Illinois law, the elements of a claim for tortious
Supp. 2d 873, 880 (E.D. Wis. 2009). Plaintiff's claims          interference with prospective economic advantage or
are consistent with the first theory of liability.              business relationship are: (1) the existence of a valid
                                                                business relationship or expectancy; (2) the defendant's
As an initial matter, the Court notes that Plaintiff must       knowledge of plaintiff's relationship or expectancy; (3)
establish he has standing under the Lanham Act.                 an intentional and unjustified interference by the
Stayart v. Yahoo! Inc., 623 F.3d 436, 438 (7th Cir.             defendant inducing or causing a breach or termination
2010). Judge Bernthal, in his Report and                        of the expectancy; and (4) damages to plaintiff resulting
Recommendation, concluded that Plaintiff does not               from such interference. Anderson v. Vanden Dorpel,
have a commercial interest in his name, and therefore           172 Ill.2d 399, 406-07, 667 N.E.2d 1296, 217 Ill. Dec.
lacks standing. This Court agrees with Judge Bernthal           720 (Ill. 1996). "A plaintiff states a cause of action only if
and his Report and Recommendation.                              he alleges a business expectancy with a specific third
                                                                party as well as action by the defendant directed
"[S]tanding to assert a § 43 claim is limited to a 'purely      towards that third party." Associated Underwriters of
commercial class of plaintiffs.'" Id. at 439 (quoting Berni     America Agency, Inc. v. McCarthy, 356 Ill. App. 3d
v. Int. Gourmet Rest. of Am., 838 F.2d 642, 648 (2d             1010, 1020, 826 N.E.2d 1160, 292 Ill. Dec. 724 (Ill. App.
Cir.1988)). Plaintiff has simply made conclusory                Ct. 2005).
allegations that he has a commercial interest in his
professional [*15] reputation. In Stayart, the Seventh          Here, Plaintiff's Second Amended [*17] Complaint does
Circuit Court of Appeals rejected the plaintiff's argument      not state a claim for this tort. First, Plaintiff has not
that she had a commercial interest in her name because          alleged the existence of a valid business relationship or
of her extensive activities, including humanitarian             expectancy. See Buchanan v. Serbin Fashions, Inc.,
efforts. Stayart, 623 F.3d at 439. In doing so, the court       698 F. Supp. 731, 734 (N.D. Ill 1988) (rejecting claim
stated that "the good name that a person garners in             that prospect of receiving job offer constitutes a
such altruistic feats is not what § 43 of the Lanham Act        sufficient expectancy); Werblood v. Columbia College,
protects: it 'is a private remedy for a commercial plaintiff    180 Ill. App. 3d 967, 536 N.E.2d 750, 129 Ill. Dec. 700
who meets the burden of proving that its commercial             (Ill. App. Ct. 1989) (the plaintiff's expectation of a
interests have been harmed by a competitor.'" Id.               renewal of her current college employment contract was
(citation omitted). Similarly, Plaintiff's individual           not sufficient to support a cause of action for intentional
reputation in the insurance industry is not the                 interference, even though officials of her college had
commercial interest the Lanham Act seeks to protect.            assured her that her employment there was secure).
Therefore, Plaintiff lacks standing to bring a claim under      Moreover, Plaintiff has not alleged that Defendants had
the Lanham Act.                                                 knowledge of Plaintiff's alleged business relationship or
                                                                expectancy. Nor has he alleged an intentional and
                                                                unjustified interference by Defendants which induced or
e. Count VIII - Intentional Interference with Current and       caused a breach or termination of the business
Prospective Economic Advantage                                  relationship or expectancy. Finally, Plaintiff has not met
                                                                the requirement, as stated in McCarthy, that he allege a
Count VIII is a claim against all Defendants for                business expectancy with a specific third party as well
intentional interference with current and prospective           as action by the Defendants directed towards that third
economic advantage. Plaintiff attached a report to the          party. Therefore, Plaintiff has not stated a claim for
Second Amended Complaint which indicates that 75%               intentional     [*18] interference with current and
of hiring managers or recruiters use the Internet as part       prospective economic advantage in Count VIII.
of their review of candidates/applicants. According to
Plaintiff, the most common method [*16] of research is
using a search engine, like Yahoo, Google, or                   f. Count IX - Unjust Enrichment/Civil Conspiracy
Microsoft's Bing. Plaintiff again alleges he has been

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 60 of 84 Document 8
                                                                                                             Page 6 of 8
                                          2012 U.S. Dist. LEXIS 109069, *18

In Count IX, Plaintiff alleges unjust enrichment and civil     allege a RICO violation. This Count fails to state a RICO
conspiracy against all Defendants. In Count IX, Plaintiff      claim as there are no allegations that any of the
repeats the allegations he has set forth in his other          Defendants were involved in a "racketeering activity" as
claims. Additionally, he alleges Defendants "have acted        defined in 18 U.S.C. § 1961 or that they engaged in any
individually, and/or in concert, by the actions of two or      of the prohibited activities enumerated in 18 U.S.C. §
more persons in conspiracy as to their actions."               1962.

"To establish an unjust enrichment claim under Illinois
common law, a plaintiff must show: (1) the defendant           2. Defendants Microsoft's and Yahoo! Inc.'s Motion
has 'unjustly retained a benefit to the plaintiff's            for Judgment on the Pleadings is Granted
detriment' and (2) the defendant's 'retention of the
benefit violates the fundamental principles of justice,        Judge Bernthal recommended that Microsoft's and
equity, and good conscience.'" Siegel v. Shell Oil Co.,        Yahoo! Inc.'s Motion for Judgment on the Pleadings 2 on
656 F. Supp. 2d 825, 834 (N.D. Ill. 2009) (citation            Counts III, IV, VIII, IX, and X of the Second Amended
omitted). "For a cause of action based on a theory of          Complaint be granted. Judge Bernthal concluded that
unjust enrichment to exist, there must be an                   Plaintiff's claims are barred by the First Amendment
independent basis that establishes a duty on the part of       because reproducing and selling public information
the defendant to act and the defendant must have failed        obtained in the form of judicial opinions issued in
to abide by that duty." Martis v. Grinnell Mut.                connection with a public court proceeding cannot give
Reinsurance Co., 388 Ill. App. 3d 1017, 1025, 905              rise to liability. See Rubin v. City of Berwyn, 553 F.
N.E.2d 920, 329 Ill. Dec. 82 (Ill. App. Ct. 2009). Plaintiff   Supp. 476, 479 (N.D. Ill. 1982) (stating "the right to sell
cannot state a claim because [*19] there was no                and disseminate public information is protected by the
independent basis that established a duty on                   First Amendment"). Judge Bernthal also concluded that
Defendants to act. Moreover, Plaintiff's unjust                Plaintiff's state law [*21] claims, which Judge Bernthal
enrichment claim cannot stand on allegations that              found are more akin to defamation and various privacy
Defendants were unjustly enriched by providing                 torts, are barred by § 230 of the CDA.
electronic access to public case information. Defendants
are not "retaining a benefit" to Plaintiff's detriment just
because they are selling electronic access to public           a. The First Amendment Bars Plaintiff's Claims
information and Plaintiff does not like the information
contained in those public documents.                           All of Plaintiff's claims are based upon the following core
                                                               allegations. Plaintiff was involved in litigation against his
"Under Illinois law, the 'elements of civil conspiracy are:    former employer. A search of Plaintiff's name on
(1) a combination of two or more persons, (2) for the          Defendants' websites results in links to copies of filings
purpose of accomplishing by some concerted action              and court rulings in the Plaintiff's case against his former
either an unlawful purpose or a lawful purpose by              employer. Potential employers are doing searches of
unlawful means, (3) in the furtherance of which one of         Plaintiff's name and have seen this information. Plaintiff
the conspirators committed an overt tortious or unlawful       has been "blacklisted" and has lost out on several
act." Id. at 836. Civil conspiracy is not an independent       potential job opportunities because of this.
tort, rather there must be an independent cause of
action underlying a civil conspiracy claim. Id. Plaintiff's    However, "the First Amendment creates a privilege to
allegations fall short of establishing the last two            publish matters contained in public records even if
elements of this claim. Plaintiff's allegations do not         publication would offend the sensibilities of a reasonable
establish that Defendants worked together to                   person." Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222,
accomplish an action that had an unlawful purpose or a         1231-32 (7th Cir. 1993). Moreover, "the First
lawful purpose by unlawful means in [*20] the                  Amendment greatly circumscribes the right even of a
furtherance of which one of the conspirators committed         private figure to obtain damages for the publication of
an overt tortious or unlawful act.                             newsworthy facts about him, even when they are facts
                                                               of a kind that people [*22] want very much to conceal."
                                                               Id. at 1232. As stated, all of Plaintiff's allegations rest on
g. Count X - RICO
                                                               2A   Corrected Motion for Judgment on the Pleadings that
Count X of the Second Amended Complaint purports to
                                                               included Count VI was filed later.

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 61 of 84 Document 8
                                                                                                                Page 7 of 8
                                            2012 U.S. Dist. LEXIS 109069, *22

the premise that Defendants' websites provide links to            that is responsible, in whole or in part, for the creation or
information that is in the public record. Plaintiff cannot        development of information provided through the
show he is plausibly entitled to relief. Therefore,               Internet or any other interactive computer service." 47
judgment on the pleadings is appropriate.                         U.S.C. § 230(f)(3).

                                                                  The     Court   has     reviewed    the    Report    and
b. Section 230 of the Communications Decency Act                  Recommendation closely and agrees with the
                                                                  conclusions therein that § 230 bars many of Plaintiff's
Judge Bernthal, in his Report and Recommendation,                 claims in the Second Amended Complaint. However,
also concludes that Plaintiff's state law claims are really       the Court notes that nothing in § 230 shall be construed
variations of defamation and invasion of privacy claims           to (1) impair the enforcement of any Federal criminal
that are barred by § 230 of the CDA. In enacting the              statute or (2) limit or expand any law pertaining to
CDA, Congress sought to "promote the continued                    intellectual property. 47 U.S.C. § 230(e)(1) & (2).
development of the Internet and other interactive                 Therefore, the Court questions whether § 230 would
computer services and other interactive media," and to            serve to bar Plaintiff's Lanham Act, Right of Publicity
"preserve the vibrant and competitive free market that            Act, and RICO claims.
presently exists for the Internet and other interactive
computer services, unfettered by Federal or State                 First, the Lanham Act claim would most certainly be
regulation." 47 U.S.C. § 230(b).                                  considered an intellectual property claim. See Stayart,
                                                                  651 F. Supp. 2d at 885 (stating if the Plaintiff has stated
Section 230 of the CDA provides, in part, that (1) "[n]o          a claim for false endorsement under the Lanham Act,
provider or user of an interactive computer service shall         the defendant would not be immune from liability for
be treated as the publisher or speaker of any                     those claims because such a claim would probably be
information provided by another information content               considered an intellectual property claim). Moreover,
provider" and (2) "[n]o cause of action may be brought             [*25] Plaintiff's commercial misappropriation claims,
and no liability may be [*23] imposed under any State             which this Court has treated as claims under the Right
or local rule that is inconsistent with this section." 47         of Publicity Act, would also likely be considered
U.S.C. §§ 230(c)(1) & (e)(3).                                     intellectual property claims and would therefore not be
                                                                  barred by the § 230 of the CDA. See id. at 887-88
The language of § 230 sets three limits on the                    (stating that a right-to-publicity claim is generally
"immunity" 3 provided. First, the "immunity" is available         considered an intellectual property claim and
only to a "provider or user of an interactive computer            recognizing the disagreement among various federal
service." 47 U.S.C. § 230(c)(1). The CDA defines the              courts regarding the scope of the intellectual property
term "interactive computer service" as "any information           exception in § 230(e)(2)).
service, system, or access software provider that
provides or enables computer access by multiple users             Finally, it is unclear whether § 230 would bar a RICO
to a computer server." 47 U.S.C. § 230(f)(2). Second,             claim. This Court has found no caselaw on the issue. As
"immunity" is only available for liability based on the           stated, "[n]othing in [§ 230] shall be construed to impair
defendant having acted as a "publisher or speaker." 47            the enforcement of . . . any other Federal criminal
U.S.C. § 230(c)(1). Finally, "immunity" can be claimed            statute." 47 U.S.C. § 230(e)(1). RICO provides for both
only with respect to "information provided by another             civil and criminal enforcement. See 18 U.S.C. § 1963
information content provider." 47 U.S.C. § 230(c)(1). An          (setting forth RICO's criminal penalties) and 18 U.S.C. §
"information content provider" is "any person or entity           1964 (setting forth RICO's civil remedies). However,
                                                                  even claims brought pursuant to the civil enforcement
                                                                  provision of RICO may only be brought by the Attorney
                                                                  General or a person injured in his business or property
3 The Seventh Circuit has noted that the statutory text of §      by reason of a violation of 18 U.S.C. § 1962. See 18
230(c)(1) does not mention "immunity" or any synonym, and         U.S.C. § 1964(b), (c). Section 1962 sets forth the
explained "why § 230(c) as [*24] a whole cannot be                 [*26] activities prohibited by RICO, all of which are
understood as a prohibition of civil liability for web-site
                                                                  "unlawful." See 18 U.S.C. § 1962. Also of note, the
operators and other online contents." Chicago Laywers'
                                                                  RICO statute located in Title 18 of the United States
Committee for Civil Rights Under Law, Inc. v. Craigslist, Inc.,
                                                                  Code, which is entitled "Crimes and Criminal
519 F.3d 666, 669-70 (7th Cir. 2008) (citing Doe v. GTE Corp.,
347 F.3d 655, 659-60 (7th Cir. 2003)                              Procedure." Therefore, arguably, § 230 of the CDA may

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 62 of 84 Document 8
                                                                                                    Page 8 of 8
                                       2012 U.S. Dist. LEXIS 109069, *26

not be used to bar a civil RICO claim because that         DECISION BY THE COURT. This action came to trial or
would impair the enforcement of a Federal criminal         hearing before the Court. The issues have been tried or
statute.                                                   heard and a decision has been rendered.

However, the Court need not resolve these issues as        IT IS ORDERED AND ADJUDGED pursuant to an
the Court has already determined that Plaintiff has not    order entered by the Honorable Sue E. Myerscough:
stated a claim under any of the Counts he alleged in his   judgment is entered in favor of the [*28] defendants
Second Amended Complaint. More importantly, the            and against the plaintiff. This case is closed with
Court concluded the First Amendment bars all of            prejudice.
Plaintiff's claims.
                                                           Dated: August 3, 2012
IT IS THEREFORE ORDERED that Plaintiff's
Objections to the Report and Recommendation are
                                                             End of Document
OVERRULED and Judge Bernthal's Report and
Recommendation (d/e 39) is ADOPTED. Defendants'
Motions to Dismiss (d/e 16, d/e 18, and d/e 27) are
GRANTED. Additionally, Defendants Microsoft's and
Yahoo! Inc.'s Motion for Judgment on the Pleadings (d/e
22) is GRANTED. Because all of Plaintiff's claims are
based on providing information that is in the public
record, Plaintiff's claims are barred by the First
Amendment and any amendment of the Second
Amended Complaint would [*27] be fruitless. Therefore,
the Second Amended Complaint is DISMISSED WITH
PREJUDICE. This ruling renders moot both (1) Plaintiff's
Motion for Preliminary Injunction against Acton and
Versuslaw (d/e 10) because there is no likelihood of
success on the merits, and (2) Microsoft's and Yahoo's
Corrected Motion for Judgment on the Pleadings (d/e
38) because Count VI has been dismissed with
prejudice and the First Amendment bars such a claim.
Therefore, Plaintiff's Motion for Preliminary Injunction
(d/e 10) and Defendants Microsoft's and Yahoo's
Corrected Motion for Judgment on the Pleadings (d/e
38) are DENIED AS MOOT. This case is CLOSED.

IT IS THEREFORE SO ORDERED.

ENTERED: August 2, 2012.

FOR THE COURT:

/s/ Sue E. Myerscough

SUE E. MYERSCOUGH

UNITED STATE DISTRICT JUDGE


JUDGMENT IN A CIVIL CASE

JURY VERDICT. This action came before the Court for
a trial by jury. The issues have been tried and the jury
has rendered its verdict.


               Case 2:20-cv-00215-PP Filed 06/08/20
                                        Timothy Moore Page 63 of 84 Document 8
No Shepard’s Signal™
As of: June 8, 2020 8:46 PM Z


                                         Stokinger v. Armslist, LLC
                                       Superior Court of Massachusetts, At Suffolk
                                      March 13, 2020, Decided; April 28, 2020, Filed
                                 Opinion No.: 144647, Docket Number: 1884CV03236-F

Reporter
2020 Mass. Super. LEXIS 69 *

                                                              Outcome
Kurt Stokinger et al.1 v. Armslist, LLC et al.2               Motion to dismiss allowed.

Core Terms
firearms, website, sellers, provider, sales, trafficking,
gun, third-party, publisher, immunity, licensed, computer
service, advertisements, interactive, dealers, posted,
                                                              LexisNexis® Headnotes
third party, users, sex, motion to dismiss, facilitates,
purchaser, internet, buyers, background check, design
feature, transactions, editorial, shooting, alleges


                                                                  Business & Corporate Compliance > ... > Computer
                                                                  & Internet Law > Content
Case Summary                                                      Regulation > Communications Decency Act

                                                              HN1[ ]   Content         Regulation,   Communications
Overview                                                      Decency Act

HOLDINGS: [1]-An online firearm marketplace's motion          In enacting the Communications Decency Act, 47
to dismiss was allowed since the claims against it since      U.S.C.S. § 230, Congress recognized that the internet
the martketplace's conduct fell within the scope of           was an extraordinary advancement in the availability of
immunity set out in the Communications Decency Act            education and informational resources as well as a
(CDA), 47 U.S.C.S. § 230, similarly to the challenges         forum for free speech and cultural development. 47
raised in the Backpage.com. LLC decision, plaintiffs'         U.S.C.S. § 230(a).
challenges related to the design and structure of the
website, which were editorial decisions, so their claims
were precluded under the CDA, their claim that the
marketplace created the content at issue was reviewed             Business & Corporate Compliance > ... > Computer
and rejected in the Daniel decision, a similar case; the          & Internet Law > Content
marketplace was not an information content provider,              Regulation > Communications Decency Act
and plaintiffs' claims were based on complaints about
                                                              HN2[ ]   Content         Regulation,   Communications
posted content created or developed by a third party.
                                                              Decency Act

                                                              To achieve its goals, the Communications Decency Act
                                                              (CDA), 47 U.S.C.S. § 230, provides broad immunity to
                                                              web-based service providers for all claims arising from
                                                              their publication of information from third parties. 47
1 Janella
                                                              U.S.C.S. § 230(c)(1). In fact, the CDA was enacted
            Stokinger.
                                                              partially in response to cases in which internet
2 Grant   Headley and Sara Johnson.

                    Case 2:20-cv-00215-PP Filed 06/08/20
                                             Timothy Moore Page 64 of 84 Document 8
                                                                                                            Page 2 of 8
                                          2020 Mass. Super. LEXIS 69, *69

publishers were held liable for defamatory statements             Civil Procedure > ... > Federal & State
posted by third parties on their message boards. In               Interrelationships > Federal Common
reaction, Congress recognized the threat and obvious              Law > Preemption
chilling effect that tort-based lawsuits could pose to the
free exchange of information over the internet. The CDA       HN5[ ]   Content       Regulation,     Communications
addresses the chill by immunizing interactive computer        Decency Act
service providers from claims or theories of liability that
would treat it as the publisher or speaker of information     The Communications Decency Act, 47 U.S.C.S. § 230,
provided by a third party.                                    expressly preempts all state claims that are inconsistent
                                                              with this section. Section 230(e)(3) provides that no
                                                              cause of action may be brought and no liability may be
                                                              imposed under any State or local law that is inconsistent
    Business & Corporate Compliance > ... > Computer
                                                              with this section.
    & Internet Law > Content
    Regulation > Communications Decency Act

HN3[ ]   Content        Regulation,    Communications             Business & Corporate Compliance > ... > Computer
Decency Act                                                       & Internet Law > Content
                                                                  Regulation > Communications Decency Act
The Communications Decency Act , 347 U.S.C.S. §
230, states, in part that no provider or user of an           HN6[ ]   Content       Regulation,     Communications
interactive computer service shall be treated as the          Decency Act
publisher or speaker of any information provided by
another information content provider. 47 U.S.C.S. §           In the context of the Communications Decency Act, 47
230(c)(1). An interactive computer service is as any          U.S.C.S. § 230, whether a website's design features
information service, system, or access software provider      employ neutral tools is helpful in determining whether
that provides or enables computer access by multiple          those features materially contribute to the unlawfulness
users to a computer server, including specifically a          of the content. A neutral tool is a feature provided by an
service or system that provides access to the Internet        interactive computer service provider that can be utilized
and such systems operated or services offered by              for proper or improper purposes. A defendant who
libraries or educational institutions. 47 U.S.C.S. §          provides a neutral tool that is subsequently used by a
230(f)(2).                                                    third party to create unlawful content will generally not
                                                              be considered to have contributed to the content's
                                                              unlawfulness, even if the interactive computer service
                                                              provider knew, or should have known, that its neutral
    Business & Corporate Compliance > ... > Computer
                                                              tools were being used for illegal purposes. Material
    & Internet Law > Content
                                                              contribution does not mean merely taking action that is
    Regulation > Communications Decency Act
                                                              necessary to the display of allegedly illegal content,
                                                              such as providing a forum for third-party posts. 'Rather,
HN4[ ]   Content        Regulation,    Communications
                                                              it means being responsible for what makes the
Decency Act
                                                              displayed content allegedly unlawful.
In the context of the Communications Decency Act , 47
U.S.C.S. § 230, it is well-established that notice of the
unlawful nature or the information provided is not
enough to make it the service provider's own speech.
Immunity applies even after notice of the potentially         Judges: [*1] Heidi E. Breiger, Justice of the Superior
unlawful nature of the third-party content.                   Court.



    Business & Corporate Compliance > ... > Computer          Opinion by: Heidi E. Breiger
    & Internet Law > Content
    Regulation > Communications Decency Act


                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 65 of 84 Document 8
                                                                                                                 Page 3 of 8
                                                 2020 Mass. Super. LEXIS 69, *1

Opinion                                                               example, licensed dealers are required to conduct
                                                                      background checks of potential buyers to ensure that
                                                                      guns are not sold to individuals who are prohibited from
                                                                      possessing firearms, such as felons, the mentally ill,
MEMORANDUM OF DECISION AND ORDER ON                                   domestic abusers, and minors (collectively, "prohibited
ARMSLIST, LLC'S MOTION TO DISMISS                                     purchasers"). In addition, licensed dealers must keep
                                                                      records of firearms sales to assist law enforcement with
This action arises from the shooting of Boston Police                 criminal investigations. Licensed dealers also must
Officer Kurt Stokinger ("Officer Stokinger") during a                 inform law enforcement whenever a purchaser engages
police investigation. Officer Stokinger and his wife,                 in a "multiple sale," which is when a purchaser buys
Janella Stokinger ("Mrs. Stokinger") (collectively, "the              more than one firearm within five business days as it
Stokingers"), assert various claims against the shooter,              may indicate firearms trafficking. Licensed dealers also
Grant Headley ("Headley"), the gun's seller, Sara                     have a duty to screen for suspicious sales and may
Johnson ("Johnson"), and Armslist, LLC ("Armslist"), an               refuse a sale when the dealer believes that the sale is
online marketplace facilitating the purchase and sale of              dangerous [*3] or risky.
firearms. The Stokingers allege that Johnson used
Armlist to purchase firearms—including the gun used to                Under federal law, unlicensed "private sellers"—persons
shoot Stokinger—and then illegally sold or transferred                not engaged in the firearms business—are permitted to
those firearms to individuals who were legally prohibited             sell a maximum of four firearms per year. Such private
from possessing firearms. Before the court is Armslist's              sellers are not required to conduct background checks
motion to dismiss the Stokingers' claims against it                   of potential buyers or keep a record of their
(Counts Three, Four, Five, Six, and Seven) on the                     transactions.
ground that each claim is barred by the
                                                                      In Massachusetts, all firearm purchasers—licensed or
Communications Decency Act, 47 U.S.C. §230 (2018).
                                                                      not—must obtain a permit prior to buying a firearm, and
For the following reasons, Armslist's motion to dismiss is
                                                                      the issuance of such a permit requires the individual to
ALLOWED.3
                                                                      undergo a background check. G.L.c. 140, §§129B-
BACKGROUND                                                            129C.
                                                                      B. Armslist.com
Following is a summary of the well-pleaded factual
allegations of the First Amended Complaint (the [*2]                  Armslist.com is a for-profit online firearms marketplace
"complaint").4 See Sisson v. Lhowe, 460 Mass. 705,                    that facilitates sales of firearms and accessories.
707, 954 N.E.2d 1115 (2011).                                          Armslist owns and operates Armslist.com, which it
A. Relevant Federal and State Regulation of Firearm                   developed after several major websites chose to cease
Sales                                                                 online firearm sales.

Federal law requires that only federally licensed                     Armslist.com is not a federally licensed firearms dealer.
firearms dealers may engage in the firearms business.                 Instead it functions as an intermediary by providing
To obtain a federal firearms license, a person or entity              information to both firearms sellers and buyers so as to
must apply for—and be granted—a license from the                      facilitate transactions. Prospective firearms customers
Federal Bureau of Alcohol, Tobacco, Firearms, and                     use the website's internal e-mail system to contact
Explosives ("ATF"). Federally licensed firearms dealers               firearms sellers to arrange a transaction. Customers
are subject to duly promulgated regulations. For                      may also contact sellers outside of the website by using
                                                                      the seller's contact information provided on the website.
                                                                      C. The Firearm Involved in [*4] the Shooting
3 Armslist  also filed a motion to dismiss for lack of personal
jurisdiction but in light of the instant ruling, the court need not   On January 8, 2016, Headley shot Stokinger in the leg
address the jurisdictional issue.                                     with a .40 caliber Glock Model 27 semi-automatic
                                                                      handgun. Headley, a convicted felon, is a prohibited
4 As additional support for its motion, Armslist submitted a
                                                                      purchaser of firearms under Massachusetts law. G.L.c.
declaration from Jonathan Gibbon, the co-founder and
                                                                      140, §129B. After the shooting, fellow officers recovered
President of Armslist, to which the Stokingers objected. Insofar
                                                                      Headley's firearm. The post-shooting investigation
as the court has resolved the instant motion without the benefit
of Mr. Gibbon's declaration, this objection is moot.                  produced information giving rise to the Stokingers'

                  Case 2:20-cv-00215-PP Filed 06/08/20
                                           Timothy Moore Page 66 of 84 Document 8
                                                                                                               Page 4 of 8
                                              2020 Mass. Super. LEXIS 69, *4

allegation that Headley's possession of the firearm was           customers may use the website's "location" filter to
traced to Armslist.com transactions.5 The Stokingers              narrow their search to sales to specific states, enabling
believe that shortly after Johnson purchased the firearm          them to weed out sales in states with stricter gun laws.
from McNamara, either Johnson or Sullivan sold the gun
to Headley.                                                       The Stokingers further allege that Armslist is negligent
                                                                  because it permits users to maintain their anonymity,
D. Instant Action                                                 and takes no action to monitor or prevent illegal sales.
                                                                  The Stokingers also claim that Armslist is aware that its
On October 18, 2018, the Stokingers filed this action             website is a magnet for illegal gun transactions and
against Headley, Johnson, and Armslist. Count One is a            negligently failed [*6] to institute reasonable safeguards
claim against Headley for assault and battery. Counts             to minimize the risks of such transactions, such as
Two and Three are negligence claims against Johnson               limiting the number of guns that can be sold or
and Armslist, respectively. Count Four alleges that               purchased by each user or requiring sellers to conduct
Armslist aided and abetted in Johnson's negligent sale            background checks.6
of the firearm to Headley. Count Five asserts a claim of
public nuisance against Armslist. Counts Six and Seven            Count Four alleges that in brokering the firearm
assert claims by Mrs. Stokinger against all defendants            transaction between Johnson and McNamara, Armslist
for loss of consortium and loss of support. Armslist now          aided and abetted in the negligent subsequent sale of
moves to dismiss each of the claims against [*5] it               the firearm to Headley.
(Counts Three, Four, Five, Six, and Seven) on the
ground that the Stokingers' claims are barred by the              Count Five alleges that Armslist created a public
Communications Decency Act ("CDA" or the "Act"), 47               nuisance by designing and maintaining an online
U.S.C. §230.                                                      marketplace tailored to attract and encourage persons
                                                                  who wish to buy or sell firearms in contravention of
The gravamen of the Stokingers' negligence claim                  federal and state gun laws. As a result, the Stokingers
(Count Three) is that Armslist.com's design and                   claim that Armslist substantially and unreasonably
operational features facilitate illegal firearms sales and        interfered with the public's safety and comfort.
encourage      illegal  firearms     trafficking  because
Armslist.com makes it easy for prospective buyers to              Counts Six and Seven allege that Armslist's
locate private sellers by using a filter feature permitting       aforementioned conduct was the proximate cause of
prospective buyers to browse advertisements by private            Mrs. Stokinger's loss of consortium and loss of spousal
sellers. Inasfar as most states do not require private            support.
firearm sellers to conduct background checks on
prospective customers, private sales are more attractive          For the following reasons, the court concludes that
to prohibited purchasers. Additionally, prospective               Armslist is immune from each of these claims pursuant
                                                                  to the CDA.

5 In                                                              DISCUSSION
       particular, ATV learned that Derek McNamara
("McNamara") purchased the firearm on March 3, 2015, from.
Black Op Arms, a federally licensed firearms dealer in            A. CDA Generally
Claremont, New Hampshire. McNamara informed ATF that he
then sold the firearm to Johnson, a New Hampshire woman           HN1[ ] In enacting the CDA, Congress recognized that
who contacted him through Armslist.com. McNamara met
                                                                  the internet was an extraordinary advancement in the
Johnson in a McDonald's parking lot in Warner, New
                                                                  availability of education and informational resources
Hampshire, in July 2015, and sold her the firearm. Her
confederate, Daniel Ray Sullivan ("Sullivan"), was a convicted
                                                                  as [*7] well as a forum for free speech and cultural
felon. On July 26, 2017, Johnson and Sullivan were indicted in    development. 47 U.S.C. §230(a). It also found that the
on federal firearms charges in the United States District Court   internet had "flourished, to the benefit of all Americans,
in New Hampshire; each pleaded guilty. Sullivan admitted he       with a minimum of government regulation." 47 U.S.C.
contacted Armslist.com to arrange various firearms purchases.
According to ATF's investigation, Johnson purchased and then
sold an estimated thirty to sixty-three firearms that she         6 Because  the court concludes that Armslist is immune from
procured from Armslist.com. At least four of the firearms she     the negligence claim pursuant to the CDA, the court need not
purchased were recovered on the streets of Greater Boston         determine whether Armslist owed a duty of care to the
within seven months of Johnson's purchase.                        Stokingers.

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 67 of 84 Document 8
                                                                                                                  Page 5 of 8
                                                2020 Mass. Super. LEXIS 69, *7

§230(a)(4). In light of its findings, Congress sought "to           LLC, 817 F.3d at 19. The Stokingers argue that their
promote the continued development of the Internet" and              claims do not treat Armslist as the publisher or speaker
"to preserve the vibrant and competitive free market that           of third-party content; instead, they claim that Armslist's
presently exists . . ." 47 U.S.C. §230(b)(1)-(2).                   liability is predicated on [*9] its role in developing,
                                                                    designing, and maintaining a website that facilitates and
HN2[ ] To achieve its goals, the CDA provides broad                 encourages illegal gun trafficking.
immunity to web-based service providers for all claims
arising from their publication of information from third            It appears that this issue is one of first impression in the
parties. Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th               Commonwealth, although the highest state court in
Cir. 2008), citing 47 U.S.C. §230(c)(1). In fact, the CDA           Wisconsin and the Court of Appeals for the First Circuit
was enacted partially in response to cases in which                 have already addressed and resolved the same issue.
internet publishers were held liable for defamatory                 Review of the pleadings and case law in this area leads
statements posted by third parties on their message                 the court to agree that Armslist's conduct falls within the
boards. Doe v. Backpage.com, LLC, 817 F.3d 12, 18                   scope of the immunity set out in the CDA, consequently
(1st Cir. 2016), citing Stratton Oakmont, Inc. v. Prodigy           barring the Stokingers' claims.
Servs. Co., 1995 N.Y.Misc. LEXIS 229, *12-*14
(N.Y.Sup.Ct. May 24, 1995). In reaction, Congress                   C. Analysis
recognized the threat and "obvious chilling effect" that
                                                                    There has been "near-universal agreement that section
tort-based lawsuits could pose to the free exchange of
                                                                    230 should be not be construed grudgingly."
information over the internet. Zeran v. America Online,
                                                                    Backpage.com, LLC, 817 F.3d at 18. "This preference
Inc., 129 F.3d 327, 331 (4th Cir. 1997). The CDA
                                                                    for broad construction recognizes that websites
addresses the chill by immunizing interactive computer
                                                                    displaying third-party content may have an infinite
service providers from claims or theories of liability that
                                                                    number of users generating an enormous amount of
"would treat [it] as the publisher or speaker of . . .
                                                                    potentially harmful content, and holding website
information" provided by a third party. See Universal
                                                                    operators liable for that content 'would have an obvious
Commc'n Sys., Inc. v. Lycos, Inc., 478 F.3d 413, 418
                                                                    chilling effect' in light of the difficulty of screening posts
(1st Cir. 2007) (quotations omitted) (interactive
                                                                    for potential issues." Id. at 18-19, quoting Zeran, 129
computer service providers still liable [*8] for their own
                                                                    F.3d at 331. This broad construction has resulted in the
conduct and their own speech).
                                                                    recognition by courts across the country that many
B. The Instant Claims                                               causes of action are premised on the publication or
                                                                    speaking of third-party content. See National Ass'n of
The Stokingers' claims are predicated on Armslist's                 the Deaf v. Harvard Univ., 377 F.Sup.3d 49, 65
creation, design, and maintenance of Armslist.com.                  (D.Mass. 2019).
HN3[ ] The CDA states, in pertinent part, "No provider
or user of an interactive computer service shall be                 For example, [*10] in Backpage.com, LLC, 817 F.3d at
treated as the publisher or speaker of any information              20-21, the court concluded that "publishing" functions
provided by another information content provider." 47               include not only "editorial decision[s] with respect to" the
U.S.C. §230(c)(1). An interactive computer service is as            content of a particular posting, but also "the structure
"any information service, system, or access software                and operation of the website." In that case, three young
provider that provides or enables computer access by                sex trafficking victims filed suit against Backpage,
multiple users to a computer server, including                      alleging it engaged in a course of conduct that
specifically a service or system that provides access to            deliberately facilitated sex trafficking, Id. at 16. In so
the Internet and such systems operated or services                  doing, Backpage removed postings by victim support
offered by libraries or educational institutions." 47               organizations as well as law enforcement "sting
U.S.C. §230(f)(2). Here, the Stokingers do not dispute              advertisements" from the "Escorts" section of the
that Armslist.com is an interactive computer service.               website. Id. The plaintiffs also alleged that Backpage's
Rather, the central question before the court is whether            rules governing advertising content were designed to
the Stokingers' claims treat Armslist as the publisher or           encourage and facilitate sex trafficking, particularly
speaker of the content provided by the sellers and                  where it did not require a content poster to provide
buyers of firearms who access its site.7 Backpage.com,
                                                                    is responsible, in whole or in part, for the creation or
                                                                    development of information provided through the Internet or
7 An   information content provider is "any person or entity that   any other interactive computer service." 47 U.S.C. §230(f)(3).

                   Case 2:20-cv-00215-PP Filed 06/08/20
                                            Timothy Moore Page 68 of 84 Document 8
                                                                                                                  Page 6 of 8
                                              2020 Mass. Super. LEXIS 69, *10

identifying information and did not require phone or               Here the Stokingers' challenges to Armslist.com, see
email verification. Id. at 16 & n.2. Although Backpage's           supra, are the same as or similar to those raised in
filtering system prohibited advertisements containing              Backpage.com, LLC. As was the case in
certain words or phrases associated with sex trafficking,          Backpage.com, LLC, the challenges relate to the design
a content poster could bypass that ban by using an                 and structure of the website, which are editorial
abbreviated form of the word or phrase. Id. at 16. The             decisions, so the Stokingers' claims are precluded under
plaintiffs also claimed that Backpage charged for                  the CDA. See Backpage.com, LLC, 817 F.3d at 21
advertisements posted in the "Adult Entertainment"                 ("Features such as these, which reflect choices about
section, thus profiting from sex trafficking. [*11] Id. at         what content can appear on the website and in what
17.                                                                form, are editorial choices . . ."). See also Green v.
                                                                   America Online (AOL), 318 F.3d 465, 471 (3rd Cir.
Plaintiffs argued that the CDA did not bar their claims            2003) cert. denied, 540 U.S. 877, 124 S. Ct. 200, 157 L.
because they did not seek to hold Backpage liable as a             Ed. 2d 140 (2003) ("decisions relating to the monitoring,
"publisher or speaker" of third-party content; rather, they        screening, and deletion of content from its network [are]
sought to hold Backpage liable for designing a website             actions quintessentially related to a publisher's role" and
that made it a participant in sex trafficking. Id. at 20. The      protected by CDA).
court disagreed, concluding that the complained-of
conduct was "part and parcel of the overall design and             The Stokingers claim that Armslist could have done
operation of the website," and consequently such                   more to discourage or delete the offending or unlawful
features were editorial choices falling "within the purview        content or changed its policies so as to reduce the
of traditional publisher functions." Id. at 21. The court          harmful content posted on its website is merely [*13]
also noted that other jurisdictions had rejected similar           another way of stating that Armslist is liable for
claims attempting to hold website operators liable for             publishing the third-party content. See MySpace, Inc.,
failing to provide sufficient protections to users from            528 F.3d at 420-21, cert. denied, 555 U.S. 1031, 129 S.
harmful content created by others. See id. at 21, citing           Ct. 600, 172 L. Ed. 2d 456 (2008) (where sexual assault
MySpace, Inc., 528 F.3d at 419-20 (failing to implement            victim alleged website operator failed to implement
basic safety measures was another way of claiming                  measures that would have prevented her from
website operator was liable for publishing third-party             communicating with predator, court dismissed victim's
content).                                                          claims because her allegations were another way of
                                                                   claiming website was liable for publishing the
In response to Backpage.com, LLC, Congress enacted                 communications of another). See also Universal
Public Law 115-164, titled "Allow States and Victims to            Commc'n Sys., Inc., 478 F.3d at 422 (website operator's
Fight Online Sex Trafficking Act of 2017" (the "2018               decision not to reduce misinformation by changing its
Amendment") to clarify that the CDA "was never                     website policies was "as much an editorial decision with
intended to provide legal protection to websites that              respect to that misinformation as a decision not to
unlawfully promote and facilitate prostitution [*12] . . ."        delete a particular posting"); Green, 318 F.3d at 470
Id. The 2018 Amendment did not narrow the broad                    (failure properly to police its network for content
scope of the CDA's immunity—except in relation to sex              transmitted by users treats website as "publisher or
trafficking. The court's holding in Backpage.com, LLC              speaker" of that content).
was superseded by the enactment of the 2018
Amendment, but the broad legal principles immunizing               The Stokingers allege that Armslist either knew or
other website operators, like Armslist, remain in effect.8         should have known that its website facilitates and
                                                                   encourages illegal gun trafficking. HN4[ ] It is well-
                                                                   established that "notice of the unlawful nature or the
                                                                   information provided is not enough to make it the
8 The    Stokingers refer to various Congressional floor           service provider's own speech. Universal Commc'n
statements, claiming that the CDA should be read in light of its   Sys., Inc., 478 F.3d at 420. Immunity applies "even after
purpose, which is to promote decency and to prevent results        notice of the potentially unlawful nature of the third-party
like Stratton Oakmont, Inc., 1995 N.Y.Misc. LEXIS at *14,
which held a website operator liable for publishing defamatory
third-party posts. Is not the role of this court to rewrite        fashion they do must be addressed by Congress. If Congress
legislation to comport with a perceived or presumed purpose        did not intend to immunize firearms markets like Armslist, then
motivating its enactment. The quite legitimate question of         it need only amend §230 to reflect that intent as it did in
whether websites like Armslist.com should operate in the           response to the court's decision in Backpage.com, LLC.

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 69 of 84 Document 8
                                                                                                                    Page 7 of 8
                                             2020 Mass. Super. LEXIS 69, *13

content." Id.                                                     and holding that Armslist did not develop the content at
                                                                  issue (i.e., the firearm advertisement that led to the
The Stokingers suggest their claims are directed [*14]            sale), and because Daniel's claims treated Armslist as
not to content-posters, but to Armslist's conduct and to          the publisher of that content, her claims were barred.
the content that Armslist itself created.9 While the              Daniel v. Armslist, LLC, 926 N.W.2d at 722, 726-27.
Stokingers are correct that an interactive computer
service provider remains liable for its own conduct and           In reaching its conclusion, the court employed the
its own speech, see Universal Commc'n Sys., Inc., 478             "material contribution" test to determine whether
F.3d at 419, the Stokingers' claim that Armslist created          Armslist materially contributed to the illegality of the
the content at issue here was reviewed and rejected in a          third-party content or whether it merely published
similar case. See Daniel v. Armslist, LLC, 2019 WI 47,            content created by someone else.10 Id. at 720, citing
386 Wis. 2d 449, 926 N.W.2d 710 (Wis. 2019), cert.                Fair Hous. Council v. Roommates.com, LLC, 521 F.3d
denied. 140 S. Ct. 562, 205 L. Ed. 2d 356 (2019).                 1157, 1168 (9th Cir. 2008). HN6[ ] Whether a
                                                                  website's design features employ "neutral tools" is
Daniel involved a mass shooting in Wisconsin, where               helpful in determining whether those features materially
the shooter purchased the firearm from a private seller           contribute to the unlawfulness of the content. Id. at 721.
on Armslist.com. Id. at 714. Daniel, a child of one of the        A "neutral tool" is a feature provided by an interactive
victims, subsequently filed suit against Armslist                 computer service provider that can be "utilized for
asserting the same claims alleged in this case—                   proper or improper purposes" (citations omitted). Id. "A
negligence, aiding and abetting tortious conduct, and             defendant who provides a neutral tool that is
public nuisance—among others. Id. at 716. Armslist                subsequently [*16] used by a third party to create
moved to dismiss the complaint, arguing there, as here,           unlawful content will generally not be considered to
that the CDA barred Daniel's claims. Daniel claimed               have contributed to the content's unlawfulness," even if
there, as do the Stokingers here, that through the                the interactive computer service provider knew, or
design and operation of its website, Armslist helped              should have known, that its neutral tools were being
"develop" the content of the advertisement that led to            used for illegal purposes. Id. at 721, 722.
the firearm sale; therefore, it was an "information
content provider" within the meaning of §230(f)(3). See           Although Daniel claimed that Armslist's design features
id. at 718. Daniel also argued that her claims were not           made it easier for prohibited purchasers to illegally
based on Armslist's publication of third-party content,           obtain firearms the court held that the complained-of
but instead [*15] were based on Armslist's facilitation           design features were "neutral tools," and therefore,
and encouragement of illegal firearm sales by third               Armslist did not materially contribute to the development
parties. Id. The Stokingers advance those same                    of the firearm advertisement. Id. at 722. The court also
arguments in this case.                                           concluded that the other design features that Daniel
                                                                  claimed could have been implemented were merely
Initially, Wisconsin's court of Appeals agreed with               "precautions" that were permissible but not required
Daniel, declaring that the CDA did not bar Daniel's               under the CDA.11 Id. Additionally, the court was not
claims. See Daniel v. Armslist, LLC, 2018 WI App 32,
382 Wis. 2d 241, 913 N.W.2d 211, 217-24 (Wis. 2018).
The Supreme Court of Wisconsin disagreed, reversing,              10 "[M]aterial
                                                                               contribution 'does not mean merely taking action
                                                                  that is necessary to the display of allegedly illegal content,'
                                                                  such as providing a forum for third-party posts. 'Rather, it
9 The  Stokingers also argue that the presumption against the     means being responsible for what makes the displayed
preemption of state common-law claims applies in this case.       content allegedly unlawful.' " Daniel, 926 N.W.2d at 719,
See Ajemian v. Yahoo!, Inc., 478 Mass. 169, 178, 84 N.E.3d        quoting Jones v. Dirty World Entm't Recordings, LLC, 755
766 (2017) ("In interpreting a Federal statute, we presume that   F.3d 398, 410 (6th Cir. 2014).
Congress did not intend to intrude upon traditional areas of
State regulation or State common-law unless it demonstrates       11 Congress    did not want to discourage interactive computer
a clear intent to do so"). However, this argument fails because   service providers from voluntarily screening unlawful third-
HN5[ ] the CDA expressly preempts all state claims that are       party content. Therefore, under §230(c)(2), an interactive
"inconsistent with this section." See 47 U.S.C. §230(e)(3) ("No   computer service provider is not liable for "any action
cause of action may be brought and no liability may be            voluntarily taken in good faith to restrict access to or
imposed under any State or local law that is inconsistent with    availability of material that the provider or user considers to be
this section").                                                   obscene, lewd, lascivious, filthy, excessively violent,

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 70 of 84 Document 8
                                                                                    Page 8 of 8
                                               2020 Mass. Super. LEXIS 69, *16

persuaded by Daniel's argument that Armslist.com
made illegal firearm sales easier, stating that such an
argument merely attempted to distinguish the case
"from the litany of cases dismissing suits against
website operators who failed to screen for unlawful
content." Id. at 723. The court also noted that Armslist's
intent did not affect immunity because the CDA does not
contain a good faith requirement. Id. [*17] For those
reasons, the court held that Armslist was not a content
provider within the meaning of §230(f)(3); rather, the
content at issue was provided by a third party. Id.12

Here, the Stokingers' claims concern both the same
design features and the same arguments raised in
Daniel. The court concludes that Armslist is not an
information content provider, and that the Stokingers'
claims are based on complaints about posted content
created or developed by a third party. Armslist is thus
entitled to immunity under the CDA, and the Stokingers'
claims must be dismissed.
ORDER

For the foregoing reasons, it is hereby ORDERED that
the defendant Armslist, LLC's motion to dismiss is
ALLOWED.

Heidi E. Breiger

Justice of the Superior Court

Dated at Lowell, Massachusetts, this 13th day of March
2020.


  End of Document




harassing, or otherwise objectionable . . ."

12 The court also concluded that with respect to Daniel's claims
(negligence, aiding and abetting, and public nuisance), that
the duty Armslist allegedly violated derived from its immunized
role as a publisher of third-party content. Daniel, 926 N.W.2d
at 725-26.

                  Case 2:20-cv-00215-PP Filed 06/08/20
                                           Timothy Moore Page 71 of 84 Document 8
No Shepard’s Signal™
As of: June 8, 2020 10:04 PM Z


                                           Thomas v. Brinks, Inc.
                           United States District Court for the Eastern District of Wisconsin
                                  January 28, 2020, Decided; January 28, 2020, Filed
                                                Case No. 19-CV-1224-JPS

Reporter
2020 U.S. Dist. LEXIS 13638 *; 2020 WL 433886


JAMES THOMAS, Plaintiff, MIDDLESEX INSURANCE
CO. and UNITED HEALTHCARE INSURANCE
                                                               Opinion by: J.P. Stadtmueller
COMPANY, Involuntary Plaintiffs, v. BRINKS, INC. and
BALDWIN & LYONS, INC., Defendants.


                                                               Opinion
Core Terms
negligent hiring, weigh, supervision, training, pleadings,
                                                               ORDER
insurer, respondeat superior theory, motion for
judgment, predictability, allegations, involuntary, parties,   On August 23, 2019, this case was removed to federal
cases                                                          court pursuant to 28 U.S.C. § 1332 from Milwaukee
                                                               County Circuit Court. (Docket #1). The case arises from
                                                               a car accident in Illinois between Plaintiff, a Wisconsin
                                                               citizen, and Jovani Garcia ("Garcia"), a non-party Illinois
Counsel: [*1] For James Thomas, Plaintiff: Drew J              citizen. Plaintiff sued Brinks, Inc., ("Brinks"), the security
DeVinney, LEAD ATTORNEY, Martin Law Office SC,                 company that employed Garcia, for negligence under a
Oak Creek, WI.                                                 respondeat superior theory of liability, as well as for
                                                               negligent hiring, training or supervision under Wisconsin
For Middlesex Insurance Co, Involuntary Plaintiff: Phillip     law. Plaintiff also sued [*2] Baldwin & Lyons, Inc.,
C Theesfeld, Yost & Baill LLP, Milwaukee, WI.                  ("Baldwin"), the company that insures Brinks, under a
                                                               Wisconsin law allowing direct actions against insurers in
                                                               negligence cases.
For United Healthcare Insurance Company, doing
business as AARP Medicare Supplement Plans, doing              On December 17, 2019, Brinks and Baldwin filed
business as Medicare Solutions, Involuntary Plaintiff:         separate, but similar, motions for judgment on the
Matthew S Mayer, Mallery & Zimmerman SC, Wausau,               pleadings, which are now fully briefed. Both defendants
WI.                                                            argue that Illinois law, rather than Wisconsin law,
                                                               applies to the matter at hand. Under Illinois law, Brinks
                                                               cannot be sued for negligent hiring, supervising or
For Brinks Inc, Baldwin & Lyons Inc, Defendants:
                                                               training when it has conceded responsibility for Garcia's
Shimon B Kahan, Haynes Strudnicka Kahan &
                                                               conduct under a theory of respondeat superior, as it has
Poulakidas LLC, Chicago, IL; Eugene M LaFlamme,
                                                               in this case. Gant v. L.U. Transp., Inc., 331 Ill. App. 3d
McCoy Leavitt Laskey LLC, Riverwood Corporate
                                                               924, 770 N.E.2d 1155, 1159, 264 Ill. Dec. 459 (Ill. Ct.
Center III, Waukesha, WI.
                                                               App. 2002) (holding that although negligent hiring,
                                                               retention, or entrustment "may establish independent
                                                               fault on the part of the employer, it should not impose
                                                               additional liability on the employer" if respondeat
Judges: J.P. Stadtmueller, United States District Judge.

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 72 of 84 Document 8
                                                                                                                     Page 2 of 5
                                                  2020 U.S. Dist. LEXIS 13638, *2

superior applies).1 Similarly, under Illinois law, there is
no direct action against insurers in negligence cases—                 1. LEGAL STANDARD
rather, there must be a judgment against Brinks before
Plaintiff can sue Baldwin for a recovery. Direct Auto Ins.             Federal Rule of Civil Procedure Rule 12(c) permits a
Co. v. Bahena, 2019 IL App (1st) 172918, 433 Ill. Dec.                 party to move for judgment after the complaint and
249, 131 N.E.3d 1094, 1107 (Ill. Ct. App. 2019).                       answer have been filed by the parties. Buchanan-Moore
                                                                       v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009).
The overarching issue, then, is whether Wisconsin or                   A motion for judgment on the pleadings is governed by
Illinois law governs this action. For the reasons                      the same standard as a motion to dismiss for failure to
explained below, Illinois law [*3] applies. The motions                state a claim under Rule 12(b)(6). Adams v. City of
for judgment on the pleadings will be granted, the claims              Indianapolis, 742 F.3d 720, 727-28 (7th Cir. 2014). To
against Baldwin will be dismissed, and Baldwin will be                 survive a challenge under Rule 12(c) or 12(b)(6), a
dismissed without prejudice from the action.                           complaint must provide "a short and plain statement of
Additionally, Plaintiff's claim for negligent hiring will be           the claim showing that the pleader is entitled to relief."
dismissed with prejudice. Finally, since Illinois law                  Fed. R. Civ. P. 8(a)(2). In other words, the complaint
governs these cases, it is not clear whether the                       must give "fair notice of what the. . .claim is and the
involuntary plaintiffs, who were added pursuant to Wis.                grounds upon [*4] which it rests." Bell Atl. Corp. v.
Stat. § 803.03, should remain in the case. Within                      Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.
twenty-one days of the date of this order, Plaintiff is                Ed. 2d 929 (2007). The allegations must "plausibly
instructed to file a document with the Court that either               suggest that the plaintiff has a right to relief, raising that
explains the basis for including the involuntary plaintiffs            possibility above a speculative level[.]" Kubiak v. City of
under an Illinois corollary to Wis. Stat. § 803.03, or                 Chi., 810 F.3d 476, 480 (7th Cir. 2016) (citation
dismisses the involuntary plaintiffs and their                         omitted). In reviewing the complaint, the Court is
crossclaims.2                                                          required to "accept as true all of the well-pleaded facts
                                                                       in the complaint and draw all reasonable inferences in
                                                                       favor of the plaintiff." Id. at 480-81.
1 The   tort of negligent hiring or supervision allows an employer
to be held liable for "injuries proximately caused by the              2. RELEVANT ALLEGATIONS
employee's incompetence or unfitness. . .[but] is not
dependent upon a finding that the employee acted within the            The allegations in this complaint are relatively
scope of his or her employment." Sherrill v. Smart, 181 Wis.           straightforward. Plaintiff alleges that he was driving on
2d 366, 514 N.W.2d 422, 1993 WL 535121, at *3 (Wis. Ct.
                                                                       Route 83 near Vernon Township, Illinois. As he
App. 1993). Unlike respondeat superior, which holds an
                                                                       approached the intersection with Route 53, the rear of
employer vicariously liable for the torts of its employees
conducted within the scope of employment, negligent hiring or
                                                                       Plaintiff's car was struck from behind by a pickup truck
supervision holds employers directly liable for the actions of its     driven by Garcia, a Brinks employee. Plaintiff alleges
employees—regardless of whether the employee's actions                 that Garcia's negligence caused the accident.
were conducted within the scope of employment or were
technically negligent—provided that (1) the employee's act
caused the plaintiff's injury and (2) the employer caused the          3. ANALYSIS
employee's wrongful act. Miller v. Wal-Mart Stores, Inc., 219
Wis. 2d 250, 580 N.W.2d 233, 238-39 (Wis. 1998). Because               The parties agree that this Court should apply
negligent hiring is "predicated on. . .[and] entirely derivative of,   Wisconsin's choice-of-law rules to determine the law
the negligence of the employee, [and] cannot exceed the                governing this case, because a court sitting in diversity
liability of the employee," Illinois courts have found that if         must apply the choice-of-law rules of the state in which
respondeat superior applies, then a negligent hiring claim is          it sits. See Assembly Component Sys. v. Platinum
duplicative. Gant, 770 N.E.2d at 1159. Wisconsin courts do             Equity, L.L.C., No. 09-CV-778, 2010 U.S. Dist. LEXIS
not have this rule. The Court notes, however, both respondeat
                                                                       67228, 2010 WL 2719978, at *6 (E.D. Wis. July 7,
superior and negligent hiring seek to remedy the same harm,
i.e., the plaintiff's injury caused by the employee's conduct.
This harm does not grow or shrink depending on the number
                                                                       Inc. and Brinks Inc. filed by Middlesex Insurance Co.,
of theories of liability upon which a plaintiff prevails.
                                                                       ANSWER to Complaint AND CROSSCLAIM against Baldwin
2 Please
       note that the document filed under the title "Answer to         & Lyons Inc. and Brinks Inc. filed by Middlesex Insurance
Complaint AND COUNTERCLAIM against Baldwin & Lyons                     Co.,"(Docket #9), is not the correct document.

                  Case 2:20-cv-00215-PP Filed 06/08/20
                                           Timothy Moore Page 73 of 84 Document 8
                                                                                                                 Page 3 of 5
                                             2020 U.S. Dist. LEXIS 13638, *4

2010). In tort cases, courts begin with the presumption          the defendants contracted to carry out business in
that the law of the forum applies unless nonforum                Illinois. The defendants are now being sued over the
contacts are of greater significance. Glaeske v. Shaw,           Illinois citizen's conduct in the course of that business.
2003 WI App 71, 261 Wis. 2d 549, 661 N.W.2d 420, 427             The Court therefore agrees with the defendants that
(Wis. Ct. App. 2003). If neither potential forum has             application of Illinois law to the [*7] parties and facts of
clearly more significant contacts, the Court [*5] moves          this case is slightly more predictable than application of
on to analyze five "choice influencing factors," including       Wisconsin law. This case is not about an insurance
predictability of results, maintenance of interstate and         policy that was issued in Wisconsin, as was the case in
international order, simplification of the judicial task,        State Farm. Nor is this a situation in which the car
advancement of the forum's governmental interests, and           accident occurred in Illinois, but no other facts tether the
application of the better rule of law. Id.                       parties to Illinois. Rather, in this case, the victim is a
                                                                 Wisconsin citizen, but the facts of the case arose in
On first impression, the non-forum contacts do appear            Illinois, and the defendants, who are not citizens of
to be of greater significance to the facts underlying this       Wisconsin, are being held responsible for an Illinois
action. The accident giving rise to this lawsuit occurred        citizen's actions, which occurred while he was carrying
in Illinois, while Plaintiff was driving through Illinois, and   out their business in Illinois. This factor weighs in favor
involved a Brinks employee from Illinois, who was                of Illinois law.
driving an Illinois truck. It is true that Plaintiff is a
Wisconsin citizen and the action was filed in Wisconsin,         The second factor, "maintenance of interstate and
but these are the only facts supporting application of           international order, requires that the jurisdiction that is
Wisconsin law in this case. In cases involving                   minimally concerned defer to the jurisdiction. . .that is
automobile accidents between citizens of different               substantially concerned." Id. at 676. Here, both
states, it is sensible to apply the law of the state where       Wisconsin and Illinois are equally concerned with this
the accident occurred, particularly if there is some other       action: Wisconsin has an interest in rectifying the harms
connection to that state than merely the accident. See           visited upon its citizens, and Illinois has an interest in
Conklin v. Horner, 38 Wis. 2d 468, 157 N.W.2d 579, 582           deterring negligence on its interstates. Although none of
(Wis. 1968) (applying Wisconsin law when the accident            the parties are citizens of Illinois, the defendants do
occurred in Wisconsin and the lawsuit was filed in               business in Illinois and employ Illinois citizens,
Wisconsin).                                                      including [*8] the one who allegedly caused the
                                                                 accident in question, which occurred in Illinois.
Applying Wisconsin's choice-of-law tort factor test              Therefore, Illinois is not, as Plaintiff argues, simply
confirms this initial impression. "The first [*6] factor,        "minimally concerned." Rather, Illinois also has an
predictability of results, deals with the parties'               interest in ensuring that the companies that carry out
expectations." State Farm Mut. Auto. Ins. Co. v. Gillette,       business there are responsible for the actions of their
2002 WI 31, 251 Wis. 2d 561, 641 N.W.2d 662, 676                 employees. This factor does not clearly weigh in favor of
(Wis. 2002). Generally, predictability "has little or no         either state's law.
relevancy to an automobile accident or other tort that
was never intended or planned." Heath v. Zellmer, 35             The third factor, "simplification of the judicial task,"
Wis. 2d 578, 151 N.W.2d 664, 672 (Wis. 1967).                    seeks the state with the more "simple and easily applied
However, in assessing this low-weight factor in the              rule" of law. Id. (citations and quotations omitted). This
context of automobile accidents, Wisconsin courts have           factor weighs in favor of Illinois law. Brinks has already
noted that it may be "reasonable to assume that a                conceded responsibility under a theory of respondeat
Wisconsin resident who drives in [another state], and            superior, see (Docket #22 at 2) ("Once the principal has
then is involved in a collision involving [another state's       admitted its liability under a respondeat superior theory,
resident]. . .would have tort damages computed under             as in this case, the cause of action for negligent hiring,
[that state's] law." State Farm, 641 N.W.2d at 686               training    and      supervision    is   duplicative   and
(Wilcox, J., concurring in part and dissenting in part).         unnecessary.").3 Thus, applying Illinois law would avoid
Thus, although this factor weighs lightly in the analysis,       a duplicative lawsuit on the issue of negligent hiring,
it bears consideration. Here, on the facts of this case,
the Court finds that it is more predictable that
                                                                 3 Notwithstanding  this confusing language, it seems that Brinks
defendants would be subject to Illinois laws rather than
                                                                 intends to litigate some aspect of the employee's alleged
Wisconsin laws. Not only did the tort occur in Illinois, but
                                                                 underlying negligence, for which it has conceded it would be
it was allegedly caused by an Illinois citizen with whom
                                                                 liable.

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 74 of 84 Document 8
                                                                                                                Page 4 of 5
                                              2020 U.S. Dist. LEXIS 13638, *8

training, or supervision. Gant, 770 N.E.2d at 1159. As to         The state of Illinois appears to have [*11] a stronger
Baldwin, applying Illinois law would relieve the                  connection to the facts of this case than the Wisconsin
insurance company of litigating the case unless and               forum. Moreover, taken as a whole, the factors weigh in
until a judgment is granted in Plaintiff's favor. Direct          favor of applying Illinois law to the facts at hand. Under
Auto Ins., 131 N.E.3d at 1107. Applying Wisconsin [*9]            Illinois law, the negligent hiring, training, and supervision
law, on the other hand, would protract and inflate the            claim is duplicative, and the claims against the insurer
litigation. This factor weighs in favor of applying Illinois      are anticipatory. Therefore, the Court will grant the
law.                                                              motions for judgment on the pleadings.

The fourth factor concerns the advancement of the
forum's governmental interests. In cases such as                  4. CONCLUSION
automobile accidents, the question presents itself as
"whether the proposed non-forum rule comports with the            For the reasons explained above, the Court finds that
standards of fairness and justice that are embodied in            Illinois law applies, and the motions for judgment on the
the policies of the forum law." Heath, 151 N.W.2d at              pleadings should be granted. Plaintiff's claims against
673. In other words, does the law adequately serve the            Baldwin will be dismissed, and Baldwin will be
policies of the state, be it compensation, remediation, or        dismissed without prejudice. Plaintiff's second claim will
deterrence? See State Farm, 641 N.W.2d at 678. Either             be dismissed with prejudice as duplicative of the first
Illinois or Wisconsin law would compensate Plaintiff for          claim.
his harms, as he seeks redress from Brinks for the
negligence of its employee. In Wisconsin, he can bring            Accordingly,
this lawsuit as two causes of action; in Illinois, it is as a
                                                                  IT IS ORDERED that the defendants' motions for
single cause of action, but the liability for Garcia's faults
                                                                  judgment on the pleadings (Docket #19 and #21) be and
does not increase with the number of claims brought.
                                                                  the same are hereby GRANTED;
Put another way, Plaintiff may prevail under one or
multiple theories of liability against Brinks, but the            IT IS FURTHER ORDERED that the second claim for
damages caused by Garcia do not change. Similarly,                negligent hiring, training, or supervision be and the
while Illinois may have a greater interest in applying its        same is hereby DISMISSED with prejudice as to all
tort law to accidents that occur on its interstates, there is     defendants;
no reason why a negligence suit [*10] brought under
Wisconsin laws would not deter any avoidable                      IT IS FURTHER ORDERED that Plaintiff's first claim for
negligence on the part of an employer. On balance, this           negligence, as well as any of involuntary plaintiffs'
factor does not weigh in favor of either state's law.             counterclaims against Baldwin & Lyons, Inc., [*12] be
                                                                  and the same are hereby DISMISSED without
The fifth and final factor asks which law is "better." Id.        prejudice as to Baldwin & Lyons, Inc.;
Courts typically consider whether a law is
"anachronistic" or whether it is founded "on a rational           IT IS FURTHER ORDERED that Baldwin & Lyons, Inc.
basis and serves a discernable purpose." Id. It does not          be and the same is hereby DISMISSED without
appear that either law is anachronistic or otherwise              prejudice from this action; and
impracticable. Although Wisconsin law allows Plaintiff to
bring a direct action against a defendant's insurer,              IT IS FURTHER ORDERED that, within twenty-one (21)
Plaintiff will be equally able to recoup from the insurer         days of the date of this order, Plaintiff submit either a
under Illinois law if a judgment is entered in Plaintiff's        document explaining the basis for the involuntary
favor. Moreover, although Wisconsin law allows Plaintiff          plaintiffs' continued participation in the action under
an additional claim, i.e., negligent hiring, training, or         Illinois state law, or a motion to dismiss them from the
supervision, it seems that Brinks has already conceded            action.
that it would be liable under a theory of respondeat
                                                                  Dated at Milwaukee, Wisconsin, this 28th day of
superior, (Docket #22 at 2), i.e., that it would be liable
                                                                  January, 2020.
for the negligence of its employee. There is no
allegation or suggestion in Plaintiff's briefs that this relief   BY THE COURT:
would be insufficient to redress his harms. This factor,
too, does not weigh in favor of either state's law.               /s/ J.P. Stadtmueller


                 Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 75 of 84 Document 8
                                                                                  Page 5 of 5
                                  2020 U.S. Dist. LEXIS 13638, *12

J.P. Stadtmueller

U.S. District Judge


  End of Document




                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 76 of 84 Document 8
     Neutral
As of: June 8, 2020 10:22 PM Z


                                            United States v. Lacey
                                  United States District Court for the District of Arizona
                                   January 7, 2020, Decided; January 8, 2020, Filed
                                               No. CR-18-00422-PHX-SMB

Reporter
2020 U.S. Dist. LEXIS 2645 *
                                                                LEAD ATTORNEY, Bienert Miller & Katzman PLC, San
                                                                Clemente, CA; James C Grant, LEAD ATTORNEY,
United States of America, Plaintiff, v. Michael Lacey, et
                                                                Davis Wright Tremaine LLP - Seattle, WA, Seattle, WA;
al., Defendants.
                                                                John Lewis Littrell, LEAD ATTORNEY, Bienert Miller &
                                                                Katzman PLC, San Clemente, CA; Kenneth Morley
                                                                Miller, LEAD ATTORNEY, Bienert Miller & Katzman
                                                                PLC, San Clemente, CA; Lee David Stein, LEAD
Prior History: United States v. Lacey, 2018 U.S. Dist.
                                                                ATTORNEY, Mitchell Stein [*2] Carey Chapman PC,
LEXIS 175964 (D. Ariz., Oct. 12, 2018)
                                                                Phoenix, AZ; Seetha Ramachandran, LEAD
                                                                ATTORNEY, Schulte Roth & Zabel LLP, New York, NY;
                                                                Thomas Henry Bienert, Jr., LEAD ATTORNEY, Bienert
                                                                Miller & Katzman PLC, San Clemente, CA; Whitney Z
Core Terms                                                      Bernstein, Bienert Miller & Katzman PLC, San
                                                                Clemente, CA.
Indictment, Travel, prostitution, unlawful activity, alleges,
immunity, state law, criminal statute, violations,
interstate, charges, promotion, website, criminal law,          For Scott Spear, Defendant: Anne Michelle Chapman,
Vagueness, offenses, provider, state criminal law,              LEAD ATTORNEY, Mitchell Stein Carey Chapman PC,
federal law, no effect, advertisements, facilitated, cases      Phoenix, AZ; Bruce S Feder, LEAD ATTORNEY, Feder
                                                                Law Office PA, Phoenix, AZ; Lee David Stein, LEAD
                                                                ATTORNEY, Mitchell Stein Carey Chapman PC,
                                                                Phoenix, AZ.
Counsel: [*1] For Michael Lacey, Defendant: Anne
Michelle Chapman, LEAD ATTORNEY, Mitchell Stein                 For John Brunst, Defendant: Anne Michelle Chapman,
Carey Chapman PC, Phoenix, AZ; Erin E McCampbell,               LEAD ATTORNEY, Mitchell Stein Carey Chapman PC,
LEAD ATTORNEY, Liptsitz Green Scime Cambria LLP,                Phoenix, AZ; Ariel A Neuman, Gary S Lincenberg, Gopi
Buffalo, NY; Gregory Michael Zamora, LEAD                       K Panchapakesan, LEAD ATTORNEYS, Bird Marella
ATTORNEY, Debus Kazan & Westerhausen Limited,                   Boxer Wolpert Nessim Drooks, Lincenberg & Rhow PC.
Phoenix, AZ; James C Grant, LEAD ATTORNEY, Davis                Los Angeles, CA; Lee David Stein, LEAD ATTORNEY,
Wright Tremaine LLP - Seattle, WA, Seattle, WA; Lee             Mitchell Stein Carey Chapman PC, Phoenix, AZ;
David Stein, LEAD ATTORNEY, Mitchell Stein Carey                Michael D Kimerer, Rhonda Elaine Neff, LEAD
Chapman PC, Phoenix, AZ; Paul John Cambria, Jr.,                ATTORNEYS Kimerer & Derrick PC, Phoenix, AZ.
LEAD ATTORNEY, Liptsitz Green Scime Cambria LLP,
Buffalo, NY; Robert Corn-Revere, Ronald Gary London,
LEAD ATTORNEYS, Davis Wright Tremaine LLP -                     For Dan Hyer, Defendant: Anne Michelle Chapman,
Washington, DC, Washington, DC; Janey Henze Cook,               LEAD ATTORNEY, Mitchell Stein Carey Chapman PC,
Henze Cook Murphy PLLC, Phoenix, AZ.                            Phoenix, AZ; K C Maxwell, LEAD ATTORNEY, Maxwell
                                                                Law PC, San Francisco, CA; Lee David Stein, LEAD
                                                                ATTORNEY, Mitchell Stein Carey Chapman PC,
For Ronald Gary London, Defendant: Anne Michelle                Phoenix, AZ.
Chapman, LEAD ATTORNEY, Mitchell Stein Carey
Chapman PC, Phoenix, AZ; Anthony Ray Bisconti,

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 77 of 84 Document 8
                                                                                                         Page 2 of 8
                                        2020 U.S. Dist. LEXIS 2645, *2

[*3] For Andrew Padilla, Defendant: Anne Michelle
Chapman, LEAD ATTORNEY, Mitchell Stein Carey            I. BACKGROUND
Chapman PC, Phoenix, AZ; Lee David Stein, LEAD
ATTORNEY, Mitchell Stein Carey Chapman PC,              Defendants are former officers, executives, and
Phoenix, AZ; Michael L Piccarreta, LEAD ATTORNEY,       employees of Backpage.com, a classified advertisement
Piccarreta Davis Keenan Fidel PC, Tucson, AZ.           website specializing in "adult" services largely used as
                                                        forums for soliciting prostitution.1 (See generally Doc.
                                                        230, "SI".) On July 25, 2018, a federal grand jury
For Joye Vaught, Defendant: Anne Michelle Chapman,
                                                        returned a 100-count Superseding Indictment against
LEAD ATTORNEY, Mitchell Stein Carey Chapman PC,
                                                        Defendants. (Id.) The Superseding Indictment alleges
Phoenix, AZ; Lee David Stein, LEAD ATTORNEY,
                                                        Defendants engaged in numerous criminal acts—
Mitchell Stein Carey Chapman PC, Phoenix, AZ;
                                                        conspiracy, violations of the Travel Act, and money
Stephen M Weiss, LEAD ATTORNEY, Karp & Weiss
                                                        laundering—while operating the website Backpage.com
PC, Tucson, AZ.
                                                        ("Backpage").2 Count 1 alleges Defendants "knowingly
                                                        and intentionally" entered into a conspiracy, 18 U.S.C. §
For USA, Plaintiff: John Jacob Kucera, LEAD             371, to commit violations of the Travel Act, 18 U.S.C §
ATTORNEY, US Attorneys Office - Los Angeles, CA,        1952 (a)(3)(A), against all defendants. (SI ¶¶ 195-99.)
Los Angeles, CA; Kevin M Rapp, Margaret Wu              Counts 2-51 allege Defendants:
Perlmeter, LEAD ATTORNEYS, US Attorneys Office -
Phoenix, AZ, Phoenix, AZ; Reginald E Jones, LEAD               "used the mail and any facility in interstate and
ATTORNEY, US Dept of Justice - Child Exploitation &            foreign commerce with intent to otherwise promote,
Obscenity Section, Washington, DC; Andrew C Stone,             manage, establish, carry on, and facilitate the
Peter Shawn Kozinets, US Attorneys Office - Phoenix,           promotion, management, establishment, and
AZ, Phoenix, AZ.                                               carrying on of an unlawful activity, to wit:
                                                               prostitution offenses in violation of the laws of the
                                                               State in which they [*5] are committed and of the
                                                               United States, including but not limited to [A.R.S.]
Judges: Honorable Susan M. Brnovich, United States             Section 13-3214, and thereafter performed and
District Judge.                                                attempted to perform, manage, establish, carry on,
                                                               and facilitate the promotion, management,
                                                               establishment, and carrying on of unlawful activity."

Opinion by: Susan M. Brnovich                           (SI ¶ 201.) The fifty advertisements supporting Counts
                                                        2-51 market the sale of women or minors using coded-
                                                        terms common to prostitution. (Id.) The ads specifically
                                                        depict a range of prostitution-related business activities
                                                        and transactions. Some of the ads depict specific
Opinion                                                 victims, (Counts 2, 4-5, 12-17, 19-24), whose services
                                                        were offered in multiple ads. (SI ¶¶ 160-76.) The
                                                        Superseding Indictment alleges Defendants employed
WO                                                      three distinct strategies to attract ads they knew were
                                                        for prostitution. (SI ¶ 34.) Particularly relevant here,
                                                        Backpage also created prostitution ads by copying
ORDER                                                   content from other prostitution websites and then

Pending before the Court is Defendants Motion to
Dismiss Indictment Based on Section 230 of the
Communications Decency Act or, Alternatively, as Void   1 As  this Court previously established, the Superseding
for   Vagueness.     (Doc.   783,    "Motion".)   The   Indictment's factual allegations are taken as true at this stage.
Government [*4] responded, (Doc. 809, "Resp."), and     (See Doc. 793, "Order" (citing United States v. Boren, 278
Defendants replied (Doc. 830, "Reply"). The Court has   F.3d 911, 914 (9th Cir. 2002))).
considered the pleadings and enters the following
                                                        2 ThisCourts prior order outlines the charges in greater detail.
Order.
                                                        (See generally Doc. 793.)

               Case 2:20-cv-00215-PP Filed 06/08/20
                                        Timothy Moore Page 78 of 84 Document 8
                                                                                                           Page 3 of 8
                                             2020 U.S. Dist. LEXIS 2645, *5

soliciting pimps and prostitutes by offering free trials. (SI   involves questions of law rather than fact." United States
¶¶ 35-44.) Defendants created a business relationship           v. Kelly, 874 F.3d 1037, 1046 (9th Cir. 2017) (quoting
with TheExoticReview.com ("TER"), a "prostitution               United States v. Nukida, 8 F.3d 665, 669 (9th Cir. 1993).
website" where clients, known as "johns", could rate            An indictment must "set forth all the elements necessary
escorts. (SI ¶¶ 45-67.) Further, the Superseding                to constitute the offense intended to be punished."
Indictment outlines detailed moderation practices [*6]          Hamling v. United States, 418 U.S. 87, 117, 94 S. Ct.
Backpage used to evade detection by law enforcement             2887, 41 L. Ed. 2d 590 (1974) (quoting United States v.
and create a "veneer of deniability." (SI ¶ 13.) Among          Carll, 105 U.S. 611, 612, 26 L. Ed. 1135 (1882)).
other     techniques,   Defendants      stripped     known      Therefore, when a count charged by an indictment fails
prostitution terms from advertisements but allowed ads          to recite an essential element of the offense, that count
to be posted with the underlying message unchanged.             is facially defective and must be dismissed. United
Defendants, at various points, assisted known pimps             States v. Pernillo-Fuentes, 252 F.3d 1030, 1032 (9th
and prostitutes in changing ads to avoid deletion by            Cir. 2001). In determining whether an indictment
Backpage moderators. (SI ¶¶ 45-67.)                             charges a cognizable offense, courts are bound by the
                                                                four corners of the indictment, must accept the truth of
Defendants previously argued this alleged conduct was           the allegations in the indictment, and cannot
consistent with traditional editorial functions protected       consider [*8] evidence that does not appear on the face
by the First Amendment. (See generally Doc. 583.)               of the indictment. United States v. Lyle, 742 F.3d 434,
Applying Section 230 of the Communications Decency              436 (9th Cir. 2014); United States v. Boren, 278 F.3d
Act ("CDA" or "§ 230"), 47 U.S.C. § 230, to the                 911, 914 (9th Cir. 2002); United States v. Jensen, 93
Superseding Indictment, Defendants now make a                   F.3d 667, 669 (9th Cir. 1996).
similar argument. That is, because § 230 immunizes
publishers like Backpage from prosecution under all             Defendants Motion implicates two federal statutes—the
state criminal law, the Superseding Indictment fails to         CDA and Travel Act. Statutory construction "must begin
state an offense and should be dismissed pursuant to            with the language employed by Congress and the
Federal Rule of Criminal Procedure 12(b)(3)(B)(v). (Mot.        assumption that the ordinary meaning of that language
at 4-11.) Alternatively, Defendants claim the Travel Act,       accurately expresses the legislative purpose." United
as applied by the Superseding Indictment, fails to give         States v. Albertini, 472 U.S. 675, 680, 105 S. Ct. 2897,
adequate notice of criminality, meriting dismissal of all       86 L.Ed.2d 536 (1985) (quoting Park 'N Fly, Inc., v.
counts as void for vagueness. (Id. at 11-13.)                   Dollar Park & Fly, Inc., 469 U.S. 189, 194, 105 S.Ct.
                                                                658, 83 L.Ed.2d 582 (1985)). "Due respect for the
                                                                prerogatives of Congress in defining federal crimes
II. LEGAL STANDARD                                              prompts restraint in this area, where we typically find a
                                                                narrow interpretation appropriate." Dowling, 473 U.S. at
"An indictment is sufficient if it, first, contains the         213, 105 S.Ct. 3127 (internal quotation marks omitted).
essential elements of the offense [*7] charged and
fairly informs a defendant of the charge against which
he must defend, and, second, enables him to plead               III. DISCUSSION
acquittal or conviction in bar of future prosecutions for
the same offense." Hamling v. United States, 418 U.S.           Defendants claim immunity from prosecution in the
87, 117, 94 S. Ct. 2887, 41 L. Ed. 2d 590 (1974). Since         manner charged by the Superseding Indictment. That is,
federal crimes are "solely creatures of statute," Dowling       § 230 of the CDA grants publishers of third-party
v. United States, 473 U.S. 207, 213, 105 S. Ct. 3127, 87        content, like Defendants here, immunity from violations
L.Ed.2d 152 (1985) (internal quotation marks omitted), a        of state criminal laws. (Mot. at 4) Specifically, § 230
federal indictment can be challenged on the ground that         grants immunity to interactive computer services for
it fails to allege a crime within the terms of the              liability based on publishing third-party content or for
applicable statute. United States v. Pirro, 212 F.3d 86,        failing to remove any such content, regardless of
91-92 (2d Cir. 2000). Accordingly, Federal Rule of              whether the website knew or should have known that
Criminal Procedure 12 allows a defendant to file a              third parties were posting illegal content. (Id.)
pretrial motion to dismiss for failure to state a defense if    Defendants argument is straightforward: Section 230
the motion "can be determined without a trial on the            preempts all state criminal laws; the instant Travel Act
merits." Fed. R. Crim. P. 12(b)(3)(B)(v). Such a motion         charge is based on violation of underlying [*9] state
"is generally capable of determination before trial if it       criminal laws prohibiting prostitution; Thus, § 230

                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 79 of 84 Document 8
                                                                                                                   Page 4 of 8
                                                 2020 U.S. Dist. LEXIS 2645, *9

precludes prosecution in the manner charged. (Id.) Even              that the provider or user considers to be obscene, lewd,
if not precluded by § 230, Defendants contend the                    lascivious, filthy, excessively violent, harassing, or
Travel Act charges are impermissibly vague and merit                 otherwise objectionable." 47 U.S.C. § 230 (c). But this
dismissal on that basis alone. (Mot. at 11.) Both                    grant of immunity is not absolute. Section 230(e),
arguments fail.                                                      entitled, "Effect on other laws," provides:

                                                                         (1) No effect on criminal law. Nothing in this section
a. Does the CDA preclude Travel Act charges?                             shall be construed to impair the enforcement of
                                                                         section 223 or 231 of this Act, chapter 71 (relating
                                                                         to obscenity) or 110 (relating to sexual exploitation
                                                                         of children) of title 18, United States Code, or any
i. Section 230 of the Communications Decency Act                         other federal criminal statute.

                                                                         (2) No effect on intellectual property law. [*11]
Congress enacted the CDA as Title V of the
                                                                         Nothing in this section shall be construed to limit or
Telecommunications Act of 1996, Pub. L. No. 104-104,
                                                                         expand any law pertaining to intellectual property.
primarily to protect minors from exposure to indecent
                                                                         (3) State law. Nothing in this section shall be
and obscene material on the internet. See Batzel v.
                                                                         construed to prevent any State from enforcing any
Smith, 333 F.3d 1018, 1026 (9th Cir. 2003) (reviewing
                                                                         State law that is consistent with this section. No
legislative history of the CDA); see also S. Rep. No.
                                                                         cause of action may be brought and no liability may
104-23, at 187-193 (1996) (noting that Congress "has
                                                                         be imposed under any State or local law that is
been troubled by an increasing published reports of
                                                                         inconsistent with this section.
inappropriate uses of telecommunications technologies
to transmit pornography, engage children in
                                                                         (4) No effect on communications privacy law.
inappropriate adult contact, terrorize computer network
                                                                         Nothing in this section shall be construed to limit
uses through 'electronic stalking' and seize personal
                                                                         the application of the Electronic Communications
information.") To avoid unduly burdening the continued
                                                                         Privacy Act of 1986 or any of the amendments
development of the internet, Congress enacted § 230."
                                                                         made by such Act, or any similar State law.
47 U.S.C. § 230. "Whether wisely or not," Congress
"made the legislative judgment to effectively immunize
                                                                     47 U.S.C. § 230(e)(1)-(4) (emphasis added). The above
providers of computer services from civil liability in tort
                                                                     state law and federal criminal law carve-outs bear
with respect to materials disseminated by [*10] them
                                                                     directly on Defendants arguments. 47 U.S.C. §
but created by others." Blumenthal v. Drudge, 992 F.
                                                                     230(e)(1), (3).
Supp. 44, 49 (D.D.C. 1998).

In relevant part, § 230(c)(1) specifies that "[n]o provider
                                                                     ii. The Travel Act, 18 U.S.C § 1952
or user of an interactive computer service shall be
treated as the publisher or speaker of any information               The Superseding Indictment alleges violations of the
provided by another information content provider." 47                Travel Act, Title 18, United States Code, Section 1952.
U.S.C. § 230(c)(1). Thus, § 230 gives interactive service            Section 1952(a)(3) criminalizes the "use of mail or any
providers3 "a reasonable way to . . . help them self-                facility in interstate or foreign commerce, with intent to . .
regulate themselves without the penalty of law." See                 . promote, manage, establish, carry on, or facilitate the
141 Cong. Rec. H8460-01, B8470 (1995) (statement of                  promotion, management, establishment or carrying on,
Rep. Barton). Accordingly, § 230(e)(2) provides that "no             of any unlawful activity." The definition of "unlawful
provider of an interactive computer service shall be                 activity" includes a range of activities that violate a state
liable on account of - (A) any action voluntarily taken in           or federal law. Specifically, § 1952 (b) defines
good faith to restrict access to or availability of material         "unlawful [*12] activity" as follows:

                                                                         (b) As used in this section "unlawful activity means
3 Defined  as "any information service, system, or access                (1) any business enterprise involving gambling,
software provider that provides or enables computer access               liquor on which the Federal excise tax has not been
by multiple users to a computer server, including specifically a         paid, narcotics, or controlled substances . . . or
service or system that provides access to the Internet . . . ." 47       prostitution offenses in violation of the laws of the
U.S.C. § 230(f)(2).                                                      State in which they are committed or of the United

                  Case 2:20-cv-00215-PP Filed 06/08/20
                                           Timothy Moore Page 80 of 84 Document 8
                                                                                                                Page 5 of 8
                                              2020 U.S. Dist. LEXIS 2645, *12

     States, (2) extortion, bribery, or arson in violation of     Defendants fail to demonstrate the CDA precludes
     the laws of the State in which committed or of the           charges under a federal criminal statute like the Travel
     United States, or (3) any act which is indictable            Act. This, alone, merits denial of Defendants Motion.
     under subchapter II of chapter 53 of title 31, United        Second, even assuming the § 230 applies to the instant
     States Code, or under section 1956 or 1957 of this           Travel Act charges, they do not establish § 230's
     title."                                                      immunity covers the conduct the Superseding [*14]
                                                                  Indictment alleges. Third, Defendants misread the
18 U.S.C. § 1952(b). A violation of § 1952 is thus                Travel Act to require an underlying violation of state
premised upon another distinct violation of state or              criminal law by Defendants themselves.
federal law. United States v. Polizzi, 500 F.2d 856, 870
(9th Cir. 1974). "Although state law becomes the focus            First, Defendants narrow reading of the CDA to preclude
of this inquiry, 'the gravamen of a charge under § 1952           prosecution under a federal criminal statute is
is a violation of federal law.'" Id. (quoting United States       unconvincing, particularly given the statutes plain
v. Karigiannis, 430 F.2d 148, 150 (7th Cir. 1970), cert.          language. At the outset, § 230(e)(1) immediately
denied, 400 U.S. 904, 91 S. Ct. 143, 27 L. Ed. 2d 141             declares the CDA has "[n]o effect on criminal law." 47
(1970)). "Reference to state law is only necessary to             U.S.C. § 230(e)(1). Directly following this disclaimer,
identify the type of unlawful activity in which defendants        Congress clarifies § 230 may not be interpreted to
intended to engage." Id. (internal quotation marks and            impair enforcement of some specific criminal statutes
citation omitted).                                                likely implicated by the CDA or "any other federal
                                                                  criminal statute." Id. Defendants argue that by listing
                                                                  some specific federal criminal statutes § 230 expressly
iii. The Superseding Indictment's Viability                       leaves unaffected, the statute's carve-outs only touch
                                                                  substantive federal statutes. They Travel Act, they
This is not the first time the Court has considered the           contend, is not such a statute. That is, because the
application of the CDA to the Superseding Indictment.             Travel Act, they believe, depends on violation of
(Doc. 793 at 13.) In denying Defendants [*13] prior               underlying substantive state criminal statutes, it falls
motion to dismiss, (Doc. 561), this Court found                   outside § 230(e)'s scope. They call this a "common
Defendants conduct fell outside "traditional, editorial           sense notion." (Reply at 4.) The Court finds otherwise.
functions" protected by the First Amendment and CDA.              Defendants      "commonsense"        distinction   directly
(Doc. 793 at 13 (finding the Superseding Indictment               contravenes § 230's plain language. Given the
alleged conduct "qualitatively different" from the                straightforward nature of § 230(e)'s disclaimer—"nothing
protected activities in the cases Defendants cited both           in this section [*15] shall be construed to impair
then and reargue now)). The order distinguished cases             enforcement of . . . any other Federal criminal statute"—
cited by Defendants precisely because they were                   Defendants battle is uphill.5 Why the Court should not,
premised on the CDA's grant of immunity from civil                "[a]s in all such cases, . . . begin by analyzing the
liability.4 (Id.) "[T]he CDA," on the other hand, "has no         statutory language, 'assum[ing] that the ordinary
effect on any other Federal criminal statute." (Id. (citing       meaning of that language accurately expresses the
47 U.S.C. § 230(e)(1))). Defendants would be well                 legislative purpose,'" Defendants do not explain. Hardt
served to consult and, at a minimum, address this                 v. Reliance Stand. Life. Ins. Co., 560 U.S. 242, 251, 130
Court's prior analysis before petitioning the Court to            S. Ct. 2149, 176 L. Ed. 2d 998 (2010) (quoting Gross v.
dismiss on similar grounds. Regardless, after
consideration of Defendants Motion and Reply, this
Court's earlier analysis holds.
                                                                  5 Defendants  reading ignores a ready explanation for § 230's
Defendants arguments fail for three reasons. First,               explicit carveouts for federal criminal statutes concerning
                                                                  obscene and harassing phone calls, 47 U.S.C. § 223,
                                                                  providing access of harmful materials to minors, 47 U.S.C. §
4 Citing nearly identical case-law, Defendants arguments here,    231, particular acts relating to obscenity, 18 U.S.C. §§ 1460-
largely repeat and expand on those previously made and            1465, and sexual exploitation of children, 18 U.S.C. §§ 1460-
considered by this Court in a similar, albeit not identical       1470. The specific federal statutes emphasized by the §
context. Compare Doc. 561 at 21-24 (arguing Defendants            230(e)(1) carve-outs directly correspond to a central concern
activities fell under First Amendment protection) with Doc. 783   of the CDA—"to control the exposure of minors to indecent
at 5-7 (repeating those arguments to seek immunity under §        material." See Batzel v. Smith, 333 F.3d 1018, 1026 (9th Cir.
230.).                                                            2003).

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 81 of 84 Document 8
                                                                                                                   Page 6 of 8
                                               2020 U.S. Dist. LEXIS 2645, *15

FBL Financial Services, Inc., 557 U.S. 167, 175, 129 S.            of San Fernando Valley v. Roomates.com, LLC, 521
Ct. 2343, 174 L. Ed. 2d 119 (2009)). Nor do Defendants             F.3d 1157, 1170-71 (9th Cir. 2008). But, as the
explain why, if Congress desired to limit § 230 so, they           Government's response correctly identifies, this Court
did not explicitly do so. See Barnhart v. Sigmon Coal              previously considered this argument, holding "the SI
Co., 534 U.S. 438, 452, 122 S. Ct. 941, 151 L.Ed.2d                does not attack protected editorial functions." (Doc. 793
908 (2002) ("It is a general principle of statutory                at 12). As this Court previously explained, "[t]he SI does
construction that when Congress includes particular                not allege Defendants are criminally liable because they
language in one section of a statute but omits it in               unknowingly or unintentionally operated a website used
another section of the same Act, it is generally                   by third parties to post [*17] prostitution ads. Rather, it
presumed that Congress acts intentionally and                      alleges Defendants purposely sought out opportunities
purposefully in the disparate inclusion or exclusion.").           to increase prostitution advertising on Backpage . . . ,
                                                                   intentionally identified prostitutes, created free
Instead, § 230's plain language supports the                       Backpage ads for them, and used those ads to try and
Government's position. The modifier 'any' in § 230(e)(1),          secure future business." (Doc. 793 at 15.) The
employed without any limiting language, "amounts to                Superseding Indictment alleges conduct far beyond the
'expansive language [that] offers no indication whatever           simple maintenance of neutral policies prohibiting
that Congress intended [a] limiting construction." See             certain content. Cf. Dart v. Craigslist, Inc., 665 F. Supp.
Atlantic Recording Co. v. Project Playlist, Inc., 603              2d 961, 968-69 (N.D. Ill. 2009). Again, at this stage,
F.Supp.2d 690, 704 (S.D.N.Y. 2009) (citing Harrison v.             these allegations are accepted as true. United States v.
PPG Indus., 446 U.S. 578, 589, 100 S. Ct. 1889, 64                 Buckley, 689 F.2d 893, 897 (9th Cir. 1982), cert denied,
L.Ed.2d. 525 (1980). This conclusion is bolstered by the           460 U.S. 1086, 103 S. Ct. 1778, 76 L. Ed. 2d 349
fact that the 'surrounding statutory language' supports            (1983). Challenging the adequacy of the evidence
the conclusion that Congress intended the word 'any' to            supporting the allegations is improper at the pleading
mean all federal criminal laws. [*16] See ACLU v. Dep't            stage. "A motion to dismiss . . . is not a device for
of Def., 543 F.3d 59, 69 (2d. Cir. 2008) (holding that the         summary trial of the evidence." United States v. Jensen,
word "any" in statute "deserves an expansive                       93 F.3d 667, 669 (9th Cir. 1996); see also United States
application where the surrounding statutory language               v. Boren, 278 F.3d 911, 914 (2002) ("The indictment
and other relevant legislative context support it.").              either states the offense or it doesn't. There is no reason
Defendants reading eschews both "common-sense" and                 to conduct an evidentiary hearing"); United States v.
established principles of statutory interpretation. As this        Nukida, 8 F.3d 665, 670 (9th Cir. 1993) ("[t]he proper
Court previously held, the CDA does not preclude the               procedure for raising [a] challenge to the sufficiency of
charges under a federal criminal statute like the Travel           the government's evidence [is] . . . not a pretrial motion
Act here. (Doc. 793 at 13.)                                        to dismiss.") (internal quotation marks omitted).

Second, even if the CDA applied to generally preclude              Third, and lastly, the Travel Act does not require the
charges under the Travel Act, Defendants do not                    government allege Defendants committed the
establish the CDA applies to their conduct as alleged by           underlying violation of state law. Defendants argue their
the Superseding Indictment. Fundamentally, Defendants              conviction [*18] for the underlying state prostitution
contend this prosecution seeks to hold them liable for             offenses is a legal impossibility. That is, because §
the "exercise of a publisher's traditional editorial               230(e)(3) immunizes Defendants from prosecution
functions"—whether to block or allow content—"perforce             under state law for publishing advertisements,
immune" under § 230.6 (Mot. at 5; Fair Housing Council             regardless of whether those ads were used to commit



6 Defendants  overstate § 230's grant of immunity. Recognizing     people steal music or other material in copyright."); Anthony v.
the scope of § 230's immunity is far from absolute, courts         Yahoo! Inc., 421 F. Supp. 2d 1257, 1262-63 (N.D. Cal. 2006)
regularly find conduct, like that alleged by the Superseding       (section 230(a)(1) did not apply where defendant allegedly
Indictment, beyond the reach of § 230(c)(1), particularly at the   created fake user profiles to induce users to renew
pleading stage. See e.g., Chi. Lawyers' Comm. for Civil Rights     subscriptions to defendant's online dating service); Hy Cite
Under Law, Inc. v. Craigslist, Inc., 519 F.3d 666, 670 (7th Cir.   Corp. v. badbusinessbureau.com.com, L.L.C., 418 F. Supp. 2d
2008) ("To appreciate the limited role of § 230(a)(1),             1142, 1148-49 (D. Ariz. 2005) (immunity not granted at the
remember that 'internet content providers' may be liable for       pleading stage where defendant allegedly created defamatory
contributory infringement if their system is designed to help      content).

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 82 of 84 Document 8
                                                                                                               Page 7 of 8
                                               2020 U.S. Dist. LEXIS 2645, *18

actual acts of prostitution or illegal sex trafficking.7 (Mot.     Defendants cases are inapt. See e.g., United States v.
at 8.) Not only does § 230 not immunize Defendants                 Fernandez, 722 F.3d 1 (1st Cir. 2013); United States v.
from the instant prosecution, but Defendants                       Tonry, 837 F.2d 1281 (5th Cir. 1988). Unlike the state
misconstrue the Travel Act's requirements.                         prostitution offenses here, the underlying violations in
                                                                   Fernandez were lawful when they occurred; the Travel
In the Ninth Circuit, "[a]n indictment under the Travel act        Act charges in Tonry were based on direct violations of
requires allegations of each of the three elements of the          a state bribery statute, not the promotion [*20] or
crime: (1) interstate commerce or use of an interstate             facilitation of unlawful activity Defendants here face.
facility (2) with intent to promote an unlawful activity and       See United States v. Bertman, 686 F.2d 772, 774 (9th
(3) a subsequent overt act in furtherance of that                  Cir. 1982) ("When the unlawful activity charged in the
unlawful activity." United States v. Tavelman, 650 F.2d            indictment is the violation of state law, the commission
1133, 1138 (9th Cir. 1981). The Superseding Indictment             of or the intent to commit such a violation is an element
clears each hurdle. It alleges Defendants, with intent to          of the federal offense.") Defendants remaining cases all
promote or facilitate state law prostitution offenses,             involve allegations of direct violations of state criminal
performed overt acts in furtherance of that unlawful               statutes, not federal criminal laws like the Travel Act
activity. (See generally SI ¶¶ 1-201.) Given Defendants            here. See Backpage.com v. McKenna, 881 F. Supp. 2d
are charged with facilitating or promoting, rather than            1262, 1273 (W.D. Wash. 2012); Backpage.com, LLC v.
directly committing, prostitution offenses in violation of         Cooper, 939 F. Supp. 2d 805, 823 (M.D. Tenn. 2013);
state law, it is unsurprising they could not be convicted          Backpage.com, LLC v. Hoffman, No. 13-cv-03952, 2013
for the "underlying state law offense on which the [*19]           U.S. Dist. LEXIS 119811, 2013 WL 4502097, at *7
Travel Act charge is based." (Mot. at 8.) Although the             (D.N.J. Aug. 20, 2013).
Ninth Circuit has yet to directly address this topic, the
case law of other circuits supports the denying the                Defendants misinterpret both the CDA and Travel Act.
Motion on this ground as well. United States v. Welch,             The CDA's grant of immunity "protects certain internet-
327 F.3d 1081, 1092 (10th Cir. 2003) ("The Travel Act              based actors from certain kinds of lawsuits," Barnes v.
proscribes not the unlawful activity per se, but the use of        Yahoo!, Inc., 570 F.3d 1096, 1099 (9th Cir. 2009), but
interstate facilities with the requisite intent to promote         has "no effect" on "any other federal criminal statute." 47
such unlawful activity. An actual violation of [the Utah           U.S.C. § 230(e)(1). The Travel Act, in turn, condemns
Commercial Bribery Statute] is not an element of the               interstate travel or use of interstate facilities in
alleged Travel Act violations in this case and need not            furtherance of any unlawful activity, defined broadly as
have occurred to support the Government's § 1952                   acts in violation of certain underlying state and federal
prosecution."); United States v. Montague, 29 F.3d 317,            laws. The Superseding Indictment alleges Defendants
322 (7th Cir. 1994) ("[T]he federal crime to be proved in          promoted and facilitated such violations, not their direct
Section 1952 is the use of interstate facilities in                commission. (See generally SI.) While the focus of the
furtherance of the unlawful activity . . . Section 1952            inquiry may fall on underlying violations of state laws
does not require that the state crime ever be                      criminalizing prostitution, the gravamen of a charge
completed."); United States v. Palfrey, 499 F. Supp. 2d            under the Travel Act remains a violation of federal [*21]
34, 43 (D.D.C. 2007) ("The statute requires only that a            law. See Polizzi, 500 F.2d at 870. As this Court held
defendant 'inten[ded] to . . . promote . . any unlawful            previously, the CDA does not preclude prosecution
activity,' not that the defendant have completed such              under federal criminal law.
unlawful activity.'") (internal citation omitted).

                                                                   a. Void for Vagueness

7 Defendants  support their argument with an email from the        Defendants argument that the SI is unconstitutionally
former President of the National Center for Missing &              vague similarly fails. Recycling a previous argument,
Exploited Children ("NCMEC"). The Court does not reach the         Defendants argue they lacked fair and reasonable
merits of this extrinsic evidence. United States v. Kelly, 874     warning that their conduct to assist publication of known
F.3d 1037, 1047 (2017) ("In determining whether an
                                                                   prostitution ads could violate the Travel Act. (Mot. at 12
indictment charges a cognizable offense, we are bound by the
                                                                   (citing United States v. Kilbride, 584 F.3d 1240, 1257
four corners of the indictment, must accept the truth of the
                                                                   (9th Cir. 2009)). The Court rejected this argument once
allegations in the indictment, and cannot consider evidence
that does not appear on the face of the indictment.") (citations   before and sees little reason to alter its conclusion: "The
omitted).                                                          SI alleges Defendants used a website with the intent to

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 83 of 84 Document 8
                                                                                  Page 8 of 8
                                           2020 U.S. Dist. LEXIS 2645, *21

facilitate prostitution (a criminal activity) and executed
strategies to further and increase that activity. The Court
cannot conclude that such a standard or the allegations
of the SI do not give fair warning that facilitating a
criminal act is itself a crime." (Doc. 793 at 22.)

Applying the CDA does not change this outcome. The
CDA, by its plain language, does not apply to federal
criminal prosecutions. 47 U.S.C. § 230(e)(1). As
mentioned previously, the CDA's grant of immunity is far
from absolute. Barnes, 570 F.3d at 1099 ("Looking at
this text, it appears clear that neither [§ 230(c)] nor any
other declares general immunity from liability deriving
from third-party content, as [*22] [defendant] argues it
does. 'Subsection (c)(1) does not mention immunity or
any synonym.'") (quoting Chi. Lawyers' Comm. for Civil
Rights Under Law, Inc. v. Craigslist, Inc., 519 F.3d 666,
669 (7th Cir. 2008)). Other courts uneven treatment of
Defendants claims of CDA immunity from civil liability
also weighs against their argument. Compare M.A. v.
Village Voice Media Holdings, LLC, 809 F. Supp. 2d
1041, 1051 (E.D. Mo. 2011) (dismissing civil claims)
with J.S. v. Village Voice Media Holdings, Inc., 184
Wn.2d 95, 359 P.3d 714, 715-16 (Wash. 2015) (denying
motion to dismiss). Additionally, as this Court previously
recognized, the Superseding Indictment sufficiently
alleges Defendants had notice of the illegal nature of the
activities they promoted or facilitated. (See Doc. 793 at
6.)


IV. CONCLUSION

Accordingly,

IT IS ORDERED Defendants Motion to Dismiss
Indictment  Based     on   Section   230     of   the
Communications Decency Act or, Alternatively, as Void
for Vagueness (Doc. 783) DENIED.

Dated this 7th day of January, 2020.

/s/ Susan M. Brnovich

Honorable Susan M. Brnovich

United States District Judge


  End of Document




                Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 84 of 84 Document 8
